 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1, dated as of June 24, 2013 (this “Amendment”), to the Credit
Agreement (as defined below) and the Guarantee and Collateral Agreement (as
defined below), is entered into among NCI BUILDING SYSTEMS, INC., a Delaware
corporation (the “Borrower”), the other Loan Parties (as defined in the Credit
Agreement) party hereto, each of the banks and financial institutions party
hereto as Lenders, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”), collateral agent (in such
capacity, the “Collateral Agent”) and as replacement Lender and Extending Term
Lender pursuant to Section 1(b) hereof (in such capacities, the “Replacement
Lender”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
June 22, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent, the Collateral Agent and the banks and financial
institutions party thereto from time to time (the “Lenders”);

 

WHEREAS, Subsection 2.8 of the Credit Agreement permits the Lenders of any
Existing Term Tranche and the related Existing Term Loans (each such Lender as
of the date hereof, without giving effect to this Amendment, an “Existing
Lender”), upon request of the Borrower, to extend the scheduled maturity date
with respect to all or a portion of such Existing Term Loans by converting all
or such portion of such Existing Term Loans into Extended Term Loans pursuant to
the procedures described therein;

 

WHEREAS, in accordance with such procedures, the Borrower has requested that
each Lender extend the scheduled maturity of all of its Initial Term Loans, such
extension to be effected by converting the Initial Term Loans of such Lender
into Tranche B Term Loans subject to the terms and conditions set forth herein;

 

WHEREAS, each Existing Lender party hereto agrees, subject to the terms and
conditions set forth herein, to convert the principal amount of its Initial Term
Loans as set forth on such Lender’s signature page hereto into Tranche B Term
Loans (each such Lender, an “Extending Term Lender”);

 

WHEREAS, the Replacement Lender has agreed to acquire by assignment pursuant to
Subsection 2.8(e) of the Credit Agreement the Existing Term Loans of each
Existing Lender that is not an Extending Term Lender (each, a “Non-Extending
Term Lender”), and to convert the Existing Term Loans so acquired into Tranche B
Term Loans and become an Extending Term Lender on the terms and conditions set
forth herein;

 

WHEREAS, Subsection 2.8(c) of the Credit Agreement permits, subject to the
limitations set forth therein, (i) the Loan Parties, the Administrative Agent
and the Extending Lenders to enter into an Extension Amendment without the
consent of any Lender other than the Extending Lenders to establish such Tranche
B Term Loans and effect certain amendments to the Credit Agreement and the other
Loan Documents with respect to such Tranche B Term Loans as the Loan Parties,
the Administrative Agent and the Extending Lenders may agree and (ii) any such
Extension Amendment to provide for additional amendments to the Credit Agreement
other than those referred to or contemplated by clause (i) above; provided that
such additional amendments do not become effective prior to the time that such
additional amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Term Tranches
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such additional
amendments to become effective in accordance with Subsection 11.1 of the Credit
Agreement;

 

 

 

 

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders party hereto
are willing to amend the Credit Agreement as and to the extent, and on the terms
and subject to the conditions, set forth in this Amendment;

 

WHEREAS, the Borrower, certain of the Borrower’s subsidiaries and the Collateral
Agent are party to a Guarantee and Collateral Agreement, dated as of June 22,
2012 (the “Guarantee and Collateral Agreement”); and

 

WHEREAS, the parties to the Guarantee and Collateral Agreement agree to the
amendment of the Guarantee and Collateral Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Establishment of Tranche B Term Loans.

 

(a)          Each Extending Term Lender party hereto (i) consents to the terms
of this Amendment, including the amendment of the Credit Agreement as set forth
in Sections 2, 3 and 4 hereto; (ii) irrevocably offers for conversion into a new
Tranche of Term Loans (such Term Loans shall be referred to as the “Tranche B
Term Loans”) the amount of the Initial Term Loans held by such Extending Term
Lender equal to the amount set forth on such Extending Term Lender’s signature
page hereto; and (iii) agrees that such amount of the Initial Term Loans so
indicated on such Extending Term Lender’s signature page and held by such
Extending Term Lender shall be converted to Tranche B Term Loans as of the
Extension Amendment No. 1 Effective Date pursuant to the provisions of
Subsection 2.8(a) of the Credit Agreement; and (iv) agrees that the remainder of
its Initial Term Loans (such Initial Term Loans, the “Non-Extended Initial Term
Loans”) will, except as expressly provided in Sections 3, 4 and 5 of this
Amendment, remain outstanding on the same terms as in existence prior to the
Extension Amendment No. 1 Effective Date; provided that the Borrower may, by
notice to the Administrative Agent and such Lender (including pursuant to the
following Section 1(b)), in accordance with Subsection 2.8(e) of the Credit
Agreement (as amended by this Amendment) (x) replace such Lender with respect to
the Non-Extended Initial Term Loans held by such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Subsection 11.6 of
the Credit Agreement all of its rights and obligations with respect to such
Non-Extended Initial Term Loans under the Credit Agreement to one or more
assignees or (y) if no Event of Default exists under Subsection 9.1(a) or (f) of
the Credit Agreement, upon notice to the Administrative Agent, prepay the
Non-Extended Initial Term Loans, in whole or in part, subject to Subsection 4.12
of the Credit Agreement, without premium or penalty.

 

-2-

 

 

(b)          The Borrower hereby notifies the Administrative Agent and each
Existing Lender that holds Non-Extended Initial Term Loans that, pursuant to
Subsection 2.8(e) of the Credit Agreement (as amended by this Amendment), it has
elected to replace each such Existing Lender with respect to such Non-Extended
Initial Term Loans by the assignment (each, a “Replacement Assignment”) (and any
related costs and expenses of the Administrative Agent to be paid by the
Borrower) from each such Existing Lender to the Replacement Lender, as
Replacement Lender, on the terms and conditions set forth in the Assignment and
Acceptance attached hereto as Annex I (the “Replacement Assignment and
Acceptance”) of all of each such Existing Lender’s rights and obligations under
the Credit Agreement with respect to such Existing Lender’s Non-Extended Initial
Term Loans as of the date hereof (without giving effect to this Amendment). Each
such Existing Lender is hereby deemed to have executed and delivered the
Replacement Assignment and Acceptance, effective on the Extension Amendment No.
1 Effective Date contemporaneously with the receipt by such Existing Lender of
the amounts to which it is entitled under clause (ii) of the next sentence and
clauses (i) and (iv) of Section 7(a)(3), and the Administrative Agent shall
record the assignment contemplated by such Replacement Assignment and Acceptance
in the Register. The Replacement Lender hereby (i) by its signature hereto
enters into the Replacement Assignment and Acceptance as of the Extension
Amendment No. 1 Effective Date, (ii) agrees to pay on the Extension Amendment
No. 1 Effective Date to each Existing Lender that holds Non-Extended Initial
Term Loans the principal amount of such Non-Extended Initial Term Loans, plus
interest thereon to the Extension Amendment No. 1 Effective Date, (iii) agrees
to convert the Initial Term Loans acquired under the Replacement Assignments to
Tranche B Term Loans and become an Extending Term Lender and (iv) agrees to vote
in favor of the amendments set forth in Section 3, 4 and 5 herein. Each of the
Administrative Agent and the Borrower hereby by its signature hereto enters into
the Replacement Assignment and Acceptance as of the Extension Amendment No. 1
Effective Date.

 

(c)          Except as expressly provided in this Amendment or in the Credit
Agreement (after giving effect to this Amendment), the terms of the Tranche B
Term Loans shall be identical to those applicable to the Initial Term Loans.

 

(d)          Each Extending Term Lender hereby waives any right to receive any
payments under Subsection 4.12 of the Credit Agreement as a result of the
transactions contemplated by this Amendment. It is understood and agreed that
the Borrower, in coordination with the Administrative Agent, may elect on the
Extension Amendment No. 1 Effective Date to convert Tranche B Term Loans to
Eurocurrency Loans having an Interest Period designated by the Borrower,
regardless of whether the Extension Amendment No. 1 Effective Date is the last
day of an Interest Period with respect to such Term Loans (which initial
Interest Period or Interest Periods may be the period from the Extension
Amendment No. 1 Effective Date to the end of any Interest Period applicable to
the Initial Term Loans outstanding as of the date hereof (without giving effect
to this Amendment)).

 

(e)          It is agreed that this Amendment shall be deemed to be an
“Extension Amendment” under and as defined in Subsection 2.8(c) of the Credit
Agreement, the Tranche of Initial Term Loans shall be deemed to be an “Existing
Term Tranche”, such Initial Term Loans shall be deemed to be “Existing Term
Loans”, the Tranche of Tranche B Term Loans established hereby shall be deemed
to be an “Extended Term Tranche”, such Tranche B Term Loans shall be deemed to
be “Extended Term Loans” and the Lenders with such Tranche B Term Loans shall be
deemed to be “Extending Lenders”, in each case under and as defined in
Subsection 2.8 of the Credit Agreement.

 

Section 2. Extension Amendment No. 1 Effective Date Amendments.

 

(a)          Each of the parties hereto hereby acknowledges, agrees and consents
that the Credit Agreement will be amended, effective as of the Extension
Amendment No. 1 Effective Date, and without any further action or consent on any
such party’s part or on the part of any of its successors, transferees or
assigns to or of its rights or interests in or arising under any Loan to delete
the stricken text (indicated textually in the same manner as the following
example:  stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example:  double
underlined text) as set forth on the pages of the Credit Agreement attached as
Annex II hereto; provided that (x) the amendments described in Section 3 below
shall only become effective upon the occurrence of the Additional Amendments
Effective Time and (y) the amendments described in Section 4 below shall only
become effective upon the occurrence of the Additional 100% Amendments Effective
Time.

 

-3-

 

 

(b)          Each of the parties hereto hereby acknowledges, agrees and consents
that Exhibit A to the Credit Agreement will be amended, effective as of the
Extension Amendment No. 1 Effective Date, and without any further action or
consent on any such party’s part or on the part of any of its successors,
transferees or assigns to or of its rights or interests in or arising under any
Loan by deleting the text “Subsection 2.1 of” in the third paragraph therein.

 

Section 3. Additional Amendments. Each of the parties hereto hereby
acknowledges, agrees and consents that the Credit Agreement will be amended as
provided in this Section 3, effective as of the Additional Amendments Effective
Time, without any further action or consent on any such party’s part or on the
part of any of its successors, transferees or assigns to or of its rights or
interests in or arising under any Loan:

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order therein:

 

““Extension Request Deadline”: as defined in Subsection 2.8(b).

 

“Non-Extended Initial Term Loans”: as defined in Amendment No. 1.”

 

(b)          The definitions of “Cure Amount”, “Permitted Cure Securities” and
“Specified Equity Contribution” in Subsection 1.1 of the Credit Agreement are
hereby deleted in their entirety.

 

(c)          The definition of “Consolidated EBITDA” in Subsection 1.1 of the
Credit Agreement is hereby amended as follows:

 

(1)          Clause (y) of the definition of “Consolidated EBITDA” is hereby
amended and restated as follows:

 

“(y) the amount of net cost savings projected by the Borrower in good faith to
be realized as the result of actions taken or to be taken on or prior to the
date that is 18 months after the Closing Date, or 18 months after the
consummation of any operational change, respectively, and prior to or during
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions (which adjustments shall
not be duplicative of pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Coverage Ratio,” “Consolidated Secured Leverage
Ratio” or “Consolidated Total Leverage Ratio”).”

 

(2)         The text “, plus” at the end of clause (y) of the definition of
“Consolidated EBITDA” and clause (z) of such definition are hereby deleted in
their entirety.

 

(d)          The second proviso to the first paragraph of the definition of
“Consolidated Secured Leverage Ratio” in Subsection 1.1 of the Credit Agreement
is hereby amended by deleting the text “the” appearing immediately after the
text “pursuant to Subsection 8.1(b)(i)(II) and” therein and inserting the text
“clause (ii) of the definition of” in lieu thereof.

 

(e)          The definition of “Maximum Incremental Facilities Amount” in
Subsection 1.1 of the Credit Agreement is hereby amended and restated as
follows:

 

-4-

 

 

““Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $75,000,000 plus (ii) an additional amount if, after giving effect to the
Incurrence of such additional amount (or on the date of the initial borrowing of
such additional amount after giving pro forma effect to the Incurrence of the
entire committed amount of such additional amount), the Consolidated Secured
Leverage Ratio shall not exceed 3.50 to 1.00 (as set forth in an officer’s
certificate of a Responsible Officer delivered to the Administrative Agent at
the time of such Incurrence, together with calculations demonstrating compliance
with such ratio (it being understood that (A) if pro forma effect is given to
the entire committed amount of any such additional amount, such committed amount
may thereafter be borrowed and reborrowed, in whole or in part, from time to
time, without further compliance with this clause and (B) for purposes of
calculating the Consolidated Secured Leverage Ratio, any additional amount
Incurred pursuant to this clause (ii) shall be treated as if such amount is
Consolidated Secured Indebtedness, regardless of whether such amount is actually
secured)).”

 

(f)          The last paragraph of the definition of “Permitted Liens” in
Subsection 1.1 of the Credit Agreement is hereby amended by deleting the text
“the” each time it appears immediately after the text “pursuant to Subsection
8.1(b)(i)(II) and” in clause (z) of such paragraph and inserting the text
“clause (ii) of the definition of” in lieu thereof.

 

(g)          The proviso to the first sentence of Subsection 2.6(a) of the
Credit Agreement is hereby amended:

 

(1)          by deleting the text “and” appearing immediately before clause (ii)
of such proviso and replacing it with “,”;

 

(2)          by inserting the text “clause (ii) of” immediately before the text
“the definition of “Maximum Incremental Facilities Amount”” in clause (ii) of
such proviso; and

 

(3)          by replacing the period at the end of such proviso with the text
“and” and inserting the following as new clause (iii) of such proviso:

 

“(iii) if any portion of an Incremental Commitment is to be incurred in reliance
on clause (i) of the definition of “Maximum Incremental Facilities Amount”, the
Borrower shall have delivered a certificate to the Administrative Agent,
certifying the amount of the available basket in such clause to be used for the
incurrence of such Incremental Commitment.”

 

(h)          Subsection 2.8 of the Credit Agreement is hereby amended:

 

(1)          by deleting the last sentence of Subsection 2.8(a);

 

(2)          by inserting the text “(or such shorter period as the
Administrative Agent may agree in its reasonable discretion)” immediately after
the text “ten (10) Business Days” in the first sentence of Subsection 2.8(b);

 

(3)          by inserting the following at the end of Subsection 2.8(b):

 

“The Borrower may amend, revoke or replace an Extension Request pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Tranche are requested to respond to the Extension
Request. Any Lender may revoke an Extension Election at any time prior to 5:00
p.m. on the date that is two Business Days prior to the Extension Request
Deadline, at which point the Extension Request becomes irrevocable (unless
otherwise agreed by the Borrower). The revocation of an Extension Election prior
to the Extension Request Deadline shall not prejudice any Lender’s right to
submit a new Extension Election prior to the Extension Request Deadline.”

 

-5-

 

 

(4)          by replacing the period at the end of Subsection 2.8(d) with “;”
and inserting the following at the end of such subsection:

 

“provided that any Extended Term Tranche or Extended Loans may, to the extent
provided in the applicable Extension Amendment, be designated as part of any
Tranche of Term Loans (other than the Specified Existing Term Tranche),
established on or prior to the date of such Extension Amendment.”

 

(5)          by amending and restating the first sentence of Subsection 2.8(e)
as follows:

 

“If, in connection with any proposed Extension Amendment (including in
connection with Amendment No. 1 as provided in the following sentence), any
Lender declines to consent to the applicable extension of all of the Existing
Term Loans held by such Lender on the terms and by the deadline set forth in the
applicable Extension Request (each such other Lender, a “Non-Extending Lender”)
then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (i) replace such Non-Extending Lender in whole or in part
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Borrower in such instance) all or any part of its
rights and obligations under this Agreement in respect of the Existing Term
Loans to one or more assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment; and
provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Term Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Acceptance or (ii) if no Event of Default exists under
Subsection 9.1(a) or (f), upon notice to the Administrative Agent, prepay the
Existing Term Loans, in whole or in part, subject to Subsection 4.12, without
premium or penalty. ”

 

(6)          by inserting the following as the second sentence of Subsection
2.8(e):

 

“The Administrative Agent and the Lenders hereby acknowledge and agree that the
foregoing provisions of this Subsection 2.8(e) shall apply to Amendment No.1,
that any Initial Term Loan Lender that does not consent to convert all of its
Initial Term Loans into Tranche B Term Loans shall be a Non-Extending Lender for
purposes of this Subsection 2.8(e) and that the Non-Extended Initial Term Loans
shall be Existing Term Loans for purposes of this Subsection 2.8(e), including
clauses (i) and (ii) thereof.”

 

(i)           Subsection 4.4(b)(iii) of the Credit Agreement is hereby amended:

 

(1)          by deleting the reference to “75.0%” in Subsection
4.4(b)(iii)(A)(1) and replacing it with “50.0%”; and

 

(2)          by amending and restating the last proviso to Subsection
4.4(b)(iii) as follows:

 

-6-

 

 

“provided that such percentage in clause (1) above shall be reduced to 0% if the
Consolidated Total Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was less than 2.50:1.00.”

 

(j)           Subsection 7.2(b)(ii)(B) of the Credit Agreement is hereby amended
by deleting the reference to “2.00:1.00” therein and replacing it with
“2.50:1.00”.

 

(k)          Subsection 8.1(b)(i)(II) of the Credit Agreement is hereby amended
by inserting the following at the end of clause (a) thereof:

 

“(for purposes of determining the amount Incurred pursuant to clause (i) of the
definition of “Maximum Incremental Facilities Amount”, treating the unused
portion of Incremental Revolving Commitments made available in reliance on such
clause as Indebtedness Incurred on the date such Incremental Revolving
Commitments are made available pursuant to Subsection 2.6)”.

 

(l)           Subsection 8.2(b)(vi) of the Credit Agreement is hereby amended
and restated as follows:

 

“Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of repayments of any such
loans or advances) equal to the greater of $35.0 million and 5.0% of
Consolidated Total Assets;”

 

(m)         Subsections 8.10 and 9.3 of the Credit Agreement are hereby deleted
in their entirety.

 

Section 4. Additional 100% Amendments. Each of the parties hereto hereby
acknowledges, agrees and consents that the Credit Agreement will be amended as
provided in this Section 4, effective as of the Additional 100% Amendments
Effective Time, without any further action or consent on any such party’s part
or on the part of any of its successors, transferees or assigns to or of its
rights or interests in or arising under any Loan:

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended to insert
the following new definition in the appropriate alphabetical order therein:

 

““Rollover Indebtedness”: Indebtedness of a Loan Party issued to any Lender in
lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Subsection 4.4(a) or 4.4(b) so long as (other than in connection
with a refinancing in full of the Facilities) such Indebtedness does not have a
weighted average life to maturity earlier than the weighted average life to
maturity of the Term Loans being repaid.”

 

(b)          The definition of “Additional Obligations Documents” in Subsection
1.1 of the Credit Agreement is hereby amended by inserting the text “or Rollover
Indebtedness” immediately after the text “any Additional Obligations” therein.

 

(c)          The definition of “First Lien Obligations” in Subsection 1.1 of the
Credit Agreement is hereby amended by inserting the text “, Rollover
Indebtedness” immediately after the text “Permitted Debt Exchange Notes” each
time such text appears in such definition.

 

(d)          The parenthetical in clause (ii) of the definition of “Net
Available Cash” in Subsection 1.1 of the Credit Agreement is hereby amended and
restated as follows:

 

-7-

 

 

“(other than Additional Obligations, Permitted Debt Exchange Notes, Rollover
Indebtedness and Refinancing Indebtedness in respect of each of the foregoing)”.

 

(e)          Clause (k)(1) of the definition of “Permitted Liens” in Subsection
1.1 of the Credit Agreement is hereby amended by

 

(1)          inserting the following text immediately following sub-clause (c)
thereof:

 

“, (d) any Rollover Indebtedness (and any Refinancing Indebtedness in respect
thereof)”

 

and

 

(2)          renumbering the existing sub-clause (d) as sub-clause (e) thereof.

 

(f)           Clause (4) of the proviso to the definition of “Refinancing
Indebtedness” in Subsection 1.1 of the Credit Agreement is hereby amended by
inserting the text “, Rollover Indebtedness” immediately after the text
“Permitted Debt Exchange Notes” therein.

 

(g)          Subsection 4.4(c) of the Credit Agreement is hereby amended by
deleting the reference to “the last sentence of Subsection 4.4(d)” therein and
replacing it with “the last two sentences of Subsection 4.4(d)”.

 

(h)          Subsection 4.4(d) of the Credit Agreement is hereby amended by
inserting the following at the end of such subsection:

 

“Notwithstanding any other provision of this Subsection 4.4, a Lender may, at
its option, and if agreed by the Borrower, in connection with any prepayment of
Term Loans pursuant to Subsection 4.4(a) or 4.4(b), exchange such Lender’s
portion of the Term Loan to be prepaid for Rollover Indebtedness, in lieu of
such Lender’s pro rata portion of such prepayment (and any such Term Loans so
exchanged shall be deemed repaid for all purposes under the Loan Documents).”

 

(i)           The first sentence of Subsection 4.8(a) is hereby amended by
inserting the following proviso at the end of such sentence:

 

“; provided that a Lender may, at its option, and if agreed by the Borrower,
exchange such Lender’s portion of a Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment,
pursuant to the last sentence of Subsection 4.4(d).”

 

(j)           Subsection 8.1(b)(i)(I) of the Credit Agreement is hereby amended
by:

 

(1)          deleting the text “and” immediately before clause (d) thereof and
inserting the text “,” in lieu thereof;

 

(2)         inserting the following text immediately prior to the text “, in a
maximum principal amount for all such Indebtedness” therein:

 

“and (e) constituting Rollover Indebtedness (and Refinancing Indebtedness in
respect thereof)”.

 

(k)          Subsection 8.1(b)(i)(II) of the Credit Agreement is hereby amended
by:

 

-8-

 

 

(1)          deleting the text “and” immediately before clause (d) thereof and
inserting the text “,” in lieu thereof;

 

(2)          inserting the following text immediately prior to the text “,
together with the Refinancing Indebtedness in respect of any Indebtedness
described” therein:

 

“and (e) constituting Rollover Indebtedness”

 

and

 

(3)          replacing the text “subclauses (a), (c) and (d) of this clause
(II)” therein with the text “subclauses (a), (c), (d) and (e) of this clause
(II)”.

 

(l)           Subsection 8.4(b)(ii)(x)(B) of the Credit Agreement is hereby
amended by inserting the text “, Rollover Indebtedness” immediately after the
text “any Permitted Debt Exchange Notes,” appearing therein.

 

(m)         Section 11.17 of the Credit Agreement is hereby amended by inserting
the text “, Rollover Indebtedness” immediately after the text “Incremental
Indebtedness” each time such text appears in such section.

 

Section 5. Amendment to Guarantee and Collateral Agreement. Each of the parties
hereto hereby acknowledges, agrees and consents that the Guarantee and
Collateral Agreement will be amended as provided in this Section 5, effective as
of the Additional Amendments Effective Time, without any further action or
consent on any such party’s part or on the part of any of its successors,
transferees or assigns to or of its rights or interests in or arising under any
Loan:

 

(a)          The definition of Borrower Obligations in Subsection 1.1 of the
Guarantee and Collateral Agreement is hereby amended by inserting the following
sentence at the end of such definition:

 

“With respect to any Guarantor, if and to the extent, under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for, the obligation (the “Excluded Borrower
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act is or becomes illegal, the Borrower Obligations guaranteed by such
Guarantor shall not include any such Excluded Borrower Obligation.”

 

(b)          The definition of Guarantor Obligations in Subsection 1.1 of the
Guarantee and Collateral Agreement is hereby amended by inserting the following
sentence at the end of such definition:

 

“With respect to any Guarantor, if and to the extent, under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for, the obligation (the “Excluded Guarantor
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act is or becomes illegal, the Guarantor Obligations of such Guarantor
shall not include any such Excluded Guarantor Obligation.”

 

-9-

 

 

Section 6. Representations and Warranties, No Default. In order to induce the
Lenders party hereto to enter into this Amendment, each Loan Party represents
and warrants to each of the Lenders that as of the Extension Amendment No. 1
Effective Date:

 

(a)          the execution, delivery and performance by such Loan Party of this
Amendment are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and will not (i) violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect or (ii) result in, or require, the creation or
imposition of any Lien (other than Liens securing the Term Loan Facility
Obligations or otherwise permitted by the Credit Agreement) on any of such Loan
Party’s properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation;

 

(b)          this Amendment constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and

 

(c)          after giving effect to the amendments set forth in this Amendment
(i) no Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the Extension Amendment No. 1
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.

 

Section 7. Effectiveness.

 

(a)          Effectiveness Generally. This Amendment shall become effective on
the date on which the Administrative Agent shall have received counterparts of
this Amendment executed by each of the Loan Parties, the Administrative Agent
and the Extending Term Lenders party hereto; provided, that (i) Section 1 and
Section 2 of this Amendment shall become effective only if the Extension
Amendment No. 1 Effective Date shall occur, (ii) Section 3 and Section 5 of this
Amendment shall become effective only if the Additional Amendments Effective
Time shall occur and (iii) Section 4 of this Amendment shall become effective
only if the Additional 100% Amendments Effective Time shall occur.

 

(b)          Extension Amendment No. 1 Effective Date. Section 1 and Section 2
of this Amendment shall become effective on the date (such date, if any, the
“Extension Amendment No. 1 Effective Date”) on which each of the following
conditions is satisfied:

 

(1)          the Administrative Agent shall have received a favorable written
opinion of Debevoise & Plimpton LLP (as to enforceability of the Credit
Agreement (as amended by this Amendment) and this Amendment), counsel to the
Borrower, addressed to the Administrative Agent, Collateral Agent and each
Lender, dated the Extension Amendment No. 1 Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(2)          the Administrative Agent shall have received payment of (i) the
prepayment premium payable pursuant to Subsection 4.5(b) of the Credit Agreement
on behalf of each Existing Lender in an amount equal to 1.00% of the aggregate
amount of Existing Term Loans of such Existing Lender and all accrued interest
accrued to the Extension Amendment No. 1 Effective Date on all Existing Term
Loans, (ii) the upfront fee on behalf of each Extending Term Lender (including
the Replacement Lender) in an amount equal to 0.50% of the principal amount of
the Tranche B Term Loans of such Lender, (iii) any assignment costs and expenses
payable to the Administrative Agent under Subsection 2.8(e) of the Credit
Agreement and (iv) all amounts to which any Non-Extending Lender is entitled
under Subsection 4.12 of the Credit Agreement with respect to its Initial Term
Loans assigned to the Replacement Lender under the Replacement Assignment; and

 

-10-

 

 

(3)          the Borrower shall have paid the fees payable pursuant to (or
pursuant to separate fee letters referenced in) the Engagement Letter, dated as
of May 16, 2013.

 

(c)          Additional Amendments Effective Time. Sections 3 and 5 of this
Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Additional Amendments Effective Time”):

 

(1)          the Administrative Agent shall have received counterparts of this
Amendment executed by each of the Loan Parties, the Administrative Agent, the
Collateral Agent and the Required Lenders; and

 

(2)          the Extension Amendment No. 1 Effective Date shall have occurred.

 

(d)          Additional 100% Amendments Effective Date. Section 4 of this
Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Additional 100% Amendments Effective Time”):

 

(1)          the Administrative Agent shall have received a counterpart of this
Amendment executed by each of the Loan Parties, the Administrative Agent and all
the Lenders; and

 

(2)          the Extension Amendment No. 1 Effective Date shall have occurred.

 

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Extension Amendment No. 1 Effective Date, the Additional
Amendments Effective Time and the Additional 100% Amendments Effective Time.

 

Section 8. Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Davis Polk & Wardwell LLP, counsel for the
Administrative Agent).

 

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 10. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

-11-

 

 

Section 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 12. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Loan Parties under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and nothing herein can or may be construed as
a novation thereof. Each Loan Party reaffirms its obligations under the Loan
Documents to which it is party and the validity, enforceability and perfection
of the Liens granted by it pursuant to the Security Documents. This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or text of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement, as amended hereby.

 

[Remainder of Page Intentionally Left Blank]

 

-12-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  NCI BUILDING SYSTEMS, INC.         By: /s/ Mark E. Johnson     Name:  Mark E.
Johnson     Title:  Executive Vice President,     Chief Financial Officer and
Treasurer         Acknowledged and Agreed:       NCI Group, Inc.         By: /s/
Mark E. Johnson     Name:  Mark E. Johnson     Title:  Executive Vice President,
    Chief Financial Officer and Treasurer         Robertson-Ceco II Corporation
        By: /s/ Mark E. Johnson     Name:  Mark E. Johnson     Title:  Executive
Vice President,     Chief Financial Officer and Treasurer        
Steelbuilding.com, InC.         By: /s/ Mark E. Johnson     Name:  Mark E.
Johnson     Title:  Executive Vice President,     Chief Financial Officer and
Treasurer

 

[Signature Page – Amendment No. 1 to the Credit Agreement]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS   BRANCH, as Administrative Agent and
Replacement   Lender and Collateral Agent         By: /s/ Kevin Buddhdew    
Name:  Kevin Buddhdew     Title:  Authorized Signatory         By: /s/ Patrick
Freytag     Name:  Patrick Freytag     Title:  Authorized Signatory

 

[Signature Page – Amendment No. 1 to the Credit Agreement]

 

 

 

 

Annex I

 

REPLACEMENT ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of June 22, 2012, among NCI BUILDING SYSTEMS,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Each of the entities listed on Schedule II hereto (each, an “Assignor” and
collectively, the “Assignors”) and Credit Suisse AG, Cayman Islands Branch (the
“Assignee”) agree as follows:

 

1.          Each Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to such Assignor, and the Assignee hereby irrevocably purchases
and assumes from each such Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to such Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.          Each Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches the Note(s), if any, held by it evidencing the Assigned Facilities.

 

3.          The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Acceptance and (ii) it is not a
Disqualified Lender; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Subsection 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon any Assignor, any Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Assignee as a Lender contained in Subsection 10.5 of the
Credit Agreement; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 11.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 4.11(b) of the Credit Agreement.

 

 

 

 

4.          The effective date of this Assignment and Acceptance shall be June
24, 2013 (the “Transfer Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to
Subsection 11.6 of the Credit Agreement, effective as of the Transfer Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than five Business Days after the date of such acceptance and
recording by the Administrative Agent).

 

5.          Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to each Assignor for amounts which have accrued to but excluding the
Transfer Effective Date and to the Assignee for amounts which have accrued from
and after the Transfer Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Transfer Effective Date to the
Assignee.

 

6.          From and after the Transfer Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) each Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof, and be bound by its
continuing obligations under Subsection 11.16 thereof.

 

7.          Notwithstanding any other provision hereof, if the consents of the
Borrower and the Administrative Agent hereto are required under Subsection 11.6
of the Credit Agreement, this Assignment and Acceptance shall not be effective
unless such consents shall have been obtained.

 

8.          This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

 

 

SCHEDULE 1

ASSIGNMENT AND ACCEPTANCE

 

Re:  Credit Agreement (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of June 22, 2012, among NCI BUILDING SYSTEMS, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions from time
to time parties thereto (the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

 

Name of Assignor:  Each of the entities listed on Schedule II hereto

 

Name of Assignee:  Credit Suisse AG, Cayman Islands Branch

 

Transfer Effective Date of Assignment: June 24, 2013

 

Assignor  

Credit Facility As

signed

 

Aggregate Amount of

Commitment/Loans under

Credit Facility for all Lend-

ers

 

Amount of Commit

ment/Loans under Credit

Facility Assigned

Each entity listed on Schedule II   Initial Term Loan  

As set forth for such Lender

on Schedule II

 

As set forth for such

Lender on Schedule II

 

 

Credit Suisse AG, Cayman Islands

Branch, as Assignee

 

Each of the entities listed on Schedule II

hereto, as Assignor

              By:     By:       Name:     Name:     Title:     Title:

 

 

 

 

  Accepted for recording in the Register:   Consented To:           CREDIT
SUISSE AG, CAYMAN   NCI BUILDING SYSTEMS, INC.     ISLANDS BRANCH           as
Administrative Agent                     By:     By:       Name:     Name:    
Title:     Title:               By:     CREDIT SUISSE AG, CAYMAN     Name:    
ISLANDS BRANCH     Title:     as Administrative Agent                     By:  
          Name:           Title:                     By:             Name:      
    Title:

 

4

 

 

SCHEDULE II

 

  Assignor  

Aggregate Amount of Com-

mitment/Loans under Credit

Facility for all Lenders

 

Amount of Commit

ment/Loans under Credit

Facility Assigned

           

 

 

 

 

Annex II

 

Credit Agreement as Amended by Amendment No. 1

 

[See Attached.]

 



 

 



 

Annex II to Amendment No. 1

to Credit Agreement



 



 



 



 

CREDIT AGREEMENT

 

among

 

NCI BUILDING SYSTEMS, INC.,
as Borrower,

 

THE LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent,

 

ROYAL BANK OF CANADA
and UBS SECURITIES LLC,

as Syndication Agents,

 

and

 

Credit Suisse SECURITIES (USA) LLC,
RBC CAPITAL MARKETS,
UBS SECURITIES LLC,
and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

dated as of June 22, 2012

  

 



  

 



 



    



 

 

  

Table of Contents

 



  Page     SECTION 1 Definitions 1       1.1 Defined Terms. 1 1.2 Other
Definitional Provisions. 64       SECTION 2 Amount and Terms of Commitments 65  
    2.1 Initial Term Loans. 65 2.2 Notes. 66 2.3 Procedure for Initial Term Loan
Borrowing. 67 2.4 [Reserved]. 67 2.5 Repayment of Loans. 67 2.6 Incremental
Facilities. 68 2.7 Permitted Debt Exchanges. 71 2.8 Extension of Term Loans. 73
    SECTION 3 [Reserved] 76     SECTION 4 General Provisions Applicable to Loans
76       4.1 Interest Rates and Payment Dates. 76 4.2 Conversion and
Continuation Options. 77 4.3 Minimum Amounts; Maximum Sets. 78 4.4 Optional and
Mandatory Prepayments. 78 4.5 Administrative Agent’s Fee; Other Fees. 88 4.6
Computation of Interest and Fees. 90 4.7 Inability to Determine Interest Rate.
90 4.8 Pro Rata Treatment and Payments. 91 4.9 Illegality. 92 4.10 Requirements
of Law. 92 4.11 Taxes. 94 4.12 Indemnity. 99 4.13 Certain Rules Relating to the
Payment of Additional Amounts. 99     SECTION 5 Representations and Warranties
101       5.1 Financial Condition. 101 5.2 No Change; Solvent. 102 5.3 Corporate
Existence; Compliance with Law. 103 5.4 Corporate Power; Authorization;
Enforceable Obligations. 103 5.5 No Legal Bar. 103 5.6 No Material Litigation.
104 5.7 No Default. 104

 

(i)

 

 

Table of Contents

(continued)

 

    Page       5.8 Ownership of Property; Liens. 104 5.9 Intellectual Property.
104 5.10 Taxes. 104 5.11 Federal Regulations. 105 5.12 ERISA. 106 5.13
Collateral. 106 5.14 Investment Company Act; Other Regulations. 106 5.15
Subsidiaries. 106 5.16 Purpose of Loans. 106 5.17 Environmental Matters. 106
5.18 No Material Misstatements. 108 5.19 Labor Matters. 108 5.20 Insurance. 108
5.21 Anti-Terrorism. 108     SECTION 6 Conditions Precedent 109       6.1
Conditions to Initial Extension of Credit. 109 6.2 Conditions to Each Extension
of Credit After the Closing Date. 113     SECTION 7 Affirmative Covenants 114  
    7.1 Financial Statements. 114 7.2 Certificates; Other Information. 115 7.3
Payment of Obligations. 117 7.4 Conduct of Business and Maintenance of
Existence; Compliance with Contractual Obligations and Requirements of Law. 117
7.5 Maintenance of Property; Insurance. 117 7.6 Inspection of Property; Books
and Records; Discussions. 118 7.7 Notices. 119 7.8 Environmental Laws. 120 7.9
After-Acquired Real Property and Fixtures; Subsidiaries. 121 7.10 Use of
Proceeds. 123 7.11 Commercially Reasonable Efforts to Maintain Ratings. 123 7.12
Accounting Changes. 123 7.13 Post-Closing Security Perfection. 124 7.14
Post-Closing Matters. 124     SECTION 8 Negative Covenants 124       8.1
Limitation on Indebtedness. 124 8.2 Limitation on Restricted Payments. 129 8.3
Limitation on Restrictive Agreements. 133 8.4 Limitation on Sales of Assets and
Subsidiary Stock. 135 8.5 Limitations on Transactions with Affiliates. 138 8.6
Limitation on Liens. 139 8.7 Limitation on Fundamental Changes. 140

 

(ii)

 

 

Table of Contents

(continued)

 

    Page       8.8 Change of Control; Limitation on Amendments. 141 8.9
Limitation on Lines of Business. 142     SECTION 9 Events of Default 142      
9.1 Events of Default. 142 9.2 Remedies Upon an Event of Default. 145    
SECTION 10 The Agents and the Other Representatives 146       10.1 Appointment.
146 10.2 The Administrative Agent and Affiliates. 147 10.3 Action by an Agent.
147 10.4 Exculpatory Provisions. 147 10.5 Acknowledgement and Representations by
Lenders. 148 10.6 Indemnity; Reimbursement by Lenders. 149 10.7 Right to Request
and Act on Instructions; Reliance. 149 10.8 Collateral Matters. 150 10.9
Successor Agent. 152 10.10 [Reserved]. 152 10.11 Withholding Tax. 153 10.12
Other Representatives. 153 10.13 [Reserved]. 153 10.14 Application of Proceeds.
154     SECTION 11 Miscellaneous 154       11.1 Amendments and Waivers. 154 11.2
Notices. 157 11.3 No Waiver; Cumulative Remedies. 159 11.4 Survival of
Representations and Warranties. 159 11.5 Payment of Expenses and Taxes. 160 11.6
Successors and Assigns; Participations and Assignments. 161 11.7 Adjustments;
Set-off; Calculations; Computations. 169 11.8 Judgment. 170 11.9 Counterparts.
171 11.10 Severability. 171 11.11 Integration. 171 11.12 Governing Law. 171
11.13 Submission to Jurisdiction; Waivers. 171 11.14 Acknowledgements. 172 11.15
Waiver Of Jury Trial. 172 11.16 Confidentiality. 173 11.17 Incremental
Indebtedness; Rollover Indebtedness; Additional Indebtedness. 174 11.18 USA
Patriot Act Notice. 174 11.19 Electronic Execution of Assignments and Certain
Other Documents. 174

 

(iii)

 

 

Table of Contents

(continued)

 

    Page       11.20 Reinstatement. 175 11.21 OID. 175

 

(iv)

 

 

SCHEDULES

 

A — Commitments and Addresses 1.1(c) — Assumed Indebtedness 1.1(d) — Existing
Capitalized Lease Obligations 1.1(e) — Existing Liens 1.1(f) — Existing
Investments 5.1 — Financial Condition 5.4 — Consents Required 5.6 — Litigation
5.8 — Real Property 5.9 — Intellectual Property Claims 5.15 — Subsidiaries 5.17
— Environmental Matters 5.20 — Insurance 7.2 — Website Address for Electronic
Financial Reporting 7.13 — Post-Closing Collateral Requirements 7.14 —
Post-Closing Matters 8.1 — Existing Indebtedness 8.5 — Affiliate Transactions  
EXHIBITS       A — Form of Note B — Form of Guarantee and Collateral Agreement C
— Form of Mortgage D — Form of U.S. Tax Compliance Certificate E — Form of
Assignment and Acceptance F — Form of Secretary’s Certificate G — Form of
Officer’s Certificate H — Form of Solvency Certificate I-1 — Form of Increase
Supplement I-2 — Form of Lender Joinder Agreement K — Form of ABL/Term Loan
Intercreditor Agreement Amendment L — Form of Junior Lien Intercreditor
Agreement M — Form of Affiliated Lender Assignment and Assumption N — Form of
Acceptance and Prepayment Notice O — Form of Discount Range Prepayment Notice P
— Form of Discount Range Prepayment Offer Q — Form of Solicited Discounted
Prepayment Notice R — Form of Solicited Discounted Prepayment Offer S — Form of
Specified Discount Prepayment Notice T — Form of Specified Discount Prepayment
Response U — Form of Tax Sharing Agreement

  

(v)

 

  

CREDIT AGREEMENT, dated as of June 22, 2012, among NCI BUILDING SYSTEMS, INC.
(the “Borrower”), a Delaware corporation, the several banks and other financial
institutions from time to time party hereto (as further defined in Subsection
1.1, the “Lenders”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity and as further defined in Subsection 1.1,
the “Administrative Agent”) for the Lenders hereunder and as collateral agent
(in such capacity and as further defined in Subsection 1.1, the “Collateral
Agent”) for the Secured Parties (as defined below).

 

The parties hereto hereby agree as follows:

 

WITNESSETH :

 

WHEREAS, pursuant to the Equity Purchase Agreement, dated as of May 2, 2012
(together with the disclosure schedules delivered in connection therewith, the
“Acquisition Agreement”) among NCI Group, Inc., VSMA, Inc., Metl-Span LLC, a
Texas limited liability company (the “Acquired Business”) and BlueScope Steel
North America Corporation, the Borrower will, directly or indirectly, acquire
(the “Acquisition”) the Acquired Business;

 

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, the Borrower will enter into this Agreement to borrow term loans in
an aggregate principal amount of $250,000,000 (unless reduced in accordance with
Subsection 6.1(b)); and

 

WHEREAS, the cash proceeds of the Term Loans made on the Closing Date hereunder,
together with borrowings under the Senior ABL Facility and/or cash on hand, will
be used on the Closing Date to pay the cash merger consideration for the
Acquisition, to effect the Refinancing and to finance a portion of the other
Transactions, including the payments of fees and expenses relating thereto;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

Definitions

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“2009 Transaction Documents”: collectively, (i) the Investment Agreement, dated
as of August 14, 2009, between the Borrower and the CD&R Investors, as amended
on each of August 28, 2009, August 31, 2009, October 8, 2009 and October 16,
2009, (ii) the CD&R Indemnification Agreement, (iii) the Stockholders Agreement,
dated as of October 20, 2009, between the Borrower and the CD&R Investors, (iv)
the Registration Rights Agreement, dated as of October 20, 2009, between the
Borrower and the CD&R Investors, and (v) any agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities to, for or in respect of any Parent Entity or any of its
Subsidiaries, (b) any offering of securities or other financing activity or
arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

  

 

 

  

“2009 Transactions”: the “Transactions” as defined in the Existing Credit
Agreement.

 

“ABL Agent”: Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo
Foothill, LLC), in its capacity as administrative agent and co-collateral agent
under the ABL Facility Documents, or any successor administrative agent or
co-collateral agent under the ABL Facility Documents.

 

“ABL Facility Documents”: the “Financing Agreements” as defined in the Senior
ABL Facility Agreement, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

 

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

 

“ABL Priority Collateral”: the “Working Capital Priority Collateral”, as defined
in the ABL/Term Loan Intercreditor Agreement whether or not the same remains in
full force and effect.

 

“ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as
of October 20, 2009 and amended pursuant to the Intercreditor Agreement
Amendment, between the Collateral Agent and the ABL Agent (in its capacity as
administrative agent under the ABL Facility Documents), and acknowledged by
certain of the Loan Parties, as the same may be further amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
hereof and thereof.

 

“ABR”: when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Acceleration”: as defined in Subsection 9.1(e).

 

“Acceptable Discount”: as defined in Subsection 4.4(h)(iv)(2).

 

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(h)(iv)(3).

 

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(h)(iv)(2) substantially
in the form of Exhibit N.

  

- 2 -

 

  

“Acceptance Date”: as defined in Subsection 4.4(h)(iv)(2).

 

“Accounts”: “accounts” as defined in the UCC and, with respect to any Person,
all such Accounts of such Person, whether now existing or existing in the
future, including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts receivable created by or arising from all of such
Person’s sales of goods or rendition of services made under any of its trade
names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising therefrom, (c) all rights to any goods represented
by any of the foregoing, including returned or repossessed goods, (d) all
reserves and credit balances held by such Person with respect to any such
accounts receivable of any Obligors, (e) all letters of credit, guarantees or
collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.

 

“Acquired Business”: as defined in the Recitals hereto.

 

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Acquisition”: as defined in the Recitals hereto.

 

“Acquisition Agreement”: as defined in the Recitals hereto.

 

“Acquisition Agreement Material Adverse Effect”: any change, effect, occurrence
or development that (a) has or would reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), business, properties,
assets, liabilities or results of operations of the Company, provided that to
the extent any effect is caused by or results from any of the following, it
shall not be taken into account in determining whether there has been a material
adverse effect: (i) changes in conditions in the U.S. economy or capital or
financial markets generally, including changes in interest or exchange rates;
(ii) changes that are the result of factors generally adversely affecting the
industries within the geographic areas in which the Company conducts business;
(iii) changes in GAAP or authoritative interpretation thereof; (iv) changes in
general legal, regulatory, political, economic or business conditions in the
U.S., in each case, generally affecting the industries in which the Company
conducts business; (v) the negotiation, execution, announcement or performance
of the Acquisition Agreement or the consummation of the transactions
contemplated by the Acquisition Agreement, including any loss, or threatened
loss of, or adverse impact on, the relationships (contractual or otherwise)
with, customers, suppliers, distributors, partners or Employees of the Company
(provided that this clause (v) shall be disregarded for purposes of any
representations and warranties set forth in Section 4.2 and Section 4.5); (vi)
the commencement, occurrence, continuation or escalation of any war, armed
hostilities or acts of terrorism involving any geographic region in which the
Company conducts business; (vii) any action required to be taken by the Company
pursuant to the terms of the Acquisition Agreement or any action taken by the
Company with the Purchaser’s and the Lead Arrangers’ consent; (viii) any change
in applicable Laws or the application or authoritative interpretation thereof,
including the effects of any duties on products of the type manufactured by the
Company; and (ix) changes in the price of raw materials, including steel, of the
type and grade customarily purchased by the Company; except in the case of
clauses (i), (ii), (iv) and (ix), to the extent that such adverse effect has a
materially greater adverse effect on the Company as compared to other companies
operating in the same industries and markets in which the Company operates; or
(b) would, or would reasonably be expected to, have a material adverse effect on
the ability of the Company to perform its obligations under the Acquisition
Agreement or to consummate the transactions contemplated thereby. Capitalized
terms used in this definition shall have the meaning given to them in the
Acquisition Agreement, and any references to a “Section” in this definition
shall mean the specified Section of the Acquisition Agreement.



 

- 3 -

 



 

“Acquisition Indebtedness”: Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).

 

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used; (iii)
the Capital Stock of a Person that is engaged in a Related Business and becomes
a Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Indebtedness”: as defined in the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable.

 

“Additional Lender”: as defined in Subsection 2.6(b).

 

- 4 -

 



 

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the First Lien Obligations, (y) secured by a Lien ranking junior to the
Lien securing the First Lien Obligations or (z) unsecured), including customary
bridge financings, in each case issued or incurred by the Borrower or a
Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Tranche B Maturity
Date or shorter than the weighted average life to maturity of the Tranche B Term
Loans, as the case may be (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Tranche B Maturity Date or the weighted average life to maturity of the Tranche
B Term Loans, as applicable), (ii) to the extent such Indebtedness is
subordinated, provide for customary payment subordination to the Term Loan
Facility Obligations under the Loan Documents as reasonably determined by the
Borrower in good faith and (iii) do not provide for any mandatory repayment or
redemption from asset sales, casualty or condemnation events or excess cash flow
on more than a ratable basis with the Term Loans (after giving effect to any
amendment in accordance with Subsection 11.1(d)(v)); provided that (a) such
Indebtedness shall not be secured by any Lien on any asset of any Loan Party
that does not also secure the Term Loan Facility Obligations, or be guaranteed
by any Person other than the Guarantors, and (b) if secured by Collateral, such
Indebtedness (and all related Obligations) shall be subject to the terms of the
ABL/Term Loan Intercreditor Agreement (if such Indebtedness and related
Obligations constitute First Lien Obligations), any Junior Lien Intercreditor
Agreement (if such Indebtedness and related Obligations do not constitute First
Lien Obligations) or an Other Intercreditor Agreement (if otherwise agreed by
the Administrative Agent and the Borrower).

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (a) (i) the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (ii) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period and (b) (x) 1.25% in the case of Initial Term Loans and (y)
1.00% in the case of Tranche B Term Loans.

 

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

 

“Affected Loans”: as defined in Subsection 4.9.

 

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”: as defined in Subsection 8.5(a).

 

“Affiliated Debt Fund”: any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither the Borrower nor any of
its Subsidiaries directs or causes the direction of the investment policies of
such entity.



 

- 5 -

 



 

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

 

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

 

“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt; provided that an Agent-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or
indirectly controls such Agent by a Governmental Authority or an instrumentality
thereof.

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%, (c) the Adjusted LIBOR Rate for
an Interest Period of one-month beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1.00% and (d) in
the case of Initial Term Loans, 2.25%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBOR
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (b) or (c) above, as the case may be, of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate, respectively.

 

“Amendment”: as defined in Subsection 8.3(c).

 

- 6 -

 



 

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of June 24, 2013,
among the Borrower, the other Loan Parties party thereto, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

“Applicable Discount”: as defined in Subsection 4.4(h)(iii)(2).

 

“Applicable Margin”: (x) with respect to all periods prior to but not including
the Extension Amendment No. 1 Effective Date, the rate(s) per annum as in effect
from time to time under this Agreement prior to the Extension Amendment No. 1
Effective Date and (y) with respect to all periods commencing on and after the
Extension Amendment No. 1 Effective Date, (a) with respect to Eurodollar Loans,
(A) 6.75% per annum in the case of the Initial Term Loans and (B) 3.25% per
annum in the case of Tranche B Term Loans and (b) with respect to ABR Loans, (A)
5.75% per annum in the case of the Initial Term Loans and (B) 2.25% per annum in
the case of Tranche B Term Loans.

 

“Approved Fund”: as defined in Subsection 11.6(b).

 

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction) other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms) of accounts receivable or
notes receivable arising in the ordinary course of business, or the conversion
or exchange of accounts receivable for notes receivable, (v) any Restricted
Payment Transaction, (vi) a disposition that is governed by Subsection 8.7,
(vii) any Financing Disposition, (viii) any “fee in lieu” or other disposition
of assets to any Governmental Authority that continue in use by the Borrower or
any Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary
may obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under Section
1031 (or any successor section) of the Code, or any exchange of equipment to be
leased, rented or otherwise used in a Related Business, (x) any financing
transaction with respect to property built or acquired by the Borrower or any
Restricted Subsidiary after the Closing Date, including without limitation any
sale/leaseback transaction or asset securitization, (xi) any disposition arising
from foreclosure, condemnation or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or necessary or advisable (as determined by the
Borrower in good faith) in order to consummate any acquisition of any Person,
business or assets, or pursuant to buy/sell arrangements under any joint venture
or similar agreement or arrangement, (xii) any disposition of Capital Stock,
Indebtedness or other securities of an Unrestricted Subsidiary, (xiii) a
disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5.00% of the outstanding
Capital Stock of a Foreign Subsidiary that has been approved by the Board of
Directors, (xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $15.0 million, (xvi) the abandonment or other
disposition of patents, trademarks or other intellectual property that are, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or (xvii) any license, sublicense or other grant
of right-to-use of any trademark, copyright, patent or other intellectual
property.



 

- 7 -

 



 

“Assignee”: as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Assumed Indebtedness”: Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries (including, for the avoidance of doubt, the Acquired
Business) outstanding on the Closing Date and disclosed on Schedule 1.1(c).

 

“Bank Products Agreement”: (1) any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Restricted Subsidiary (other than letters of credit and other than loans and
advances except indebtedness arising from services described in clauses (a)
through (c) of this definition) and (2) any “Bank Products Agreement” as defined
in the ABL/Term Loan Intercreditor Agreement.

 

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

 

“Base Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City from time to time; each change
in the Base Rate shall be effective on the date such change is effective. The
corporate base rate is not necessarily the lowest rate charged by the
Administrative Agent to its customers.

 

“Benefited Lender”: as defined in Subsection 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System.

 

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.



 

- 8 -

 



 

“Borrower”: as defined in the Preamble hereto.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(h)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Term Loans at a specified range at a discount to par
pursuant to Subsection 4.4(h)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(h)(iv).

 

“Borrowing”: the borrowing of one Type of Loans of a given Tranche from all the
Lenders having Initial Term Loan Commitments or other commitments under such
Tranche, as the case may be, on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurodollar Loans, the same
Interest Period.

 

“Borrowing Base”: the sum of (1) 80.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 85.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries, and (3) cash, Cash
Equivalents and Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
fiscal month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including (x)
any property or assets of a type described above acquired since the end of such
fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 

“Borrowing Date”: any Business Day specified in a notice pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

 

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries.



 

- 9 -

 



 

“Capital Stock”: as to any Person, any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
the European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
other institutional lender under this Agreement or the Senior ABL Facility or
any affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500.0 million (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended, (g) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors, and (h) solely with respect to any Captive Insurance Subsidiary, any
investment that person is permitted to make in accordance with applicable law.

 

“CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, and
any successor to its investment management business.

 

“CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

 

“CD&R Indemnification Agreement”: the Indemnification Agreement, dated as of
October 20, 2009, between the Borrower and the CD&R Investors, as amended,
supplemented, waived or otherwise modified from time to time.

 

“CD&R Investors”: collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, and (iii) any Affiliate of any CD&R Investor
identified in clause (i) through (ii) of this definition.



 

- 10 -

 



 

“Change in Law”: as defined in Subsection 4.11(a).

 

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date) of (A) so long as the Borrower is a Subsidiary
of any Parent Entity, shares of Voting Stock having less than 35.0% of the total
voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if the
Borrower is not a Subsidiary of any Parent Entity, shares of Voting Stock having
less than 35.0% of the total voting power of all outstanding shares of the
Borrower and (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act as in effect on the Closing Date), other
than one or more Permitted Holders, shall be the “beneficial owner” of (A) so
long as the Borrower is a Subsidiary of any Parent Entity, shares of Voting
Stock having more than 35.0% of the total voting power of all outstanding shares
of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity) and (B) if the Borrower is not a Subsidiary of any Parent
Entity, shares of Voting Stock having more than 35.0% of the total voting power
of all outstanding shares of the Borrower; (ii) the Continuing Directors shall
cease to constitute a majority of the members of the Board of Directors of the
Borrower; or (iii) a “Change of Control” as defined in the Senior ABL Facility
Agreement. Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

 

“Claim”: as defined in Subsection 11.6(h)(iv).

 

“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

 

“Commitment Letter”: the Amended and Restated Commitment Letter (including the
annexes and exhibits thereto), dated as of May 16, 2012, among the Borrower and
Credit Suisse AG, Cayman Islands Branch, Credit Suisse Securities (USA) LLC,
Royal Bank of Canada, UBS Loan Finance LLC, UBS Securities LLC and Citigroup
Global Markets Inc.

 

“Committed Lenders”: Credit Suisse AG, Cayman Islands Branch, Royal Bank of
Canada, UBS Loan Finance LLC and Citigroup Global Markets Inc.

 

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.



 

- 11 -

 

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Compliance Certificate”: as defined in Subsection 7.2(b).

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Initial Term Loan Commitment or (c) be designated if such
designation would otherwise increase the costs of any Facility to the Borrower.

 

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum dated June, 2012, and furnished to the Lenders.

 

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of (i)
the aggregate amount of Consolidated EBITDA for the period of the most recent
four consecutive fiscal quarters ending prior to the date of such determination
for which consolidated financial statements of the Borrower are available to
(ii) Consolidated Interest Expense for such four fiscal quarters (in each of the
foregoing clauses (i) and (ii), determined for any fiscal quarter (or portion
thereof) ending prior to the Closing Date, on a pro forma basis to give effect
to the Acquisition as if it had occurred at the beginning of such four-quarter
period); provided that

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such calculation),



 

- 12 -

 

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid), Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period,

 

(3)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,

 

(4)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period; and



 

- 13 -

 



 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under Subsection
8.1(a) and in part under Subsection 8.1(b), as provided in Subsection
8.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to Subsection 8.1(b) or to any Discharge of Indebtedness
from the proceeds of any such Incurrence pursuant to such Subsection 8.1(b).

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest expense on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness). If any
Indebtedness bears, at the option of the Borrower or a Restricted Subsidiary, a
rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate. If any Indebtedness that is being given pro forma
effect was incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.

 

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense
and any Special Purpose Financing Fees, (iii) depreciation, (iv) amortization
(including but not limited to amortization of goodwill and intangibles and
amortization and write-off of financing costs), (v) any non-cash charges or
non-cash losses, (vi) any expenses or charges related to any equity offering,
Investment or Indebtedness permitted by this Agreement (whether or not
consummated or incurred, and including any offering or sale of Capital Stock to
the extent the proceeds thereof were intended to be contributed to the equity
capital of the Borrower or its Restricted Subsidiaries), (vii) the amount of any
loss attributable to non-controlling interests, (viii) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Hedging Obligations or other derivative instruments, and (ix) any management,
monitoring, consulting and advisory fees and related expenses paid to any of
CD&R and its Affiliates, plus (y) the amount of net cost savings projected by
the Borrower in good faith to be realized as the result of actions taken or to
be taken on or prior to the date that is 18 months after the Closing Date, or 18
months after the consummation of any operational change, respectively, and prior
to or during such period (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions (which adjustments
shall not be duplicative of pro forma adjustments made pursuant to the proviso
to the definition of “Consolidated Coverage Ratio,” “Consolidated Secured
Leverage Ratio” or “Consolidated Total Leverage Ratio”).

 

- 14 -

 



 

“Consolidated Interest Expense”: for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including without limitation, any such interest
expense consisting of (A) interest expense attributable to Capitalized Lease
Obligations, (B) amortization of debt discount, (C) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Borrower or any Restricted Subsidiary, (D) non-cash interest
expense, (E) the interest portion of any deferred payment obligation, and (F)
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, plus (ii) Preferred Stock dividends
paid in cash in respect of Disqualified Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary, and minus (iii) to the
extent otherwise included in such interest expense referred to in clause (i)
above, amortization or write-off of financing costs, in each case under clauses
(i) through (iii) above as determined on a Consolidated basis in accordance with
GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to Interest Rate Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

 

(i)          any net income (loss) of any Person if such Person is not the
Borrower or a Restricted Subsidiary, except that (A) the Borrower’s or any
Restricted Subsidiary’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount actually distributed by such Person during such period to the Borrower or
a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below) and (B) the Borrower’s or any
Restricted Subsidiary’s equity in the net loss of such Person shall be included
to the extent of the aggregate Investment of the Borrower or any of its
Restricted Subsidiaries in such Person,



 

- 15 -

 



 

(ii)         solely for purposes of determining the amount available for
Restricted Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net
income (or loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor
if such Restricted Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of similar distributions
by such Restricted Subsidiary, directly or indirectly, to the Borrower by
operation of the terms of such Restricted Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its stockholders (other than (x)
restrictions that have been waived or otherwise released, (y) restrictions
pursuant to this Agreement or the other Loan Documents, and (z) restrictions in
effect on the Closing Date with respect to a Restricted Subsidiary and other
restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Lenders than such restrictions in
effect on the Closing Date as determined by the Borrower in good faith), except
that (A) the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of any dividend or distribution that was or that could
have been made by such Restricted Subsidiary during such period to the Borrower
or another Restricted Subsidiary (subject, in the case of a dividend that could
have been made to another Restricted Subsidiary, to the limitation contained in
this clause (ii)) and (B) the net loss of such Restricted Subsidiary shall be
included to the extent of the aggregate Investment of the Borrower or any of its
other Restricted Subsidiaries in such Restricted Subsidiary,

 

(iii)        (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) and (y) any gain or loss realized upon the
disposal, abandonment or discontinuation of operations of the Borrower or any
Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations, including in each case any closure of any branch,

 

(iv)         any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges associated with the Transactions or the
2009 Transactions and any acquisition, merger or consolidation after the Closing
Date),

 

(v)          the cumulative effect of a change in accounting principles,

 

(vi)         all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)        any unrealized gains or losses in respect of Hedge Agreements,

 

(viii)       any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

- 16 -

 



 

(ix)         any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

(x)           to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)         any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments), and

 

(xii)        expenses related to the conversion of various employee benefit
programs in connection with the Transactions or the 2009 Transactions, and
non-cash compensation related expenses.

 

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, the Borrower will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge. Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under Subsection 8.2(a)(3)(C) or (D).

 

In addition, each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary and the
Transactions shall not constitute a sale or disposition under clause (iii)
above, for purposes of such determination.



 

“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) the sum of (A) the amount of such Indebtedness consisting of Indebtedness
of a type referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix) and (B)
Unrestricted Cash.



 

- 17 -

 



 

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available
(determined, for any fiscal quarter (or portion thereof) ending prior to the
Closing Date, on a pro forma basis to give effect to the Acquisition as if it
had occurred at the beginning of such four-quarter period), provided that:

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period;

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause
(k)(1) of the “Permitted Liens” definition in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(i)(II) and clause (ii) of the definition of
Maximum Incremental Facilities Amount and in part pursuant to one or more other
clauses of the definition of Permitted Liens, as provided in clause (z) of the
final paragraph of such definition) any calculation of the Consolidated Secured
Leverage Ratio, including in the definition of “Maximum Incremental Facilities
Amount”, shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of such definition.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

 

- 18 -

 



 

“Consolidated Total Assets”: as of any date of determination, the total assets
in each case of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which such financial
statements of the Borrower and its Restricted Subsidiaries are available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

 

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations; debt obligations evidenced by bonds,
debentures, notes or similar instruments; Disqualified Stock; and (in the case
of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding
items eliminated in Consolidation, and for the avoidance of doubt, excluding
Hedging Obligations) minus (ii) the sum of (A) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
Subsection 8.1(b)(ix) and (B) Unrestricted Cash.

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available (determined, for
any fiscal quarter (or portion thereof) ending prior to the Closing Date, on a
pro forma basis to give effect to the Acquisition as if it had occurred at the
beginning of such four-quarter period), provided that:

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period; and

 

- 19 -

 



 

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to Subsection 8.1(b)(x) (other than by reason of
subclause (2) of the proviso to such clause (x)) and in part pursuant to one or
more other clauses of Subsection 8.1(b) and/or pursuant to Subsection 8.1(a) (as
provided in Subsections 8.1(c)(ii) and (iii)), Consolidated Total Indebtedness
shall not include any such Indebtedness Incurred pursuant to one or more such
other clauses of Subsection 8.1(b) and/or pursuant to Subsection 8.1(a), and
shall not give effect to any Discharge of any Indebtedness from the proceeds
thereof that otherwise would be included in Consolidated Total Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

 

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date excluding the current portion of
current and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director if, in each case, such other director’s nomination for
election to the Board of Directors of the Borrower is recommended by at least a
majority of the then Continuing Directors or the election of such other director
is approved by one or more Permitted Holders.

 

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.



 

- 20 -

 



 

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

 

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the making of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Borrower on the date of Incurrence thereof.

 

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”: as defined in Subsection 9.1(e).

 

“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Agent
Default.

 

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation.

 

“Designation Date”: as defined in Subsection 2.8(f).

 

“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(h)(ii)(2).

 

“Discount Range”: as defined in Subsection 4.4(h)(iii)(1).



 

- 21 -

 



 

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Subsection
4.4(h) substantially in the form of Exhibit O.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(h)(iii)(1).

 

“Discount Range Proration”: as defined in Subsection 4.4(h)(iii)(3).

 

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(h)(iv)(3).

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers or otherwise, five Business Days following the receipt by each
relevant Lender of notice from the Administrative Agent in accordance with
Subsection 4.4(h)(ii), Subsection 4.4(h)(iii) or Subsection 4.4(h)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

 

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(h)(i).

 

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock.

 

“Disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

 

“Disqualified Lender”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Persons designated in writing by the Borrower or CD&R to the Administrative
Agent prior to May 2, 2012.



 

- 22 -

 



 

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition) (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is convertible or
exchangeable for Indebtedness or Disqualified Stock or (iii) is redeemable at
the option of the holder thereof (other than following the occurrence of a
Change of Control or other similar event described under such terms as a “change
of control” or an Asset Disposition), in whole or in part, in each case on or
prior to the earliest Maturity Date with respect to any outstanding Tranche of
Term Loans; provided that Capital Stock issued to any employee benefit plan, or
by any such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

 

“ECF Payment Date”: as defined in Subsection 4.4(b).

 

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

 

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Excess Cash Flow”: for any period, an amount equal to the excess of

 

- 23 -

 



 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,

 

(iii)        decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

 

(iv)        an amount equal to the aggregate net non-cash loss on Asset
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Asset Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income,

 

(v)         cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in Consolidated Net Income, and

 

(vi)        any extraordinary, unusual or nonrecurring cash gain,

 

over (b) the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent not
deducted in arriving at such Consolidated Net Income,

 

(ii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior years, the amount of Capital Expenditures either made in cash or
accrued during such period (provided that, whether any such Capital Expenditures
shall be deducted for the period in which cash payments for such Capital
Expenditures have been paid or the period in which such Capital Expenditures
have been accrued shall be at the Borrower’s election; provided, further that,
in no case shall any accrual of a Capital Expenditure which has previously been
deducted give rise to a subsequent deduction upon the making of such Capital
Expenditure in cash in the same or any subsequent period), except to the extent
that such Capital Expenditures were financed with the proceeds of Indebtedness
of the Borrower or the Restricted Subsidiaries (unless such Indebtedness has
been repaid),

 

(iii)        the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to Subsection 4.4(b)(i) to the extent required due to a Asset
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding (x) all other prepayments
of Term Loans and Incremental Revolving Loans, (y) all prepayments of loans
under the Senior ABL Facility and (z) all prepayments of any other revolving
loans (other than Incremental Revolving Loans), to the extent there is not an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries,



 

- 24 -

 



 

(iv)         an amount equal to the aggregate net non-cash gain on Asset
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Asset Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

 

(v)          increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

 

(vi)         payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income,

 

(vii)        without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and the Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
constituting “Permitted Investments” (other than Permitted Investments of the
type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to Subsection 8.2 to the extent that such Investments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(viii)      the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and the
Restricted Subsidiaries pursuant to Subsection 8.2(b) (other than Subsection
8.2(b)(vi)), to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

 

(ix)         the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

- 25 -

 



 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(xi)         at the Borrower’s election, without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments constituting “Permitted Investments”
(other than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2 or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period, provided that
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Permitted Investments and Capital Expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

 

(xii)        the amount of taxes (including penalties and interest) paid in cash
or tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,

 

(xiii)       cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in arriving at such Consolidated Net Income; and

 

(xiv)       any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses and charges associated with the Transactions or the
2009 Transactions and any acquisition, merger or consolidation after the Closing
Date).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock) of the Borrower, in
each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of the Borrower and not previously included
in the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.

 

- 26 -

 

 

“Excluded Information”: as defined in Subsection 4.4(i).

 

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower designated as such in writing by the Borrower to the Administrative
Agent:

 

(a)          that is an Immaterial Subsidiary;

 

(b)          that is prohibited by Requirement of Law or by Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from Guaranteeing or granting Liens to secure the Term
Loan Facility Obligations or if Guaranteeing or granting Liens to secure the
Term Loan Facility Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;

 

(c)          with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Term Loan Facility Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom;

 

(d)          with respect to which the provision of such guarantee of the Term
Loan Facility Obligations would result in material adverse tax consequences to
the Borrower or one of its Subsidiaries (as reasonably determined by the
Borrower and notified in writing to the Administrative Agent);

 

(e)          that is a Subsidiary of a Foreign Subsidiary;

 

(f)          that is a joint venture or Non-Wholly Owned Subsidiary, but only to
the extent that the Organizational Documents or other agreements with equity or
debt holders of such joint venture or Non-Wholly Owned Subsidiary (x) do not
permit such entity to guarantee or grant Liens to secure the Term Loan Facility
Obligations, or (y) permit such entity to guarantee or grant Liens to secure the
Term Loan Facility Obligations subject to obtaining certain consents and the
Borrower has used its commercially reasonable efforts to obtain such consents
and such consents have not been obtained;

 

(g)          that is an Unrestricted Subsidiary;

 

(h)          that is a Captive Insurance Subsidiary;

 

(i)           that is a Special Purpose Entity; or

 

(j)           that is a Subsidiary formed solely for the purpose of becoming a
Parent Entity, or merging with the Borrower in connection with another
Subsidiary becoming a Parent Entity, or otherwise creating or forming a Parent
Entity;



 

- 27 -

 



 

provided that, notwithstanding the foregoing, any Domestic Subsidiary that
Guarantees the payment of the ABL Facility Loans shall not be an Excluded
Subsidiary. Subject to the proviso in the preceding sentence, any Subsidiary so
designated as an Excluded Subsidiary that fails to meet the foregoing
requirements as of the last day of the period of the most recent four
consecutive fiscal quarters for which consolidated financial statements of the
Borrower are available shall continue to be deemed an Excluded Subsidiary
hereunder until the date that is sixty (60) days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.

 

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA.

 

“Existing Capitalized Lease Obligations”: Capitalized Lease Obligations of the
Borrower and its Restricted Subsidiaries (including, for the avoidance of doubt,
the Acquired Business) existing on the Closing Date or permitted to be incurred
under the Acquisition Agreement and disclosed on Schedule 1.1(d).

 

“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of October 20, 2009, among the Borrower, the lenders from time to time party
thereto, and Wachovia Bank, National Association, as administrative agent and
collateral agent.

 

“Existing Term Loans”: as defined in Subsection 2.8(a).

 

“Existing Term Tranche”: as defined in Subsection 2.8(a).

 

“Extended Loans”: as defined in Subsection 2.8(a).

 

“Extended Term Loans”: as defined in Subsection 2.8(a).

 

“Extended Term Tranche”: as defined in Subsection 2.8(a).

 

“Extending Lender”: as defined in Subsection 2.8(b).

 

“Extension”: as defined in Subsection 2.8(b).

 

“Extension Amendment”: as defined in Subsection 2.8(c).



 

- 28 -

 



 

“Extension Amendment No. 1 Effective Date”: June 24, 2013, the day on which all
conditions precedent set forth in Section 7(b) of Amendment No. 1 are satisfied.

 

“Extension Date”: as defined in Subsection 2.8(d).

 

“Extension Election”: as defined in Subsection 2.8(b).

 

“Extension of Credit”: as to any Lender, the making of a Loan.

 

“Extension Request”: as defined in Subsection 2.8(a).

 

“Extension Request Deadline”: as defined in Subsection 2.8(a).

 

“Extension Series”: all Extended Loans that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins and amortization schedule.

 

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder, (b) the Tranche B Term Loans made pursuant to Amendment
No. 1 and (c) any other committed facility hereunder and the Extensions of
Credit made thereunder.

 

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

 

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantially comparable), and
any regulations or other administrative authority promulgated thereunder or any
agreement (including any intergovernmental agreement) entered into thereunder or
in furtherance thereof.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets by the Borrower or
any Subsidiary thereof to or in favor of any Special Purpose Entity, or by any
Special Purpose Subsidiary, in each case in connection with the Incurrence by a
Special Purpose Entity of Indebtedness, or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.

 

- 29 -

 



 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Obligations”: (i) the Term Loan Facility Obligations and (ii) the
Additional Obligations, the Permitted Debt Exchange Notes, Rollover Indebtedness
and Refinancing Indebtedness in respect of the Indebtedness described in this
clause (ii) (other than any such Additional Obligations, Permitted Debt Exchange
Notes, Rollover Indebtedness and Refinancing Indebtedness that are unsecured or
secured by a Lien ranking junior to the Lien securing the Term Loan Facility
Obligations) secured by a first priority interest in the Term Loan Priority
Collateral and a second priority interest in the ABL Priority Collateral,
collectively.

 

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens applicable
to such Collateral which have priority over the respective Liens on such
Collateral created pursuant to the relevant Security Document (or, in the case
of Collateral constituting Pledged Stock (as defined in the Guarantee and
Collateral Agreement), Permitted Liens of the type described in clauses (a),
(l), (m), (n), (p)(1) and, solely with respect to Permitted Liens described in
the foregoing clauses, (o) of the definition thereof)). For purposes of this
definition, a Lien purported to be created in any Collateral pursuant to any
Security Document will be construed as the “most senior Lien” to which such
Collateral is subject, notwithstanding the existence of a Permitted Lien on the
Collateral that is pari passu with the Lien on such Collateral, so long as such
Permitted Lien is subject to the terms of the ABL/Term Loan Intercreditor
Agreement or an Other Intercreditor Agreement.

 

“Fiscal Year”: any period of 12 consecutive months ending on the Sunday closest
to October 31 of any calendar year.

 

“Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base”, “Capital
Expenditures”, “Capitalized Lease Obligation”, “Consolidated Coverage Ratio”,
“Consolidated EBITDA”, “Consolidated Secured Leverage Ratio”, “Consolidated
Interest Expense”, “Consolidated Net Income”, “Consolidated Total Leverage
Ratio”, “Consolidated Secured Indebtedness”, “Consolidated Total Assets”,
“Consolidated Total Indebtedness”, “Consolidated Working Capital”,
“Consolidation”, “Excess Cash Flow”, “Inventory” or “Receivables”, (b) all
defined terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or
the Loan Documents that, at the Borrower’s election, may be specified by the
Borrower by written notice to the Administrative Agent from time to time.



 

- 30 -

 



 

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco. Any subsidiary of the Borrower
which is organized and existing under the laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
Indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof), and
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof) and other assets (including cash, Cash Equivalents or Temporary Cash
Investments) relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries; provided, that no
Subsidiary of the Borrower shall be a “Foreign Subsidiary Holdco” if such
Subsidiary is not a “Foreign Subsidiary Holdco” (or comparable term) for
purposes of the Senior ABL Facility.

 

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and (b)
for prior periods, GAAP as defined in the first sentence of this definition. All
ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

- 31 -

 



 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B hereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.



 

- 32 -

 

  

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

 

“Guarantors”: the collective reference to each Subsidiary Guarantor;
individually, a “Guarantor”.

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Identified Participating Lenders”: as defined in Subsection 4.4(h)(iii)(3).

 

“Identified Qualifying Lenders”: as defined in Subsection 4.4(h)(iv)(3).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
2.50% or less of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, and (y)
had consolidated assets representing 2.50% or less of Consolidated Total Assets
as of the end of the most recently ended financial period for which consolidated
financial statements of the Borrower are available; and (ii) together with all
other Immaterial Subsidiaries designated pursuant to the preceding clause (i),
(x) contributed 5.00% or less of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, and (y) had consolidated assets representing 5.00% or less of
Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available. Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is sixty (60) days
following the date on which such annual or quarterly financial statements were
required to be delivered pursuant to Subsection 7.1 with respect to such period.

 

“Increase Supplement”: as defined in Subsection 2.6(c).

 

“Incremental Commitment Amendment”: as defined in Subsection 2.6(d).



 

- 33 -

 

 

“Incremental Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.6.

 

“Incremental Letter of Credit Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Loans”: as defined in Subsection 2.6(d).

 

“Incremental Revolving Commitments”: as defined in Subsection 2.6(a).

 

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”: as defined in Subsection 2.6(a).

 

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

 

(i)          the principal of indebtedness of such Person for borrowed money;

 

(ii)         the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)        all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);

 

(iv)        all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto;

  

- 34 -

 

  

(v)          all Capitalized Lease Obligations of such Person;

 

(vi)         the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by the Board of Directors
or the board of directors or other governing body of the issuer of such Capital
Stock);

 

(vii)        all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons;

 

(viii)      all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and

 

(ix)         to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time).

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indebtedness to be Refinanced”: Indebtedness incurred pursuant to the Existing
Credit Agreement.

 

“Individual Lender Exposure”: of any Lender, at any time, the sum of the
aggregate principal amount of all Term Loans made by such Lender and then
outstanding.

 

“Initial Agreement”: as defined in Subsection 8.3(c).

 

“Initial Lien”: as defined in Subsection 8.6.

 

“Initial Term Loan”: as defined in Subsection 2.1.



 

- 35 -

 



 

“Initial Term Loan Commitment”: as to any Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Subsection 2.1 in an aggregate amount not
to exceed at any one time outstanding the amount set forth opposite such
Lender’s name in Schedule A under the heading “Initial Term Loan Commitment”;
collectively, as to all the Lenders, the “Initial Term Loan Commitments”. The
original aggregate amount of the Initial Term Loan Commitments on the Closing
Date is $250.0 million.

 

“Initial Term Loan Lender”: any Lender having an Initial Term Loan outstanding
hereunder; and all such Lenders, collectively, the “Initial Term Loan Lenders.”

 

“Initial Term Loan Maturity Date”: May 2, 2018.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: as defined in Subsection 5.9.

 

“Intercreditor Agreement Amendment”: Amendment No. 1 to Intercreditor Agreement,
dated as of the date hereof, between the Collateral Agent and the ABL Agent (in
its capacity as administrative agent under the ABL Facility Documents), and
acknowledged by certain of the Loan Parties, in the form attached hereto as
Exhibit K.

 

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

“Interest Period”: with respect to any Eurodollar Loan:

 

(a)          initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months (or, if agreed to by each affected Lender nine months,
12 months or a shorter period) thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

(b)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or if agreed to by each affected Lender nine months,
12 months or a shorter period) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:



 

- 36 -

 



 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         any Interest Period that would otherwise extend (A) in the case of
the Initial Term Loans, beyond the Initial Term Loan Maturity Date shall (for
all purposes other than Subsection 4.12) end on the Initial Term Loan Maturity
Date and (B) in the case of the Tranche B Term Loans, beyond the Tranche B
Maturity Date shall (for all purposes other than Subsection 4.12) end on the
Tranche B Maturity Date;

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)         the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

Notwithstanding the foregoing, from the initial borrowing date to the earlier of
(x) thirty days after the Closing Date and (y) the date on which the
Administrative Agent notifies the Borrower that primary syndications have been
completed, the Interest Period shall be the period commencing on the Borrowing
Date with respect to such Eurodollar Loan and ending one month thereafter.

 

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.



 

- 37 -

 

 

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, and (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the Borrower) at the time
of such transfer and (iii) for purposes of Subsection 8.2(a)(3)(C), the amount
resulting from the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be the Fair Market Value of the Investment in such Unrestricted
Subsidiary at the time of such redesignation. Guarantees shall not be deemed to
be Investments. The amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to Subsection 8.2(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
Subsection 8.2(a).

 

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”: a rating of Baa3 or better by Moody’s and BBB- or
better by S&P (or, in either case, the equivalent of such rating by such
organization), or an equivalent rating by any other Rating Agency.

 

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating issued or directly and fully
guaranteed or insured by any Governmental Authority; (iii) debt securities or
debt instruments with a rating of A3 or better by Moody’s and A- or better by
S&P (or, in either case, the equivalent of such rating by such organization), or
an equivalent rating by any other Rating Agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iv) investments in any fund that invests exclusively in
securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof, and/or debt
securities or debt instruments with an Investment Grade Rating, which fund may
also hold immaterial amounts of cash pending investment or distribution; and (v)
corresponding instruments in countries other than the United States customarily
utilized for high quality investments.

 

“Junior Debt” shall mean any Subordinated Obligations and Guarantor Subordinated
Obligations.

 

“Junior Lien Intercreditor Agreement”: the intercreditor agreement substantially
in the form of Exhibit L to be entered into as required by the terms hereof, as
amended, supplemented, waived or otherwise modified from time to time.



 

- 38 -

 



 

“Lead Arrangers”: Credit Suisse Securities (USA) LLC, RBC Capital Markets, UBS
Securities LLC and Citigroup Global Markets Inc., as Joint Lead Arrangers.

 

“Lender Joinder Agreement”: as defined in Subsection 2.6(c).

 

“Lenders”: the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower to make any Loans
available to the Borrower, provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to Subsection
11.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

 

“LIBOR Rate”: with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

(a)          the arithmetic average of the London Interbank Offered Rates for
United States Dollar deposits for a duration equal to or comparable to the
duration of such Interest Period which appear on the relevant Reuters Monitor
Money Rates Service page (being currently the page designated as “LIBO”) at or
about 11:00 A.M. (London time) two London Business Days before the first day of
such Interest Period; or

 

(b)          if no such page is available, the arithmetic mean of the rates as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market two London Business Days
before the first day of such Interest Period for United States Dollar deposits
of a duration equal to the duration of such Interest Period.

 

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Loan”: each Initial Term Loan, Tranche B Term Loan, Incremental Loan and
Extended Loan; collectively, the “Loans”.

 

“Loan Documents”: this Agreement, any Notes, the ABL/Term Loan Intercreditor
Agreement, the Guarantee and Collateral Agreement, any Junior Lien Intercreditor
Agreement (on and after the execution thereof), each Other Intercreditor
Agreement (on and after the execution thereof) and any other Security Documents,
each as amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”: the Borrower and the Subsidiary Guarantors; individually, a
“Loan Party”.



 

- 39 -

 

 

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving related expenses
incurred in the ordinary course of business, (y) in respect of moving related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $5.0 million in the aggregate outstanding at any time,
(2) promissory notes of Management Investors acquired in connection with the
issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under Subsection 8.1.

 

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $15.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary (1)
in respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $5.0 million in the aggregate
outstanding at any time.

 

“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $10.0 million, and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent Entity (including any options, warrants or
other rights in respect thereof) from any Management Investor, which repurchase
or other acquisition of Capital Stock is permitted by Subsection 8.2.

 

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent Entity, the Borrower or any of their respective
Subsidiaries, or family members or relatives of any of the foregoing (provided
that, solely for purposes of the definition of “Permitted Holders,” such
relatives shall include only those Persons who are or become Management
Investors in connection with estate planning for or inheritance from other
Management Investors, as determined in good faith by the Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent Entity.

 

“Management Stock”: Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party thereto of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agents and the Lenders
under the Loan Documents or with respect to the Collateral taken as a whole.



 

- 40 -

 

 

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

 

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: (i) with respect to the Initial Term Loans, the Initial Term
Loan Maturity Date and (ii) with respect to the Tranche B Term Loans, the
Tranche B Maturity Date.

 

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $75,000,000 plus (ii) an additional amount if, after giving effect to the
Incurrence of such additional amount (or on the date of the initial borrowing of
such additional amount after giving pro forma effect to the Incurrence of the
entire committed amount of such additional amount), the Consolidated Secured
Leverage Ratio shall not exceed 3.50 to 1.00 (as set forth in an officer’s
certificate of a Responsible Officer delivered to the Administrative Agent at
the time of such Incurrence, together with calculations demonstrating compliance
with such ratio (it being understood that (A) if pro forma effect is given to
the entire committed amount of any such additional amount, such committed amount
may thereafter be borrowed and reborrowed, in whole or in part, from time to
time, without further compliance with this clause and (B) for purposes of
calculating the Consolidated Secured Leverage Ratio, any additional amount
Incurred pursuant to this clause (ii) shall be treated as if such amount is
Consolidated Secured Indebtedness, regardless of whether such amount is actually
secured)).

 

“Minimum Exchange Tender Condition”: as defined in Subsection 2.7(b).

 

“Minimum Extension Condition”: as defined in Subsection 2.8(g).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee by the Loan Parties listed on Schedule 5.8 or required to be mortgaged as
Collateral pursuant to the requirements of Subsection 7.9, including the land
and all buildings, improvements, structures and fixtures now or subsequently
located thereon and owned by any such Loan Party.

 

“Mortgages”: each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Most Recent Four Quarter Period”: the four (4) fiscal quarter period of the
Borrower ending on the last day of the most recently completed fiscal year or
fiscal quarter for which financial statements of the Borrower have been (or have
been required to be) delivered under Subsection 7.1(a) or 7.1(b).



 

- 41 -

 

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, as a consequence of such Asset Disposition or Recovery
Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with Subsection 8.4), (ii) all payments
made, and all installment payments required to be made, on any Indebtedness
(other than Additional Obligations, Permitted Debt Exchange Notes, Rollover
Indebtedness and Refinancing Indebtedness in respect of each of the foregoing)
(x) that is secured by any assets subject to such Asset Disposition or involved
in such Recovery Event, in accordance with the terms of any Lien upon such
assets, or (y) that must by its terms, or in order to obtain a necessary consent
to such Asset Disposition, or by applicable law, be repaid out of the proceeds
from such Asset Disposition or Recovery Event, including but not limited to any
payments required to be made to increase borrowing availability under any
revolving credit facility, (iii) all distributions and other payments required
to be made to minority interest holders in Subsidiaries or joint ventures as a
result of such Asset Disposition or Recovery Event, or to any other Person
(other than the Borrower or a Restricted Subsidiary) owning a beneficial
interest in the assets disposed of in such Asset Disposition or subject to such
Recovery Event, (iv) any liabilities or obligations associated with the assets
disposed of in such Asset Disposition or involved in such Recovery Event and
retained, indemnified or insured by the Borrower or any Restricted Subsidiary
after such Asset Disposition or Recovery Event, including without limitation
pension and other post-employment benefit liabilities, liabilities related to
environmental matters, and liabilities relating to any indemnification
obligations associated with such Asset Disposition or Recovery Event, (v) in the
case of an Asset Disposition, the amount of any purchase price or similar
adjustment (x) claimed by any Person to be owed by the Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Borrower or any of its Subsidiaries.

 

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of
the Borrower or any Subsidiary by the Borrower or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance, sale, contribution or Incurrence and net of taxes paid or payable as a
result thereof.



 

- 42 -

 



 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

 

“Non-Extended Initial Term Loans”: as defined in Amendment No.1.

 

“Non-Extending Lender”: as defined in Subsection 2.8(e).

 

“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Notes”: as defined in Subsection 2.2(a).

 

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Restricted Subsidiaries (other than any
Restricted Subsidiary that is not a Loan Party) in respect of a purchase of such
goods or services.

 

“Offered Amount”: as defined in Subsection 4.4(h)(iv)(1).

 

“Offered Discount”: as defined in Subsection 4.4(h)(iv)(1).

 

“OID”: as defined in Subsection 2.6(d).

 

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”: Credit Suisse Securities (USA) LLC, RBC Capital
Markets, UBS Securities LLC and Citigroup Global Markets Inc., in their
capacities as Joint Lead Arrangers and Joint Bookrunners, and Royal Bank of
Canada and UBS Securities LLC, in their capacities as Syndication Agents.



 

- 43 -

 

 

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent Entity”: any Other Parent, and any other Person that is a Subsidiary of
any Other Parent and of which the Borrower is a Subsidiary. As used herein,
“Other Parent” means a Person of which the Borrower becomes a Subsidiary after
the Closing Date, provided that either (x) immediately after the Borrower first
becomes a Subsidiary of such Person, more than 50.0% of the Voting Stock of such
Person shall be held by one or more Persons that held more than 50.0% of the
Voting Stock of the Borrower or a Parent Entity of the Borrower immediately
prior to the Borrower first becoming such Subsidiary or (y) such Person shall be
deemed not to be an Other Parent for the purpose of determining whether a Change
of Control shall have occurred by reason of the Borrower first becoming a
Subsidiary of such Person.

 

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or other Persons under its charter or
by-laws or pursuant to written agreements with or for the benefit of any such
Person (including the CD&R Indemnification Agreement), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent
Entity in connection with any offering of Capital Stock or Indebtedness, (w)
which offering is not completed, or (x) where the net proceeds of such offering
are intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent Entity shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed.

 

“Participant”: as defined in Subsection 11.6(c).

 

“Participant Register”: as defined in Subsection 11.6(b)(iv).



 

- 44 -

 



 

“Participating Lender”: as defined in Subsection 4.4(h)(iii)(2).

 

“Patriot Act”: as defined in Subsection 11.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Affiliated Assignee”: CD&R, any investment fund managed or controlled
by CD&R and any special purpose vehicle established by CD&R or by one or more of
such investment funds.

 

“Permitted Debt Exchange”: as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Notes”: as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Offer”: as defined in Subsection 2.7(a).

 

“Permitted Holders”: any of the following: (i) any of the CD&R Investors; (ii)
any of the Management Investors, CD&R and their respective Affiliates; (iii) any
investment fund or vehicle managed, sponsored or advised by CD&R or any
Affiliate thereof, and any Affiliate of or successor to any such investment fund
or vehicle; (iv) any limited or general partners of, or other investors in, any
CD&R Investor or any Affiliate thereof, or any such investment fund or vehicle;
(v) any “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date) of which any of the Persons
specified in clause (i), (ii), (iii) or (iv) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the Borrower or the Parent Entity held by such “group”), and any other Person
that is a member of such “group”; and (vi) any Person acting in the capacity of
an underwriter (solely to the extent that and for so long as such Person is
acting in such capacity) in connection with a public or private offering of
Capital Stock of any Parent Entity or the Borrower. In addition, any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act as in
effect on the Closing Date) whose status as a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date)
constitutes or results in a Change of Control in respect of which the Borrower
makes all payments of the Term Loans and other amounts required by, if
applicable, and otherwise complies with Subsection 8.8(a), together with its
Affiliates, shall thereafter constitute Permitted Holders.

 

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)          a Restricted Subsidiary, the Borrower, or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary (and any
Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary);

  

- 45 -

 

 

(ii)         another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

(iii)        Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)         receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)          any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with Subsection 8.4;

 

(vi)         securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)        Investments in existence or made pursuant to legally binding
written commitments in existence on the Closing Date and set forth on Schedule
1.1(f);

 

(viii)      Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with Subsection 8.1;

 

(ix)         pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under Subsection 8.6;

 

(x)          (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent
Entity, provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

(xi)         bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)        [reserved];

 

(xiii)      any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), or Capital Stock of any Parent Entity,
as consideration;

  

- 46 -

 

 

 (xiv)        Management Advances;

 

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed an amount equal to the greater of $50.0
million and 7.2% of Consolidated Total Assets;

 

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of the Borrower);

 

(xvii)      any Investment by any Captive Insurance Subsidiary in connection
with the provision of insurance to the Borrower or any of its Subsidiaries,
which Investment is made in the ordinary course of business of such Captive
Insurance Subsidiary, or by reason of applicable law, rule, regulation or order,
or that is required or approved by any regulatory authority having jurisdiction
over such Captive Insurance Subsidiary or its business, as applicable; and

 

(xviii)     other Investments in an aggregate amount outstanding at any time not
to exceed an amount equal to the greater of $50.0 million and 7.2% of
Consolidated Total Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or Subsection
8.2(b)(vi), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or (B)
is merged or consolidated into, or transfers or conveys all or substantially all
of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv) or
(xviii) above, or Subsection 8.2(b)(vi), as applicable.

 

“Permitted Liens”:

 

(a)          Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

(b)          Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations that are not overdue for a period of more than 60 days or that are
bonded or that are being contested in good faith and by appropriate proceedings;

   

- 47 -

 

  

(c)          pledges, deposits or Liens in connection with workers’
compensation, professional liability insurance, insurance programs, unemployment
insurance and other social security and other similar legislation or other
insurance related obligations (including, without limitation, pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(d)          pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)          easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

 

(f)          Liens existing on, or provided for under written arrangements
existing on, the Closing Date and set forth on Schedule 1.1(e), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness, so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

 

(g)          (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

(h)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with Subsection 8.1;

 

(i)          Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)          leases, subleases, licenses or sublicenses to or from third
parties;

  

- 48 -

 

  

(k)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (1) Indebtedness Incurred in
compliance with Subsection 8.1(b)(i) pursuant to (a) this Agreement and the
other Loan Documents, (b) the Senior ABL Facility, (c) any Permitted Debt
Exchange Notes (and any Refinancing Indebtedness in respect thereof), (d) any
Rollover Indebtedness (and any Refinancing Indebtedness in respect thereof) and
(e) any Additional Obligations (and any Refinancing Indebtedness in respect
thereof), provided, that any Liens on Collateral pursuant to this clause (k)(1)
shall be subject to the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement, (2) Indebtedness
Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii), or
clauses (b)(iii)(A) and (B) of Subsection 8.1 (other than Refinancing
Indebtedness Incurred in respect of Indebtedness described in Subsection
8.1(a)), (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii), provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Term Loan Facility Obligations and shall be
subject to the Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, (4) (A) Acquisition Indebtedness Incurred in compliance with
Subsection 8.1(b)(x) or (xi), provided that (x) such Liens are limited to all or
part of the same property or assets, including Capital Stock (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof, or
replacements of any thereof) acquired, or of any Person acquired or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in any
transaction to which such Acquisition Indebtedness relates or (y) on the date of
the Incurrence of such Indebtedness after giving effect to such Incurrence, the
Consolidated Secured Leverage Ratio would equal or be less than the Consolidated
Secured Leverage Ratio immediately prior to giving effect thereto or (B) any
Refinancing Indebtedness Incurred in respect thereof, (5) Indebtedness of any
Restricted Subsidiary that is not a Subsidiary Guarantor (limited, in the case
of this clause (k)(5), to Liens on any of the property and assets of any
Restricted Subsidiary that is not a Subsidiary Guarantor), or (6) obligations in
respect of Management Advances or Management Guarantees; in each case under the
foregoing clauses (1) through (6) including Liens securing any Guarantee of any
thereof;

 

(l)          Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Borrower;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

 

(n)          any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

  

- 49 -

 

  

(o)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness (other
than any Indebtedness described in clause (k)(1) above of this definition)
Incurred in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)          Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (2) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (3) [reserved],
(4) on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
that such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose, (5) securing or arising by reason of any netting or
set-off arrangement entered into in the ordinary course of banking or other
trading activities (including in connection with purchase orders and other
agreements with customers), (6) in favor of the Borrower or any Subsidiary
(other than Liens on property or assets of the Borrower or any Subsidiary
Guarantor in favor of any Subsidiary that is not a Subsidiary Guarantor), (7)
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business, (8) on inventory or other goods and proceeds securing obligations in
respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, or (11) arising in connection with repurchase agreements permitted
under Subsection 8.1 on assets that are the subject of such repurchase
agreements;

 

(q)          other Liens securing obligations that do not exceed an amount equal
to the greater of $35.0 million and 5.0% of Consolidated Total Assets at any
time outstanding; and

 

(r)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) or other obligations of, or in favor of, any
Special Purpose Entity, or in connection with a Special Purpose Financing or
otherwise, Incurred pursuant to clause (b)(ix) of Subsection 8.1.

  

- 50 -

 

  

For purposes of determining compliance with this definition, (x) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (y) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition and (z) in the event
that a portion of Indebtedness secured by a Lien could be classified as secured
in part pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(i)(II) and clause (ii) of the definition of
Maximum Incremental Facilities Amount (giving effect to the Incurrence of such
portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(1) above in respect of
Indebtedness Incurred pursuant to Subsection 8.1(b)(i)(II) and clause (ii) of
the definition of Maximum Incremental Facilities Amount and the remainder of the
Indebtedness as having been secured pursuant to one or more of the other clauses
of this definition.

 

“Permitted Payment”: as defined in Subsection 8.2(b).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.

 

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Prepayment Date”: as defined in Subsection 4.4(d).

 

“Projections”: those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and provided to the Lenders on or about June 5,
2012.

 

“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio”.

 

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”: as defined in Subsection 4.4(h)(iv)(3).

  

- 51 -

 

  

“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the Term Loans publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by the Borrower which
shall be substituted for Moody’s or S&P or both, as the case may be.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party giving rise to Net Available Cash to such Loan Party, as the case
may be, in excess of $5.0 million, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Borrower or any other Loan Party in respect of such casualty or
condemnation.

 

“Reference Banks”: Credit Suisse AG, Cayman Islands Branch, Royal Bank of Canada
and Citigroup Global Markets Inc., or such additional or other banks as may be
appointed by the Administrative Agent and reasonably acceptable to the Borrower,
provided that at any time the maximum number of Reference Banks does not exceed
six (6).

 

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing”: the repayment, repurchase, prepayment or defeasance in full of
Indebtedness to be Refinanced of the Borrower or any of its Subsidiaries,
together with the payment of all fees and other amounts owing thereon, the
permanent cancellation of all commitments thereunder and the rolling,
termination, back-stopping, cash collateralization of or otherwise providing
for, in a manner reasonably acceptable to the Administrative Agent, all
reimbursement obligations in respect of letters of credit issued pursuant
thereto.

 

“Refinancing Agreement”: as defined in Subsection 8.3(c).

  

- 52 -

 

  

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the Loan Documents, the
Senior ABL Facility and any Indebtedness existing on the Closing Date and set
forth on Schedule 8.1 or Incurred in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted in this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary) including Indebtedness that refinances Refinancing Indebtedness;
provided that (1) if the Indebtedness being refinanced is Subordinated
Obligations or Guarantor Subordinated Obligations, the Refinancing Indebtedness
(x) has a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or, if shorter, the Tranche B Maturity Date), (y)
has a weighted average life to maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or longer than the weighted average
life to maturity of the Indebtedness being refinanced (or, if shorter, the
weighted average life to maturity of the Tranche B Term Loans) and (z) if an
Event of Default under Subsection 9.1(a) or (f) is continuing, is subordinated
in right of payment to the Term Loan Facility Obligations to the same extent as
the Indebtedness being refinanced, (2) such Refinancing Indebtedness is Incurred
in an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of (x) the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced,
plus (y) fees, underwriting discounts, premiums and other costs and expenses
Incurred in connection with such Refinancing Indebtedness, (3) Refinancing
Indebtedness shall not include (x) Indebtedness of a Restricted Subsidiary that
is not a Subsidiary Guarantor that refinances Indebtedness of the Borrower or a
Subsidiary Guarantor that could not have been initially Incurred by such
Restricted Subsidiary pursuant to Subsection 8.1 or (y) Indebtedness of the
Borrower or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary, and (4) if the Indebtedness being refinanced
constitutes Additional Obligations, Permitted Debt Exchange Notes, Rollover
Indebtedness or Term Loan Facility Obligations incurred pursuant to Subsection
8.1(b)(i)(II)(a) (or Refinancing Indebtedness in respect of the foregoing
Indebtedness), (w) the Refinancing Indebtedness complies with the requirements
of the definition of “Additional Obligations” (other than clause (ii) thereof if
no Event of Default under Subsection 9.1(a) or (f) is continuing), (x) if the
Indebtedness being refinanced is unsecured and an Event of Default under
Subsection 9.1(a) or (f) is continuing, the Refinancing Indebtedness is
unsecured, (y) if the Indebtedness being refinanced is secured by a Lien ranking
junior to the Liens securing the Term Loan Facility Obligations and an Event of
Default under Subsection 9.1(a) or (f) is continuing, the Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Term Loan Facility Obligations and (z) if the Indebtedness being
refinanced constitutes Term Loan Facility Obligations of the type described
above in this clause (4), the Refinancing Indebtedness is incurred pursuant to
(and evidenced by) Additional Obligations Documents (without regard to clause
(ii) of the definition of “Additional Obligations” if no Event of Default under
Subsection 9.1(a) or (f) is continuing) (and not this Agreement and the other
Loan Documents).

 

“Refunding Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Register”: as defined in Subsection 11.6(b)(iii).

 

“Regulation D”: Regulation D of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X promulgated by the United States Securities and
Exchange Commission, as in effect on the Closing Date.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

  

- 53 -

 

  

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons of such
person and of such person’s affiliates and “Related Party” shall mean any of
them.

 

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Borrower or any of its
Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or to the consummation of any of the
Transactions, or to any Parent Entity’s receipt of (or entitlement to) any
payment in connection with the Transactions, including any payment received
after the Closing Date pursuant to any agreement related to the Transactions or
(z) any other federal, state, foreign, provincial or local taxes measured by
income for which any Parent Entity is liable up to an amount not to exceed, with
respect to federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Borrower had filed a consolidated return on
behalf of an affiliated group (as defined in Section 1504 of the Code) of which
it were the common parent, or with respect to state and local taxes, the amount
of any such taxes that the Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated, combined,
unitary or affiliated basis as if the Borrower had filed a consolidated,
combined, unitary or affiliated return on behalf of an affiliated group (as
defined in the applicable state or local tax laws for filing such return)
consisting only of the Borrower and its Subsidiaries. Taxes include all
interest, penalties and additions relating thereto.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

  

- 54 -

 

  

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

 

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, the prepayment in full of the Initial Term Loans by the
Borrower with the proceeds of secured term loans (including, without limitation,
any new, amended or additional loans or Term Loans under this Agreement, whether
as a result of an amendment to this Agreement or otherwise), that are broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the Facility and having an effective interest cost or weighted
average yield (as determined prior to such prepayment by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement, structuring, syndication or commitment fees in
connection therewith, and excluding any performance or ratings based pricing
grid that could result in a lower interest rate based on future performance, but
including any LIBOR Rate floor or similar floor that is higher than the then
applicable LIBOR Rate) that is less than the interest rate for or weighted
average yield (as determined prior to such prepayment by the Administrative
Agent on the same basis) of the Initial Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Initial Term Loans.

 

“Required Lenders”: Lenders, the sum of whose outstanding Individual Lender
Exposures represents a majority of the sum of the Individual Lender Exposures at
such time.

 

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) with
respect to Subsection 7.7 and without limiting the foregoing, the general
counsel of such Person and (d) with respect to ERISA matters, the senior vice
president–human resources (or substantial equivalent) of such Person.

 

“Restricted Payment”: as defined in Subsection 8.2(a).

  

- 55 -

 

  

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Rollover Indebtedness”: Indebtedness of a Loan Party issued to any Lender in
lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Subsection 4.4(a) or 4.4(b) so long as (other than in connection
with a refinancing in full of the Facilities) such Indebtedness does not have a
weighted average life to maturity earlier than the weighted average life to
maturity of the Term Loans being repaid.

 

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

 

“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio”.

 

“SEC”: the Securities and Exchange Commission.

 

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or
7.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

 

“Senior ABL Facility”: the collective reference to the Senior ABL Facility
Agreement, any ABL Facility Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior ABL Agreement or one or more other credit agreements, indentures
or financing agreements or otherwise, unless such agreement, instrument or
document expressly provides that it is not intended to be and is not a Senior
ABL Facility). Without limiting the generality of the foregoing, the term
“Senior ABL Facility” shall include any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

  

- 56 -

 

  

“Senior ABL Facility Agreement”: the Credit Agreement, dated as of October 20,
2009, among the Borrower, the Subsidiaries of the Borrower party thereto from
time to time, the lenders and other financial institutions party thereto from
time to time and Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo
Foothill, LLC), as administrative agent and co-collateral agent thereunder, as
amended pursuant to Amendment No. 1 to Loan and Security Agreement, dated as of
December 3, 2010 and Amendment No. 2 to Loan and Security Agreement, dated as of
May 2, 2012, and as such agreement may be further amended, supplemented, waived
or otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Senior ABL Facility Agreement or one or more other credit agreements or
otherwise, unless such agreement, instrument or other document expressly
provides that it is not intended to be and is not a Senior ABL Facility
Agreement). Any reference to the Senior ABL Facility Agreement hereunder shall
be deemed a reference to each Senior ABL Facility Agreement then in existence.

  

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Settlement Service”: as defined in Subsection 11.6(b).

 

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

“Solicited Discounted Prepayment Amount”: as defined in Subsection
4.4(h)(iv)(1).

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Subsection 4.4(h)(iv) substantially in the form of Exhibit Q.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in Subsection
4.4(h)(iv)(1).

 

“Solicited Discount Proration”: as defined in Subsection 4.4(h)(iv)(3).

  

- 57 -

 

  

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition other than “Borrower” and “Subsidiary”
shall have the meaning assigned to such terms in the form of solvency
certificate attached hereto as Exhibit H).

 

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets.

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and (y)
any business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

  

- 58 -

 

  

“Specified Discount”: as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(h)(ii) substantially in the form of Exhibit S.

 

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in Subsection
4.4(h)(ii)(1).

 

“Specified Discount Proration”: as defined in Subsection 4.4(h)(ii)(3).

 

“Specified Existing Term Tranche”: as defined in Subsection 2.8(a).

 

“Specified Representations”: the representations set forth in the last sentence
of Subsection 5.2 and Subsections 5.3(a), 5.4 (other than the second sentence
thereof), 5.5(c), 5.11, 5.13 (subject to the limitations set forth in the
proviso to Subsection 6.1(a) and Subsection 6.1(h)), the first sentence of
Subsection 5.14 and 5.21.

 

“Sponsor”: CD&R.

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

“Submitted Amount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Submitted Discount”: as defined in Subsection 4.4(h)(iii)(1).

 

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loan Facility Obligations pursuant
to a written agreement.

  

- 59 -

 

  

“Subsection 2.8 Additional Amendment”: as defined in Subsection 2.8(c).

  

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Excluded Subsidiary) of the Borrower which executes
and delivers a Subsidiary Guaranty pursuant to Subsection 7.9 or otherwise, in
each case, unless and until such time as the respective Subsidiary Guarantor (a)
ceases to constitute a Domestic Subsidiary of the Borrower in accordance with
the terms and provisions hereof, (b) is designated an Unrestricted Subsidiary
pursuant to the terms of this Agreement or (c) is released from all of its
obligations under the Subsidiary Guaranty in accordance with terms and
provisions thereof.

 

“Subsidiary Guaranty”: the guaranty of the Term Loan Facility Obligations of the
Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement.

 

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

 

“Supplemental Term Loan Commitments”: as defined in Subsection 2.6(a).

 

“Tax Sharing Agreement”: any Tax Sharing Agreement entered into between the
Borrower and any Parent Entity, substantially in the form of Exhibit U, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

  

- 60 -

 

  

“Temporary Cash Investments”: any of the following: (i) any investment in (x)
direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any Senior ABL Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Borrower or any of its Subsidiaries), with a rating at the time as of which
any Investment therein is made of “P-2” (or higher) according to Moody’s or
“A-2” (or higher) according to S&P (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization), (v)
Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Indebtedness or Preferred Stock (other
than of the Borrower or any of its Subsidiaries) having a rating of “A” or
higher by S&P or “A2” or higher by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (vii) investment funds investing 95.0% of their assets in
securities of the type described in clauses (i) through (vi) above (which funds
may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act of 1940, as amended, and (ix) similar investments approved by the
Board of Directors in the ordinary course of business.

 

“Term Loan Facility Obligations”: obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during (or that would accrue but for) the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under this Agreement and the other Loan Documents.

  

- 61 -

 

  

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement, whether or not the same remains in full force and effect.

 

“Term Loans”: the Initial Term Loans, Tranche B Term Loans, Incremental Term
Loans and Extended Term Loans, as the context shall require.

 

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Tranche B Term Loans, (3) Incremental Loans or Incremental
Commitments with the same terms and conditions made on the same day, or (4)
Extended Term Loans (of the same Extension Series).

 

“Tranche B Maturity Date”: June 24, 2019.

 

“Tranche B Repricing Transaction”: other than in connection with a transaction
involving a Change of Control, the prepayment in full of the Tranche B Term
Loans by the Borrower with the proceeds of secured term loans (including,
without limitation, any new, amended or additional loans or Term Loans under
this Agreement, whether as a result of an amendment to this Agreement or
otherwise), that are broadly marketed or syndicated to banks and other
institutional investors in financings similar to the Facility and having an
effective interest cost or weighted average yield (as determined prior to such
prepayment by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith, and excluding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance, but including any LIBOR Rate floor or similar
floor that is higher than the then applicable LIBOR Rate) that is less than the
interest rate for or weighted average yield (as determined prior to such
prepayment by the Administrative Agent on the same basis) of the Tranche B Term
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the interest rate for, or weighted average yield of,
the Tranche B Term Loans.

 

“Tranche B Term Loan”: each Term Loan converted or extended to, or established
as, a Tranche B Term Loan pursuant to Amendment No. 1, the final maturity date
of which is the Tranche B Maturity Date.

 

“Tranche B Term Loan Lender”: any Lender having a Tranche B Term Loan
outstanding hereunder; and all such Lenders, collectively, the “Tranche B Term
Loan Lenders”.

  

- 62 -

 

  

“Transactions”: collectively, any or all of the following: (i) the entry into
the Acquisition Agreement and the consummation of the Acquisition, (ii) the
entry into this Agreement and the Loan Documents and the Incurrence of
Indebtedness thereunder, (iii) the Refinancing, and (iv) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).

 

“Transferee”: any Participant or Assignee.

 

“Treasury Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Type”: the type of Term Loan determined based on the interest option applicable
thereto, with there being two Types of Term Loans hereunder, namely ABR Loans
and Eurodollar Loans.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“United States Person”: any United States person within the meaning of Section
7701(a)(30) of the Code.

 

“Unrestricted Cash”: the aggregate amount of cash, Cash Equivalents and
Temporary Cash Investments included in the cash accounts that would be listed on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP as of the end of the most recent four
consecutive quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available to the extent
such cash is not classified as “restricted” for financial statement purposes
(excluding, however, proceeds from any Incurrence of Incremental Term Loans that
are not (in the good faith judgment of the Borrower) intended to be used for
working capital purposes at the date of determination).

  

- 63 -

 

  

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under Subsection 8.2 and (D)
immediately before and after such designation, no Event of Default under
Subsection 9.1(a) or (f) shall have occurred and be continuing. The Board of
Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, that immediately after giving effect to such designation
(w) the Borrower could Incur at least $1.00 of additional Indebtedness under
Subsection 8.1(a) or (x) the Consolidated Coverage Ratio would be greater than
it was immediately prior to giving effect to such designation or (y) such
Subsidiary shall be a Special Purpose Subsidiary with no Indebtedness
outstanding other than Indebtedness that can be Incurred (and upon such
designation shall be deemed to be Incurred and outstanding) pursuant to
Subsection 8.1(b) and (z) immediately before and after such designation, no
Event of Default under Subsection 9.1(a) or (f) shall have occurred and be
continuing. Any such designation by the Board of Directors shall be evidenced to
the Administrative Agent by promptly filing with the Administrative Agent a copy
of the resolution of the Borrower’s Board of Directors giving effect to such
designation and a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

 

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

1.2           Other Definitional Provisions. Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

 

(a)          As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

(b)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

 

(c)          For purposes of determining any financial ratio or making any
financial calculation for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, the components of such financial ratio or financial
calculation shall be determined on a pro forma basis to give effect to the
Acquisition as if it had occurred at the beginning of such four quarter period;
and each Person that is a Restricted Subsidiary upon giving effect to the
Transactions shall be deemed to be a Restricted Subsidiary for purposes of the
components of such financial ratio or financial calculation as of the beginning
of such four quarter period.

  

- 64 -

 

  

(d)          [Reserved.]

 

(e)          Any financial ratios, including any required to be satisfied in
order for a specific action to be permitted under this Agreement, shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

(f)          Any references in this Agreement to “cash and/or Cash Equivalents”,
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.

 

(g)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2

Amount and Terms of Commitments

 

2.1           Initial Term Loans. Subject to the terms and conditions hereof,
each Lender holding an Initial Term Loan Commitment severally agrees to make, in
Dollars, in a single draw on the Closing Date, one or more term loans (each, an
“Initial Term Loan”) to the Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A under the
heading “Initial Term Loan Commitment”, as such amount may be adjusted or
reduced pursuant to the terms hereof, which Initial Term Loans:

 

(i)          except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans; and

 

(ii)         shall be made by each such Lender in an aggregate principal amount
which does not exceed the Initial Term Loan Commitment of such Lender.

 

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed. On the
Closing Date (after giving effect to the incurrence of Initial Term Loans on
such date), the Initial Term Loan Commitment of each Lender shall terminate.

  

- 65 -

 

  

2.2           Notes. (a) The Borrower agrees that, upon the request to the
Administrative Agent by any Lender made on or prior to the Closing Date (in the
case of requests relating to the Initial Term Loans) or the Extension Amendment
No. 1 Effective Date (in the case of requests relating to the Tranche B Term
Loans) or in connection with any assignment pursuant to Subsection 11.6(b), in
order to evidence such Lender’s Loan, the Borrower will execute and deliver to
such Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note”), in each case with appropriate insertions therein as to payee, date and
principal amount, payable to such Lender and in a principal amount equal to the
unpaid principal amount of the applicable Loans made (or acquired by assignment
pursuant to Subsection 11.6(b)) by such Lender to the Borrower; provided that in
the case of any such request made in connection with Amendment No. 1 on or prior
to the Extension Amendment No. 1 Effective Date, such Lender shall return to the
Borrower any Note previously delivered to such Lender pursuant to this
Subsection 2.2 in respect of any Initial Term Loans converted into Tranche B
Term Loans. Each Note shall be dated the Closing Date (in the case of the
Initial Term Loans) or the Extension Amendment No. 1 Effective Date (in the case
of the Tranche B Term Loans) and shall be payable as provided in Subsection
2.2(b) and provide for the payment of interest in accordance with Subsection
4.1.

 

(b)          (I)         The Initial Term Loans of all the Lenders shall be
payable in consecutive quarterly installments up to and including the Initial
Term Loan Maturity Date, on the dates and the principal amounts, as provided in
this Agreement prior to the Extension Amendment No. 1 Effective Date (subject to
reduction as provided in Subsection 4.4), on the dates and in the principal
amounts, subject to adjustment as set forth below, equal to the respective
amounts set forth below (together with all accrued interest thereon) opposite
the applicable installment dates (or, if less, the aggregate amount of such
Initial Term Loans then outstanding):

 

Date   Amount Each March 31, June 30, September 30 and December 31 ending prior
to the Initial Term Loan Maturity Date   0.25% of the aggregate principal amount
of the aggregate initial principal amount of the Initial Term Loans on the
Closing Date Initial Term Loan Maturity Date   all unpaid aggregate principal
amounts of any outstanding Initial Term Loans

 

(II)        The Tranche B Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on September 30, 2013 up to and
including the Tranche B Maturity Date (subject to reduction as provided in
Subsection 4.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Tranche B Term Loans then
outstanding):

  

- 66 -

 

  

Date   Amount Each March 31, June 30, September 30 and December 31 ending prior
to the Tranche B Maturity Date   0.25% of the aggregate principal amount of the
aggregate initial principal amount of the Tranche B Term Loans on the Extension
Amendment No. 1 Effective Date Tranche B Maturity Date   all unpaid aggregate
principal amounts of any outstanding Tranche B Term Loans

  

2.3           Procedure for Initial Term Loan Borrowing. The Borrower shall have
given the Administrative Agent notice (which notice must have been received by
the Administrative Agent prior to 9:00 A.M., New York City time, and shall be
irrevocable after funding) on the Closing Date specifying the amount of the
Initial Term Loans to be borrowed. Upon receipt of such notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. Each
Lender having an Initial Term Loan Commitment will make the amount of its pro
rata share of the Initial Term Loan Commitments available to the Administrative
Agent, in each case for the account of the Borrower at the office of the
Administrative Agent specified in Subsection 11.2 prior to 10:00 A.M., New York
City time, on the Closing Date in funds immediately available to the
Administrative Agent. The Administrative Agent shall on such date credit the
account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

2.4           [Reserved].

 

2.5           Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent (in the currency in which such Term
Loan is denominated) for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender made to the Borrower, on the Maturity
Date applicable to such Tranche of Term Loans (or such earlier date on which the
Term Loans become due and payable pursuant to Section 9). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Term Loans
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in Subsection 4.1.

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)    The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Tranche thereof, the
Type thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each applicable Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
applicable Lender’s share thereof.

  

- 67 -

 

  

(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6           Incremental Facilities. (a) So long as no Event of Default under
Subsection 9.1 (a) or (f) exists or would arise therefrom, the Borrower shall
have the right, at any time and from time to time after the Closing Date, (i) to
request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), (ii) to increase the Existing Term Loans by requesting new term
loan commitments to be added to an existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iii) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”), and (iv) to request new letter of credit
facility commitments under one or more new letter of credit facilities to be
included in this Agreement (the “Incremental Letter of Credit Commitments” and,
together with the Incremental Term Loan Commitments, Supplemental Term Loan
Commitments and the Incremental Revolving Commitments, the “Incremental
Commitments”), provided that, (i) the aggregate amount of Incremental
Commitments permitted pursuant to this Subsection 2.6 shall not exceed, at the
time the respective Incremental Commitment becomes effective (and after giving
effect to the Incurrence of Indebtedness in connection therewith), the Maximum
Incremental Facilities Amount, (ii) if any portion of an Incremental Commitment
is to be incurred in reliance on clause (ii) of the definition of “Maximum
Incremental Facilities Amount”, the Borrower shall have delivered a certificate
to the Administrative Agent, certifying compliance with the financial test set
forth in such clause (together with calculations demonstrating compliance with
such ratio) and (iii) if any portion of an Incremental Commitment is to be
incurred in reliance on clause (i) of the definition of “Maximum Incremental
Facilities Amount”, the Borrower shall have delivered a certificate to the
Administrative Agent, certifying the amount of the available basket in such
clause to be used for the incurrence of such Incremental Commitment. Any loans
made in respect of any such Incremental Commitment (other than Supplemental Term
Loan Commitments) shall be made by creating a new Tranche. Each Incremental
Commitment made available pursuant to this Subsection 2.6 shall be in a minimum
aggregate amount of at least $15.0 million and in integral multiples of $5.0
million in excess thereof.

 

(b)    Each request from the Borrower pursuant to this Subsection 2.6 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such bank
or other financial institution, an “Additional Lender”); provided that if such
Additional Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder or an Approved Fund, the consent of the Administrative Agent and (in
the case of a Incremental Revolving Commitment or Incremental Letter of Credit
Commitment) the consent of any swingline lender or issuing lender (in each case,
such consent not to be unreasonably withheld or delayed) shall be required (it
being understood that any such Additional Lender that is an Affiliated Lender
shall be subject to the provisions of Subsection 11.6(h), mutatis mutandis, to
the same extent as if such Incremental Commitments and related Obligations had
been obtained by such Lender by way of assignment).

  

- 68 -

 

 

(c)    Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Term Loan Tranche to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I-1 (the “Increase Supplement”) or by each
Additional Lender substantially in the form attached hereto as Exhibit I-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register. Upon effectiveness of the
Lender Joinder Agreement each Additional Lender shall be a Lender for all
intents and purposes of this Agreement and the term loan made pursuant to such
Supplemental Term Loan Commitment shall be a Term Loan.

  

- 69 -

 

  

(d)    Incremental Commitments (other than Supplemental Term Loan Commitments)
shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Subsection 2.6; provided, however, that (i) (A) the
Incremental Commitments will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
the Borrower’s option) junior basis by the same Collateral securing the Initial
Term Loans and Tranche B Term Loans (so long as any such Incremental Commitments
(and related Obligations) are subject to any Junior Lien Intercreditor Agreement
or an Other Intercreditor Agreement), (B) the Incremental Commitments and any
incremental loans drawn thereunder (the “Incremental Loans”) shall rank pari
passu in right of payment with or (at the Borrower’s option) junior to the
Initial Term Loans and Tranche B Term Loans and (C) no Incremental Commitment
Amendment may provide for (I) any Incremental Commitment or any Incremental
Loans to be secured by any Collateral or other assets of any Loan Party that do
not also secure the Term Loans and (II) so long as any Initial Term Loans or
Tranche B Term Loans are outstanding, any mandatory prepayment provisions that
do not also apply to the Term Loans (other than Incremental Term Loans secured
on a junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata basis (or
otherwise provide for more favorable prepayment treatment for the Initial Term
Loans or Tranche B Term Loans than such Incremental Term Loans as contemplated
by the proviso appearing in Subsection 4.4(c)) (other than, in the case of any
customary bridge financing, prepayments of such bridge financing from the
issuance of equity or other Indebtedness permitted hereunder), provided that
(subject to clause (iii) below) any Incremental Term Loans may provide for more
favorable amortization payments than the Initial Term Loans or Tranche B Term
Loans, (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date and the weighted average
life to maturity of such Incremental Term Loan Commitments shall be no earlier
than or shorter than, as the case may be, the Tranche B Maturity Date or the
weighted average life to maturity of the Tranche B Term Loans, as applicable
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Tranche B Maturity
Date or the weighted average life to maturity of the Tranche B Term Loans, as
applicable); (iv) the interest rate margins and amortization schedule applicable
to the loans made pursuant to the Incremental Commitments shall be determined by
the Borrower and the applicable Additional Lenders; provided that in the event
that the applicable interest rate margins for any term loans Incurred by the
Borrower under any Incremental Term Loan Commitment are higher than the
applicable interest rate margin for the Initial Term Loans or Tranche B Term
Loans by more than 50 basis points, then the Applicable Margin for the Initial
Term Loans or Tranche B Term Loans, as applicable, shall be increased to the
extent necessary so that the applicable interest rate margin for the Initial
Term Loans or Tranche B Term Loans, as applicable, is equal to the applicable
interest rate margins for such Incremental Term Loan Commitment minus 50 basis
points; provided, further that, in determining the applicable interest rate
margins for the Initial Term Loans, Tranche B Term Loans and the Incremental
Term Loans, (A) original issue discount (“OID”) or upfront fees payable
generally to all participating Additional Lenders in lieu of OID (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
under the Initial Term Loans, Tranche B Term Loans or any Incremental Term Loan
in the initial primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity); (B) any
arrangement, structuring or other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Lenders providing
such Incremental Term Loans shall be excluded; (C) any amendments to the
Applicable Margin on the Initial Term Loans or Tranche B Term Loans that became
effective subsequent to the Closing Date but prior to the time of such
Incremental Term Loans shall also be included in such calculations and (D) if
the Incremental Term Loans include an interest rate floor greater than the
interest rate floor applicable to the Initial Term Loans or Tranche B Term
Loans, as applicable, such increased amount shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
Applicable Margin for the Initial Term Loans or Tranche B Term Loans, as
applicable, shall be required, to the extent an increase in the interest rate
floor for the Initial Term Loans or Tranche B Term Loans, as applicable, would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the Applicable Margin) applicable to the
Initial Term Loans or Tranche B Term Loans, as applicable, shall be increased by
such amount; (v) such Incremental Commitment Amendment may provide (1) for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder, (2) for
class voting and other class protections for any additional credit facilities,
(3) for the amendment of the definitions of “Additional Obligations” and
“Refinancing Indebtedness” and Subsection 8.8(b), in each case only to extend
the maturity date and the weighted average life to maturity requirements, from
the Tranche B Maturity Date and weighted average life to maturity of the Tranche
B Term Loans to the extended maturity date and the weighted average life to
maturity of such Incremental Term Loans, as applicable, and (4) in the case of
an Incremental Revolving Commitment or an Incremental Letter of Credit
Commitment, provide for adjustments to the definition of “Agent Default”,
“Defaulting Lender” protections and appropriate modifications to Subsection 2.8
to provide for “amend and extend” mechanics for Incremental Revolving
Commitments and Incremental Letter of Credit Commitments (and related
Obligations), in each case on terms as agreed by the Borrower, the
Administrative Agent and the Lenders providing such Commitments (including any
swingline lender or issuing lender); and (vi) the other terms and documentation
in respect thereof, to the extent not consistent with this Agreement as in
effect prior to giving effect to the Incremental Commitment Amendment, shall
otherwise be reasonably satisfactory to the Borrower, provided that to the
extent such terms and documentation are not consistent with, in the case of
Incremental Term Loans, the terms and documentation governing the Initial Term
Loans and Tranche B Term Loans (except to the extent permitted by clause (iii),
(iv) or (v) above), they shall be reasonably satisfactory to the Borrower and
the Administrative Agent.

  

- 70 -

 

  

2.7           Permitted Debt Exchanges. (a) Notwithstanding anything to the
contrary contained in this Agreement, pursuant to one or more offers (each, a
“Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than any Lender that, if requested by the Borrower, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
of such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall equal the aggregate principal amount (calculated on the face amount
thereof) of Permitted Debt Exchange Notes issued in exchange for such Term
Loans, (ii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
the date of the settlement thereof (and, if requested by the Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iii) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied.

  

- 71 -

 

  

(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Subsection 2.7, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15.0 million in aggregate principal amount of Term Loans, provided
that subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.

 

(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Subsection 2.7 and without conflict with Subsection 2.7(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
Business Days following the date on which the Permitted Debt Exchange Offer is
made.

 

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Subsection 2.7(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

  

- 72 -

 

  

2.8           Extension of Term Loans. (a) The Borrower may at any time and from
time to time request that all or a portion of the Term Loans of one or more
Tranches (including any Extended Term Loans) existing at the time of such
request (each, an “Existing Term Tranche” and the Term Loans of such Tranche,
the “Existing Term Loans”) be converted to extend the scheduled maturity date(s)
of any payment of principal with respect to all or a portion of any principal
amount of any Existing Term Tranche (any such Existing Term Tranche which has
been so extended, an “Extended Term Tranche” and the Term Loans of such Tranche,
the “Extended Term Loans” or “Extended Loans”) and to provide for other terms
consistent with this Subsection 2.8; provided that (i) any such request shall be
made by the Borrower to all Lenders with Term Loans with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans), and (ii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. In order to establish any Extended Term Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Term
Tranche to be established, which terms shall be identical to those applicable to
the Existing Term Tranche from which they are to be extended (the “Specified
Existing Term Tranche”), except (w) all or any of the final maturity dates of
such Extended Term Tranches may be delayed to later dates than the final
maturity dates of the Specified Existing Term Tranche, (x) (A) the interest
margins with respect to the Extended Term Tranche may be higher or lower than
the interest margins for the Specified Existing Term Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Term
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case to the extent provided in the applicable
Extension Amendment, (y) any optional or mandatory prepayment applicable to any
Extended Term Tranche may be directed first to the prepayment of the Specified
Existing Term Tranche and (z) amortization with respect to the Extended Term
Tranche may be greater or lesser than amortization for the Specified Existing
Term Tranche; provided that, notwithstanding anything to the contrary in this
Subsection 2.8 or otherwise, (1) assignments and participations of Extended Term
Tranches shall be governed by the same or, at the Borrower’s discretion, more
restrictive assignment and participation provisions applicable to Initial Term
Loans and Tranche B Term Loans set forth in Subsection 11.6, and (2) subject to
clause (z) above, no repayment of Extended Term Tranches shall be permitted
unless such repayment is accompanied by an at least pro rata repayment of all
earlier maturing Tranches (including Extended Term Tranches) (or all earlier
maturing Tranches (including Extended Term Tranches) shall otherwise be or have
been terminated and repaid in full). No Lender shall have any obligation to
agree to have any of its Existing Term Loans converted into an Extended Term
Tranche pursuant to any Extension Request.

 

(b)    The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Specified Existing Term Tranche converted into an Extended Term Tranche
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Specified Existing Term Tranche that it has elected to convert into an Extended
Term Tranche. In the event that the aggregate amount of the Specified Existing
Term Tranche subject to Extension Elections exceeds the amount of Extended Term
Tranches requested pursuant to the Extension Request, the Specified Existing
Term Tranches subject to Extension Elections shall be converted to Extended Term
Tranches on a pro rata basis based on the amount of Specified Existing Term
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this Subsection 2.8 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.8. The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by the Borrower).
The revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline

  

- 73 -

 

  

(c)    Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to (i)
provisions related to maturity, interest margins, fees, amortization or
prepayments referenced in clauses (w) through (z) of Subsection 2.8(a) and (ii)
the definitions of “Additional Obligations” and “Refinancing Indebtedness” and
Subsection 8.8(b) to amend the maturity date and the weighted average life to
maturity requirements, from the Tranche B Maturity Date and weighted average
life to maturity of the Tranche B Term Loans to the extended maturity date and
the weighted average life to maturity of such Extended Term Tranche, as
applicable, and which, in each case, except to the extent expressly contemplated
by the third to last sentence of this Subsection 2.8(c) and notwithstanding
anything to the contrary set forth in Subsection 11.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Term Tranche in an aggregate principal amount that is
less than $15.0 million. Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of Subsection
11.1 to any Subsection 2.8 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Subsection
2.8 Additional Amendment”) to this Agreement and the other Loan Documents;
provided that such Subsection 2.8 Additional Amendments do not become effective
prior to the time that such Subsection 2.8 Additional Amendments have been
consented to (including, without limitation, pursuant to consents applicable to
holders of any Extended Term Tranches provided for in any Extension Amendment)
by such of the Lenders, Loan Parties and other parties (if any) as may be
required in order for such Subsection 2.8 Additional Amendments to become
effective in accordance with Subsection 11.1; provided, further, that no
Extension Amendment may provide for any Extended Term Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Term Tranches. It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Subsection 2.8 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Subsection 2.8
Additional Amendment. In connection with any Extension Amendment, at the request
of the Administrative Agent or the Extending Lenders, the Borrower shall deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended
thereby.

 

(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Term Tranche of each Extending
Lender, the aggregate principal amount of such Specified Existing Term Tranche
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Tranche so converted by such Lender on such date, and such
Extended Term Tranches shall be established as a separate Tranche from the
Specified Existing Term Tranche and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date);
provided that any Extended Term Tranche or Extended Loans may, to the extent
provided in the applicable Extension Amendment, be designated as part of any
Tranche of Term Loans (other than the Specified Existing Term Tranche),
established on or prior to the date of such Extension Amendment.

  

- 74 -

 

  

(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension of all of the Existing Term
Loans held by such Lender on the terms and by the deadline set forth in the
applicable Extension Request (each such other Lender, a “Non-Extending Lender”)
then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (i) replace such Non-Extending Lender in whole or in part
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Borrower in such instance) all or any part of its
rights and obligations under this Agreement in respect of the Existing Term
Loans to one or more assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment; and
provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Term Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Acceptance or (ii) if no Event of Default exists under
Subsection 9.1(a) or (f), upon notice to the Administrative Agent, prepay the
Existing Term Loans, in whole or in part, subject to Subsection 4.12, without
premium or penalty. The Administrative Agent and the Lenders hereby acknowledge
and agree that the foregoing provisions of this Subsection 2.8(e) shall apply to
Amendment No.1, that any Initial Term Loan Lender that does not consent to
convert all of its Initial Term Loans into Tranche B Term Loans shall be a
Non-Extending Lender for purposes of this Subsection 2.8(e) and that the
Non-Extended Initial Term Loans shall be Existing Term Loans for purposes of
this Subsection 2.8(e), including clauses (i) and (ii) thereof. In connection
with any such replacement under this Subsection 2.8, if the Non-Extending Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement by the later of (A) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Term Loans so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender, then
such Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date, the
Administrative Agent shall record such assignment in the Register and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

 

(f)    Following any Extension Date, with the written consent of the Borrower,
any Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans deemed to be an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that (i) such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least 10 Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) and (ii) except as
set forth in Subsection 2.8(c), no more than three Designation Dates may occur
in any one year period without the written consent of the Administrative Agent.
Following a Designation Date, the Existing Term Loans held by such Lender so
elected to be extended will be deemed to be Extended Term Loans of the
applicable Extended Term Tranche, and any Existing Term Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Term
Loans” of the applicable Tranche.

  

- 75 -

 

  

(g)    With respect to all Extensions consummated by the Borrower pursuant to
this Subsection 2.8, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Term Loans of any or all applicable Tranches be extended. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Subsection 2.8 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including, without limitation, Subsections
4.4 and 4.8) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Subsection 2.8.

 

SECTION 3

[Reserved]

 

SECTION 4

General Provisions Applicable to Loans

 

4.1           Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b)    Each ABR Loan shall bear interest for each day that it is outstanding at
a rate per annum equal to the Alternate Base Rate in effect for such day plus
the Applicable Margin in effect for such day.

 

(c)    If all or a portion of (i) the principal amount of any Term Loan, (ii)
any interest payable thereon or (iii) any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
Subsection 4.1, plus 2.00% and (y) in the case of overdue interest, the rate
that would be otherwise applicable to principal of the related Term Loan
pursuant to the relevant foregoing provisions of this Subsection 4.1 (other than
clause (x) above) plus 2.00% and (z) in the case of other amounts, the rate
described in clause (b) of this Subsection 4.1 for ABR Loans accruing interest
at the Alternate Base Rate plus 2.00%, in each case from the date of such
nonpayment until such amount is paid in full (as well after as before judgment).

  

- 76 -

 

  

(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.

 

(e)    It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

4.2           Conversion and Continuation Options. (a) Subject to its
obligations pursuant to Subsection 4.12(c), the Borrower may elect from time to
time to convert outstanding Loans of a given Tranche from Eurodollar Loans to
ABR Loans by the Borrower giving the Administrative Agent irrevocable notice of
such election prior to 1:00 P.M., New York City time two Business Days prior to
such election. The Borrower may elect from time to time to convert outstanding
Term Loans of a given Tranche from ABR Loans to Eurodollar Loans, by the
Borrower giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M., New York City time at least three Business Day prior to such
election. Any such notice of conversion to Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. All or any part of outstanding Eurodollar Loans or ABR Loans may
be converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurodollar Loan when any
Default or Event of Default has occurred and is continuing and, in the case of
any Default (other than a Default under Subsection 9.1(f)), the Administrative
Agent has given notice to the Borrower that no such conversions may be made and
(ii) no Term Loan may be converted into a Eurodollar Loan after the date that is
one month prior to the Initial Term Loan Maturity Date (in the case of
conversions of the Initial Term Loans) or the Tranche B Maturity Date (in the
case of conversions of the Tranche B Term Loans).

 

(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving the
Administrative Agent irrevocable notice of such continuation prior to 1:00 P.M.,
New York City time three Business Days prior to such continuation, including the
length of the next Interest Period to be applicable to such Eurodollar Loan,
determined in accordance with the applicable provisions of the term “Interest
Period” set forth in Subsection 1.1, provided that no Eurodollar Loan may be
continued as such (i) (unless the Required Lenders otherwise consent) when any
Default or Event of Default has occurred and is continuing and, in the case of
any Default (other than a Default under Subsection 9.1(f)), the Administrative
Agent has given notice to the Borrower that no such continuations may be made or
(ii) after the date that is one month prior to either the Initial Term Loan
Maturity Date (in the case of continuations of the Initial Term Loans) or the
Tranche B Maturity Date (in the case of continuations of the Tranche B Term
Loans), and provided, further, that if the Borrower shall fail to give any
required notice as described above in this clause (b) or if such continuation is
not permitted pursuant to the preceding proviso such Eurodollar Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice of continuation pursuant to
this Subsection 4.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

  

- 77 -

 

 

4.3           Minimum Amounts; Maximum Sets. All borrowings, conversions and
continuations of Term Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1.0 million or a whole
multiple of $250,000 in excess thereof and so that there shall not be more than
7 Sets at any one time outstanding.

 

4.4           Optional and Mandatory Prepayments. (a) The Borrower may at any
time and from time to time prepay the Term Loans made to it, in whole or in
part, subject to Subsection 4.12, without premium or penalty (except as provided
in Subsection 4.5(b) or Subsection 4.5(c)), upon notice by the Borrower to the
Administrative Agent prior to 1:00 P.M., New York City time three Business Days
prior to the date of prepayment (in the case of Eurodollar Loans), or prior to
1:00 P.M., New York City time at least one Business Day prior to the date of
prepayment (in the case of ABR Loans). Such notice shall specify, in the case of
any prepayment of Term Loans, the applicable Tranche being repaid, and if a
combination thereof, the principal amount allocable to each, the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans or
a combination thereof, and, in each case if a combination thereof, the principal
amount allocable to each. Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given and
not revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurodollar Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to Subsection 4.12. Partial prepayments pursuant to this Subsection
4.4(a) shall be in multiples of $500,000; provided that, notwithstanding the
foregoing, any Term Loan may be prepaid in its entirety. Each prepayment of
Initial Term Loans pursuant to this Subsection 4.4(a) made on or prior to the
second anniversary of the Closing Date in connection with a Repricing
Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(b). Each prepayment of Tranche B Term Loans pursuant to this
Subsection 4.4(a) made within six months of the Extension Amendment No. 1
Effective Date in connection with a Tranche B Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(c).

  

- 78 -

 

  

(b)    (i) The Borrower shall, in accordance with Subsection 4.4(c), prepay the
Term Loans to the extent required by Subsection 8.4(b) (subject to Subsection
8.4(c)), (ii) if on or after the Closing Date, the Borrower or any of its
Restricted Subsidiaries shall Incur Indebtedness for borrowed money (excluding
Indebtedness permitted pursuant to Subsection 8.1), the Borrower shall, in
accordance with Subsection 4.4(c), prepay the Term Loans in an amount equal to
100.0% of the Net Cash Proceeds thereof minus the portion of such Net Cash
Proceeds applied (to the extent Borrower or any of its Subsidiaries is required
by the terms thereof) to prepay, repay or purchase other Indebtedness that is
pari passu with the Term Loan Facility Obligations on a pro rata basis with the
Term Loans, in each case with such prepayment to be made on or before the fifth
Business Day following notice given to each Lender of the Prepayment Date, as
contemplated by Subsection 4.4(d), and (iii) the Borrower shall, in accordance
with Subsection 4.4(c), prepay the Term Loans within 120 days following the last
day of the immediately preceding Fiscal Year (commencing with the Fiscal Year
ending on or about November 3, 2013) (each, an “ECF Payment Date”), in an amount
equal to (A)(1) 50.0% (as may be adjusted pursuant to the last proviso of this
clause (iii)) of the Borrower’s Excess Cash Flow for such Fiscal Year minus (2)
the sum of (w) the aggregate principal amount of Term Loans (including
Incremental Term Loans) and Incremental Revolving Loans to the extent
accompanied by a corresponding permanent Incremental Revolving Commitment
reduction prepaid pursuant to Subsection 4.4(a) during such Fiscal Year (which,
in any event, shall not include any designated prepayment pursuant to clause (x)
below), (x) the aggregate principal amount of Term Loans (including Incremental
Term Loans) and Incremental Revolving Loans to the extent accompanied by a
corresponding permanent Incremental Revolving Commitment reduction prepaid
pursuant to Subsection 4.4(a) during the period beginning with the day following
the last day of such Fiscal Year and ending on the ECF Payment Date and stated
by the Borrower as prepaid pursuant to this Subsection 4.4(b)(iii) (provided
that no prepayments made pursuant to Subsection 4.4(h) or the other clauses of
this Subsection 4.4(b) shall be so designated), (y) any ABL Facility Loans
prepaid to the extent accompanied by a corresponding permanent commitment
reduction under the Senior ABL Facility during such Fiscal Year (which, in any
event, shall not include any designated prepayment pursuant to clause (z)
below), and (z) the aggregate principal amount of ABL Facility Loans prepaid to
the extent accompanied by a corresponding permanent commitment reduction under
the Senior ABL Facility during the period beginning with the day following the
last day of such Fiscal Year and ending on the ECF Payment Date and stated by
the Borrower as prepaid pursuant to this Subsection 4.4(b)(iii) (provided that
no prepayments made pursuant to the other clauses of this Subsection 4.4(b)
shall be so designated), in each case, excluding prepayments funded with
proceeds from the Incurrence of long-term Indebtedness (including a revolving
credit facility) (the amount described in this clause (A), the “ECF Prepayment
Amount”) minus (B) the portion of such ECF Prepayment Amount applied (to the
extent Borrower or any of its Subsidiaries is required by the terms thereof) to
prepay, repay or purchase other Indebtedness that is pari passu with the Term
Loan Facility Obligations on a pro rata basis with the Term Loans; provided that
such percentage in clause (1) above shall be reduced to 0% if the Consolidated
Total Leverage Ratio as of the last day of the immediately preceding Fiscal Year
was less than 2.50:1.00. Nothing in this Subsection 4.4(b) shall limit the
rights of the Agents and the Lenders set forth in Section 9.

 

(c)    Subject to the last two sentences of Subsection 4.4(d) and Subsection
4.4(g), each prepayment of Term Loans pursuant to Subsection 4.4(b) shall be
allocated pro rata among the Initial Term Loans, the Tranche B Term Loans, the
Incremental Term Loans and the Extended Term Loans; provided, that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Tranches of Term Loans, such prepayment may be applied to any Tranche of
Term Loans so long as the maturity date of such Tranche of Term Loans precedes
the maturity date of each other Tranche of Term Loans then outstanding or, in
the event more than one Tranche of Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Term Loans then
outstanding, to such Tranches on a pro rata basis. Each prepayment of Term Loans
pursuant to Subsection 4.4(a) and (b) shall be applied within each Tranche of
Term Loans to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given, in direct order of
maturity).

  

- 79 -

 

 

(d)    The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Subsection 4.4(b)(iii),
three Business Days prior to the date on which such payment is due and (y)
pursuant to Subsection 4.4(b)(i) or (ii), promptly (and in any event within five
Business Days) upon becoming obligated to make such prepayment. Such notice
shall state that the Borrower is offering to make or will make such mandatory
prepayment (i) in the case of mandatory prepayments pursuant to Subsection
4.4(b)(i), on or before the date specified in Subsection 8.4(b) and (ii) in the
case of mandatory prepayments pursuant to Subsection 4.4(b)(ii) or (iii), on or
before the date specified in Subsection 4.4(b)(ii) or (iii), as the case may be
(each, a “Prepayment Date”). Once given, such notice shall be irrevocable and
all amounts subject to such notice shall be due and payable on the Prepayment
Date (except as otherwise provided in the last sentence of this Subsection
4.4(d)). Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately give notice to each Lender of the
prepayment and the Prepayment Date. The Borrower (in its sole discretion) may
give each Lender the option (in its sole discretion) to elect to decline any
such prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 A.M., New York City time, on the date that is
three Business Days prior to the Prepayment Date. Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the Borrower of such election. Any amount so declined by any Lender may,
at the option of the Borrower, be applied to the payment or prepayment of
Indebtedness, including any Junior Debt, or otherwise be retained by the
Borrower and its Restricted Subsidiaries and/or applied by the Borrower or any
of its Restricted Subsidiaries in any manner not inconsistent with this
Agreement. Notwithstanding any other provision of this Subsection 4.4, a Lender
may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to Subsection 4.4(a) or 4.4(b), exchange such
Lender’s portion of the Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Term
Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).

 

(e)    Amounts prepaid on account of Term Loans pursuant to Subsection 4.4(a),
(b) or (h) may not be reborrowed.

  

- 80 -

 

 

(f)    Notwithstanding the foregoing provisions of this Subsection 4.4, if at
any time any prepayment of the Term Loans pursuant to Subsection 4.4(a) or (b)
would result, after giving effect to the procedures set forth in this Agreement,
in the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.0%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of the Term Loans in accordance with Subsection 4.4(a) with an amount
equal to a portion (up to 100.0%) of the amounts that otherwise would have been
paid in respect of such Eurodollar Loans (which prepayment, together with any
deposits pursuant to clause (i) above, must be equal in amount to the amount of
such Eurodollar Loans not immediately prepaid); provided that, in the case of
either clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to
bear interest in accordance with Subsection 4.1 until such unpaid Eurodollar
Loans or the related portion of such Eurodollar Loans, as the case may be, have
or has been prepaid. In addition, if the Borrower reasonably determines in good
faith that any amounts attributable to Foreign Subsidiaries that are required to
be applied to prepay Term Loans pursuant to Subsection 4.4(b) would result in
material adverse tax consequences to the Borrower or any of its Restricted
Subsidiaries, then the Borrower shall not be required to prepay such amounts as
required thereunder; provided that the Borrower shall take commercially
reasonable actions to permit repatriation of the proceeds subject to such
prepayments in order to effect such prepayments without incurring material
adverse tax consequences.

 

(g)    Notwithstanding anything to the contrary herein, this Subsection 4.4 may
be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of Term Loans added pursuant to Subsections 2.6
and 2.8, as applicable, or pursuant to any other credit or letter of credit
facility added pursuant to Subsection 2.6 or 11.1(e).

 

(h)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Event of Default under Subsection 9.1(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

 

(i)          The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(h); provided that the Borrower shall not initiate any
action under this Subsection 4.4(h) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date or (2) at least three Business Days shall have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender. Each Lender participating in any Discounted Term Loan Prepayment
acknowledges and agrees that in connection with such Discounted Term Loan
Prepayment, (1) the Borrower then may have, and later may come into possession
of, information regarding the Term Loans or the Loan Parties hereunder that is
not known to such Lender and that may be material to a decision by such Lender
to participate in such Discounted Term Loan Prepayment (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Borrower, any of
its Subsidiaries, the Administrative Agent or any of their respective
Affiliates, has made its own analysis and determination to participate in such
Discounted Term Loan Prepayment notwithstanding such Lender’s lack of knowledge
of the Excluded Information and (3) none of the Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
its Subsidiaries, the Administrative Agent, and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Discounted Term Loan
Prepayment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders. Any Term Loans
prepaid pursuant to this Subsection 4.4(h) shall be immediately and
automatically cancelled.

  

- 81 -

 

  

(ii)         Borrower Offer of Specified Discount Prepayment.

 

(1)         The Borrower may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Administrative Agent with three Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that (I)
any such offer shall be made available, at the sole discretion of the Borrower,
to each Lender or to each Lender with respect to any Tranche on an individual
Tranche basis, (II) any such offer shall specify the aggregate Outstanding
Amount offered to be prepaid (the “Specified Discount Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the specific percentage
discount to par value (the “Specified Discount”) of the Outstanding Amount of
such Term Loans to be prepaid, (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5.0 million and whole increments
of $500,000, and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Lenders (or such later
date designated by the Administrative Agent and approved by the Borrower) (the
“Specified Discount Prepayment Response Date”).

 

(2)         Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

- 82 -

 

  

(3)         If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(h)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

  

- 83 -

 

  

(iii)        Borrower Solicitation of Discount Range Prepayment Offers.

 

(1)         The Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Administrative Agent with three Business Days’ notice in
the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the Outstanding Amount of such Term Loans willing to
be prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $5.0 million and whole increments of
$500,000, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

 

(2)         The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Subsection 4.4(h)(iii). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Subsection 4.4(h)(iii)(3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

  

- 84 -

 

 

 

(3)         If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discounted Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(h)(vi)
below (subject to Subsection 4.4(h)(x) below).

 

(iv)        Borrower Solicitation of Discounted Prepayment Offers.

 

(1)         The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the Term Loans and the Tranches of Term Loans
the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $5.0 million and whole increments of
$500,000, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York time
on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by Borrower) (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
Outstanding Amount and Tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date shall be deemed to
have declined prepayment of any of its Term Loans at any discount to their par
value.

 

- 85 -

 

 

(2)         The Administrative Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any. If the Borrower elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(h)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Subsection 4.4(h)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(h)(vi) below (subject to Subsection 4.4(h)(x) below).

 

- 86 -

 

 

 

(v)         Expenses. In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

 

(vi)        Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(h)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Subsection 4.4(h) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
Outstanding Amount of the Tranches of the Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate Outstanding Amount of the
Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this Subsection 4.4(h)
and notwithstanding anything to the contrary contained in this Agreement, (i)
interest in respect of the Term Loans may be made on a non-pro rata basis among
the Lenders holding such Term Loans to reflect the payment of accrued interest
to certain Lenders as provided in this Subsection 4.4(h)(vi) and (ii) all
subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Subsection 4.4(h) as if made at par. It is also understood and
agreed that prepayments pursuant to this Subsection 4.4(h) shall not be subject
to Subsection 4.4(a), or, for the avoidance of doubt, Subsection 11.7(a) or the
pro rata allocation requirements of Subsection 4.8(a).

 

- 87 -

 

 

 

(vii)       Other Procedures. To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(h), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)      Notice. Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Subsection 4.4(h), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)         Actions of Administrative Agent. Each of the Borrower and the
Lenders acknowledges and agrees that Administrative Agent may perform any and
all of its duties under this Subsection 4.4(h) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Subsection 4.4(h) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Subsection 4.4(h).

 

(x)          Revocation. The Borrower shall have the right, by written notice to
the Administrative Agent, to revoke in full (but not in part) its offer to make
a Discounted Term Loan Payment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(h) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

 

(xi)         No Obligation. This Subsection 4.4(h) shall not (i) require the
Borrower to undertake any prepayment pursuant to this Subsection 4.4(h) or (ii)
limit or restrict the Borrower from making voluntary prepayments of the Term
Loans in accordance with the other provisions of this Agreement.

 

4.5           Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to
pay to the Administrative Agent the annual administrative agency fees as
separately agreed upon in the amounts and at the times so specified.

 

- 88 -

 

 

 

(b)  If on or prior to the second anniversary of the Closing Date the Borrower
(x) makes an optional prepayment in full of the Initial Term Loans pursuant to a
Repricing Transaction, (y) effects any amendment of this Agreement (including in
connection with any refinancing transaction permitted under Subsection 11.6(g)
to replace the Loans or Commitments under any Facility or Tranche) that results
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each Initial Term Loan Lender, (I) in the case of
clause (x) above, a prepayment premium of (1) if such prepayment occurs on or
prior to the first anniversary of the Closing Date, 2.0% of the aggregate
principal amount of Initial Term Loans being prepaid and (2) if such prepayment
occurs after the first anniversary of the Closing Date and on or prior to the
second anniversary of the Closing Date, 1.0% of the aggregate principal amount
of Initial Term Loans being prepaid and (II) in the case of clause (y) above, a
prepayment premium of (1) if such amendment is effected on or prior to the first
anniversary of the Closing Date, 2.0% of the aggregate principal amount of
Initial Term Loans outstanding immediately prior to such amendment and (2) if
such amendment is effected after the first anniversary of the Closing Date and
on or prior to the second anniversary of the Closing Date, 1.0% of the aggregate
principal amount of Initial Term Loans outstanding immediately prior to such
amendment. If on or prior to the second anniversary of the Closing Date any
Initial Term Loan Lender is replaced pursuant to Subsection 11.1(g) in
connection with any amendment of this Agreement (including in connection with
any refinancing transaction permitted under Subsection 11.6(g) to replace the
Loans or Commitments under any Facility or Tranche) that results in a Repricing
Transaction, such Initial Term Loan Lender (and not any Person who replaces such
Initial Term Loan Lender pursuant to Subsection 11.1(g)) shall receive its pro
rata portion (as determined immediately prior to it being so replaced) of the
prepayment premium described in the preceding sentence. Each Tranche B Term Loan
Lender agrees that if, on or prior to the second anniversary of the Closing Date
any Initial Term Loan Lender is replaced pursuant to Subsection 2.8(e) in
connection with Amendment No.1 and such Amendment No.1 results in a Repricing
Transaction, such Initial Term Loan Lender (and not any Tranche B Term Loan
Lender who replaces such Initial Term Loan Lender pursuant to Subsection 2.8(e))
shall receive its pro rata portion (as determined immediately prior to it being
so replaced) of the prepayment premium described in this section.

 

(c)  If within six months of the of the Extension Amendment No. 1 Effective Date
the Borrower (x) makes an optional prepayment in full of the Tranche B Term
Loans pursuant to a Tranche B Repricing Transaction, (y) effects any amendment
of this Agreement (including in connection with any refinancing transaction
permitted under Subsection 11.6(g) to replace the Loans or Commitments under any
Facility or Tranche) that results in a Tranche B Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
Tranche B Term Loan Lender, (I) in the case of clause (x) above, a prepayment
premium of 1.0% of the aggregate principal amount of Tranche B Term Loans being
prepaid and (II) in the case of clause (y) above, a prepayment premium of 1.0%
of the aggregate principal amount of Tranche B Term Loans outstanding
immediately prior to such amendment. If within six months of the Extension
Amendment No. 1 Effective Date any Tranche B Term Loan Lender is replaced
pursuant to Subsection 2.8(e) or Subsection 11.1(g) in connection with any
amendment of this Agreement (including in connection with any refinancing
transaction permitted under Subsection 11.6(g) to replace the Loans or
Commitments under any Facility or Tranche) that results in a Tranche B Repricing
Transaction, such Tranche B Term Loan Lender (and not any Person who replaces
such Tranche B Term Loan Lender pursuant to Subsection 2.8(e) or Subsection
11.1(g)) shall receive its pro rata portion (as determined immediately prior to
it being so replaced) of the prepayment premium described in the preceding
sentence.

 

- 89 -

 

  

4.6           Computation of Interest and Fees. (a) Interest (other than
interest based on the Base Rate) shall be calculated on the basis of a 360-day
year for the actual days elapsed; and interest based on the Base Rate shall be
calculated on the basis of a 365 day year (or 366-day year, as the case may be)
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an Adjusted LIBOR Rate. Any change in the interest rate on a Term Loan
resulting from a change in the Alternate Base Rate or the Statutory Reserves
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the affected Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing in reasonable detail the
calculations used by the Administrative Agent in determining any interest rate
pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon the
Reuters Monitor Money Rates Service page and any ABR Loan which is based upon
the Alternate Base Rate.

 

4.7           Inability to Determine Interest Rate. If prior to the first day of
any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”), the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (a) any Eurodollar Loans the rate of interest applicable to which is based
on the Affected Eurodollar Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (b) any Term Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be converted to or continued as ABR Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans, the rate of
interest applicable to which is based upon the Affected Eurodollar Rate.

 

- 90 -

 

 

 

4.8           Pro Rata Treatment and Payments. (a) Except as expressly otherwise
provided herein, each payment (including each prepayment, but excluding payments
made pursuant to Subsection 2.7, 2.8, 4.9, 4.10, 4.11, 4.12, 4.13(d), 11.1(g) or
11.6) by the Borrower on account of principal of and interest on any Term Loans
of a given Tranche (other than (x) any payments pursuant to Subsection 4.4(b) to
the extent declined by any Lender in accordance with Subsection 4.4(d) and (y)
any payments pursuant to Subsection 4.4(h) which shall be allocated as set forth
in Subsection 4.4(h)) shall be allocated by the Administrative Agent pro rata
according to the respective outstanding principal amounts of such Term Loans
then held by the respective Lenders; provided that a Lender may, at its option,
and if agreed by the Borrower, exchange such Lender’s portion of a Term Loan to
be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro rata portion
of such prepayment, pursuant to the last sentence of Subsection 4.4(d). All
payments (including prepayments) to be made by the Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without
set-off or counterclaim and shall be made on or prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 P.M., New York City time), on the
due date thereof to the Administrative Agent for the account of the Lenders
holding the relevant Term Loans, the Lenders, the Administrative Agent, or the
Other Representatives, as the case may be, at the Administrative Agent’s office
specified in Subsection 11.2, in Dollars in immediately available funds.
Payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day. The Administrative Agent shall
distribute such payments to such Lenders or Other Representatives, as the case
may be, if any such payment is received prior to 2:00 P.M., New York City time,
on a Business Day, in like funds as received prior to the end of such Business
Day and otherwise the Administrative Agent shall distribute such payment to such
Lenders or Other Representatives, as the case may be, on the next succeeding
Business Day. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. This Subsection
4.8(a) may be amended in accordance with Subsection 11.1(d) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new Tranches added pursuant to Subsections 2.6 and
2.8, as applicable.

 

(b)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Subsection 4.8(b) shall
be conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall notify the Borrower of the failure of such Lender to make such amount
available to the Administrative Agent and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans hereunder on demand from the Borrower; provided that the
foregoing notice and recovery provisions shall not apply to the funding of
Initial Term Loans on the Closing Date.

 



- 91 -

 

 

4.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan when an Affected Loan is
requested and (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Affected Loans or
within such earlier period as required by law. If any such conversion or
prepayment of an Affected Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Subsection
4.12.

 

4.10         Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)          shall subject such Lender to any Tax of any kind whatsoever with
respect to any Eurodollar Loans made or maintained by it or its obligation to
make or maintain Eurodollar Loans, or change the basis of taxation of payments
to such Lender in respect thereof, in each case, except for Non-Excluded Taxes,
Taxes imposed by FATCA and Taxes measured by or imposed upon net income, or
franchise Taxes, or Taxes measured by or imposed upon overall capital or net
worth, or branch Taxes (in the case of such capital, net worth or branch Taxes,
imposed in lieu of such net income Tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

(iii)        shall impose on such Lender any other condition (excluding any Tax
of any kind whatsoever);

 

- 92 -

 

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election, in which case the Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this Subsection
4.10(a) and such amounts, if any, as may be required pursuant to Subsection
4.12. If any Lender becomes entitled to claim any additional amounts pursuant to
this Subsection 4.10(a), it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in this clause (a) has occurred and describing in reasonable detail
the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Subsection
4.10(a) submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case, made
subsequent to the Closing Date, does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of such Lender’s obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within ten Business Days after submission by such Lender
to the Borrower (through the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this clause (b) has occurred
and describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or corporation and a
reasonably detailed explanation of the calculation thereof, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this Subsection 4.10(b) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

(c)  Notwithstanding anything herein to the contrary, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, shall be deemed to have been enacted, adopted, promulgated or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

- 93 -

 

 

 

4.11         Taxes. (a) Except as provided below in this Subsection 4.11 or as
required by law, all payments made by the Borrower or the Agents under this
Agreement and any Notes shall be made free and clear of, and without deduction
or withholding for or on account of any Taxes; provided that if any Non-Excluded
Taxes are required to be withheld from any amounts payable by the Borrower to
any Agent or any Lender hereunder or under any Notes, the amounts so payable by
the Borrower shall be increased to the extent necessary to yield to such Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall be entitled to deduct and
withhold, and the Borrower shall not be required to indemnify for any
Non-Excluded Taxes, and any such amounts payable by the Borrower to or for the
account of any Agent or Lender, shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of clause (b), (c) or (d) of this
Subsection 4.11 or with the requirements of Subsection 4.13, or (y) with respect
to any Non-Excluded Taxes imposed in connection with the payment of any fees
paid under this Agreement unless such Non-Excluded Taxes are imposed as a result
of a Change in Law, or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”). Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account or for the account of the respective Lender or Agent, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Subsection 4.11
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)  Each Agent and each Lender that is not a United States Person shall:

 

(i)          (1)on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Form W-8ECI, or successor applicable form, as
the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, and (B) such other forms, documentation
or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

 

- 94 -

 

 

 

(2)         deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification provided in Subsection 4.11(b)(i)(1) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form or certificate previously delivered by it to the Borrower;

 

(3)         obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

 

(4)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, withholding with respect
to payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (4) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Loan Party) which would
be imposed on such Lender of complying with such request; or

 

(ii)         in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)         represent to the Borrower and the Administrative Agent that it is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower or any Parent Entity within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

 

(2)         deliver to the Borrower on or before the date of any payment by the
Borrower with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D hereto (any such certificate a “U.S. Tax
Compliance Certificate”) and (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrower and
the Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by the Borrower
or the Administrative Agent for filing and completing such forms or
certificates); and

 

- 95 -

 

 

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, withholding with respect
to payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (3) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by the Borrower) which would be
imposed on such Lender of complying with such request; or

 

(iii)        in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 

(1)         on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY and, if any beneficiary or
member of such Lender is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrower and the Administrative Agent that such Lender is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower or any Parent Entity within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (II) also deliver to the
Borrower and the Administrative Agent two U.S. Tax Compliance Certificates
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Agreement and any Notes;
and

 

(A)         with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrower and the Administrative Agent (I) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that such beneficiary or member
is a resident of the applicable country within the meaning of the income tax
treaty between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

 

- 96 -

 

 

 

(B)         with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not (1)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower or any Parent Entity within the meaning of Section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes, and (III) also deliver to Borrower and the
Administrative Agent such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;

 

(2)         deliver to the Borrower and the Administrative Agent two further
copies of any such forms, certificates or certifications referred to above on or
before the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender (or beneficiary or member) to an exemption from, or
reduction of, withholding with respect to payments under this Agreement and any
Notes, provided that in determining the reasonableness of a request under this
clause (3) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

 

(c)          Each Lender and each Agent, in each case that is a United States
Person shall on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service Form
W-9, or successor form, certifying that such Lender or Agent is a United States
Person and that such Lender or Agent is entitled to complete exemption from
United States backup withholding tax.

 

- 97 -

 

 

 

(d)  Notwithstanding the foregoing, if the Administrative Agent is not a United
States Person, on or before the date of any payment by the Borrower under this
Agreement or any Notes to the Administrative Agent, the Administrative Agent
shall:

 

(i)          deliver to the Borrower (A) two duly completed copies of Internal
Revenue Service Form W-8ECI, or successor applicable form, with respect to any
amounts payable to the Administrative Agent for its own account, (B) two duly
completed copies of Internal Revenue Service Form W-8IMY, or successor
applicable form, with respect to any amounts payable to the Administrative Agent
for the account of others, certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a U.S. person with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a U.S. person
with respect to such payments as contemplated by U.S. Treasury Regulation §
1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by the Borrower under this Agreement or any
Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

 

(ii)         deliver to the Borrower two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the Borrower; and

 

(iii)        obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

 

(e)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For the avoidance of doubt,
the Borrower and the Administrative Agent shall be permitted to withhold any
Taxes imposed by FATCA.

 

- 98 -

 

 

4.12         Indemnity. The Borrower agrees to indemnify each Lender in respect
of Extensions of Credit made, or requested to be made, to the Borrower, and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto or (d) the revocation of a redemption notice in respect of
Eurodollar Loans delivered by the Borrower in accordance with the provisions of
Subsection 4.4(a). Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank Eurodollar market. If
any Lender becomes entitled to claim any amounts under the indemnity contained
in this Subsection 4.12, it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in clause (a), (b), (c) or (d) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the amount shown
as due on any such certificate within five Business Days after receipt thereof.
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

 

4.13         Certain Rules Relating to the Payment of Additional Amounts. (a)
Upon the request, and at the expense of the Borrower, each Lender and Agent to
which the Borrower is required to pay any additional amount pursuant to
Subsection 4.10 or 4.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

 

- 99 -

 

 

 

(b)  If a Lender changes its applicable lending office (other than (i) pursuant
to clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause the Borrower to become obligated to pay
any additional amount under Subsection 4.10 or 4.11, the Borrower shall not be
obligated to pay such additional amount.

 

(c)  If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender or Agent by the Borrower pursuant to Subsection 4.10 or 4.11 or result in
Affected Loans or commitments to make Affected Loans being automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
pursuant to Subsection 4.9, such Lender or Agent shall promptly notify the
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Term Loans held by such Lender at
another lending office, or through another branch or an affiliate, of such
Lender); provided that such Lender or Agent shall not be required to take any
step that, in its reasonable judgment, would be materially disadvantageous to
its business or operations or would require it to incur additional costs (unless
the Borrower agrees to reimburse such Lender or Agent for the reasonable
incremental out-of-pocket costs thereof).

 

(d)  If the Borrower shall become obligated to pay additional amounts pursuant
to Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under Subsection 4.10 or 4.11 or
if Affected Loans or commitments to make Affected Loans are automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
under Subsection 4.9 and any affected Lender shall not have promptly taken steps
necessary to avoid the need for such conversion under Subsection 4.9, the
Borrower shall have the right, for so long as such obligation remains, (i) with
the assistance of the Administrative Agent to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Term Loan, in whole or in part, at an aggregate price no
less than such Term Loan’s principal amount plus accrued interest, and assume
the affected obligations under this Agreement, or (ii) so long as no Event of
Default under Subsection 9.1(a) or (f) then exists or will exist immediately
after giving effect to the respective prepayment, upon notice to the
Administrative Agent to prepay the affected Term Loan, in whole or in part,
subject to Subsection 4.12, without premium or penalty. In the case of the
substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to Subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by Subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Term Loan, the
amount specified in the notice shall be due and payable on the date specified
therein, together with any accrued interest to such date on the amount prepaid.
In the case of each of the substitution of a Lender and of the prepayment of an
affected Term Loan, the Borrower shall first pay the affected Lender any
additional amounts owing under Subsections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Subsection 4.13) prior to such substitution or
prepayment. In the case of the substitution of a Lender pursuant to this
Subsection 4.13(d), if the Lender being replaced does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the assignee Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Term
Loans and participations so assigned shall be paid in full by the assignee
Lender and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

 

- 100 -

 

 

 

(e)  If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made additional payments pursuant to Subsection
4.10(a) or 4.11(a), such Agent or such Lender, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)  The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Borrower with respect to itself and its Restricted Subsidiaries,
hereby represents and warrants, on the Closing Date, in each case after giving
effect to the Transactions, and on every Borrowing Date thereafter to the
Administrative Agent and each Lender that:

 

5.1           Financial Condition. (a) (i) The audited consolidated balance
sheets of the Borrower and its Subsidiaries as of October 30, 2011, October 31,
2010 and November 1, 2009 and the related consolidated statements of operations,
equity and cash flows for the Fiscal Years ended October 30, 2011, October 31,
2010 and November 1, 2009, reported on by and accompanied by unqualified reports
from Ernst & Young LLP, and (ii) the unaudited consolidated balance sheets of
the Borrower and its Subsidiaries and the related consolidated statements of
operations, equity and cash flows for the fiscal quarters ended January 29, 2012
and April 29, 2012 present fairly, in all material respects, the consolidated
financial condition as at such dates, and the consolidated statements of
operations and consolidated cash flows for the respective periods then ended, of
the Borrower and its Subsidiaries. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby (except as approved
by a Responsible Officer, and disclosed in any such schedules and notes). Except
as disclosed on Schedule 5.1, during the period from October 30, 2011 to and
including the Closing Date, except as provided in or permitted under the
Acquisition Agreement or in connection with the Transactions, there has been no
sale, transfer or other disposition by the Borrower and its Subsidiaries of any
material part of its business or property and no purchase or other acquisition
by the Borrower and its Subsidiaries of any business or property (including any
Capital Stock of any other Person) which in either case is material in relation
to the consolidated financial condition of the Borrower and its Subsidiaries,
taken as a whole, which is not reflected in the foregoing financial statements
or in the notes thereto or has not otherwise been disclosed in writing to the
Lenders on or prior to the Closing Date.

 

- 101 -

 

 

 

(b)  As of the Closing Date, except as set forth in the financial statements
referred to in Subsection 5.1(a), there are no liabilities of any Loan Party of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which would reasonably be expected to result in a Material Adverse
Effect.

 

(c)  The pro forma balance sheet and statements of operations of the Borrower
and its Subsidiaries, copies of which have heretofore been furnished to each
Lender, are the balance sheet and statements of operations of the Borrower and
its Subsidiaries as of April 29, 2012, adjusted to give effect (as if such
events had occurred on such date for purposes of the balance sheet and on May 2,
2011, for purposes of the statement of operations), to the consummation of the
Transactions, and the Extensions of Credit hereunder on the Closing Date.

 

(d)  The Projections have been prepared by management of the Borrower in good
faith based upon assumptions believed by management to be reasonable at the time
of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).

 

5.2           No Change; Solvent. As of the Closing Date, except as disclosed in
Section 4.8 of the Company Disclosure Letter (as defined in the Acquisition
Agreement), since June 30, 2011, no Acquisition Agreement Material Adverse
Effect shall have occurred. Since the Closing Date, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Closing Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby). Since April 29, 2012, except as otherwise
permitted under this Agreement, no dividends or other distributions have been
declared, paid or made upon the Capital Stock of the Borrower, nor has any of
the Capital Stock of the Borrower been redeemed, retired, purchased or otherwise
acquired for value by the Borrower or any of its Subsidiaries. As of the Closing
Date, after giving effect to the consummation of the Transactions to be
consummated on the Closing Date, the Borrower, together with its Subsidiaries on
a consolidated basis, is Solvent.

 

- 102 -

 

 

 

5.3           Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, (b) has the legal right to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, except to the extent that
the failure to have such legal right would not be reasonably expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or
limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

5.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents, and (c) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by the Borrower, and each other Loan Document
to which any Loan Party is a party will be duly executed and delivered on behalf
of such Loan Party. This Agreement constitutes a legal, valid and binding
obligation of the Borrower and each other Loan Document to which any Loan Party
is a party when executed and delivered will constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, in each case except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

5.5           No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Term Loan Facility Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries.

 

- 103 -

 

 

 

5.6           No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or (b)
which would be reasonably expected to have a Material Adverse Effect.

 

5.7           No Default. Neither the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. Since the Closing Date, no Default or Event of Default has
occurred and is continuing.

 

5.8           Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, except those for which
the failure to have such good title or such leasehold interest would not be
reasonably expected to have a Material Adverse Effect, and none of such real or
other property is subject to any Lien, except for Permitted Liens. Schedule 5.8
sets forth all Mortgaged Fee Properties as of the Closing Date.

 

5.9           Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Borrower or any of its Restricted Subsidiaries challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any such claim,
and, to the knowledge of the Borrower, the use of such Intellectual Property by
the Borrower and its Restricted Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

 

5.10         Taxes. To the knowledge of the Borrower, (1) each of the Borrower
and its Restricted Subsidiaries has filed or caused to be filed all material tax
returns which are required to be filed by it and has paid (a) all Taxes shown to
be due and payable on such returns and (b) all Taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority ; and (2) no Tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes (in each case
other than in respect of any such (i) Taxes with respect to which the failure to
pay, in the aggregate, would not have a Material Adverse Effect or (ii) Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves
in conformity with GAAP have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be).

 

- 104 -

 

 

 

5.11         Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including without limitation, Regulation T, Regulation
U or Regulation X of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, referred to in said Regulation U.

 

5.12         ERISA. (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan,
none of the following events or conditions, either individually or in the
aggregate, has resulted or is reasonably likely to result in a Material Adverse
Effect: (i) a Reportable Event; (ii) a failure to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA); (iii) any noncompliance with the applicable provisions of ERISA or the
Code; (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi)
a complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any Commonly Controlled Entity; (vii) the Reorganization or Insolvency of any
Multiemployer Plan; or (viii) any transactions that resulted or could reasonably
be expected to result in any liability to the Borrower or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA.

 

(b)  With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

 

- 105 -

 

 

5.13         Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages (if any) will
be effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in or liens on the Collateral described therein,
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. When (a) the actions
specified in Schedule 3 to the Guarantee and Collateral Agreement have been duly
taken, (b) all applicable Instruments, Chattel Paper and Documents (each as
described therein) a security interest in which is perfected by possession have
been delivered to, and/or are in the continued possession of, the Collateral
Agent, (c) all Deposit Accounts and Pledged Stock (each as defined in the
Guarantee and Collateral Agreement) a security interest in which is required to
be or is perfected by “control” (as described in the Uniform Commercial Code as
in effect in each applicable jurisdiction (in the case of Deposit Accounts) and
the State of New York (in the case of Pledged Stock) from time to time) are
under the “control” of the Collateral Agent or the Administrative Agent, as
agent for the Collateral Agent and as directed by the Collateral Agent, and (d)
the Mortgages (if any) have been duly recorded in the proper recorders’ offices
or appropriate public records and the mortgage recording fees and taxes in
respect thereof, if any, are paid and compliance is otherwise had with the
formal requirements of state or local law applicable to the recording of real
property mortgages generally, the security interests and liens granted pursuant
thereto shall constitute (to the extent described therein and with respect to
the Mortgages, only as relates to the real property security interests and liens
granted pursuant thereto) a perfected security interest in (to the extent
intended to be created thereby and required to be perfected under the Loan
Documents), all right, title and interest of each pledgor or mortgagor (as
applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 6 thereto (if any))
with respect to such pledgor or mortgagor (as applicable). Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.13 and not defined in this Agreement are so used as defined in the
applicable Security Document.

 

5.14         Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.

 

5.15         Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Borrower therein.

 

5.16         Purpose of Loans. The proceeds of Term Loans shall be used by the
Borrower (i) in the case of the Initial Term Loans, to effect, in part, the
Refinancing and the other Transactions, and to pay certain fees and expenses
relating thereto and (ii) in the case of all other Term Loans, to finance the
working capital, capital expenditures, business requirements and other general
corporate purposes of the Borrower and its Restricted Subsidiaries.

 

5.17         Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

- 106 -

 

 

(a)          The Borrower and its Restricted Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them and reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereof.

 

(b)          Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to or at any real property presently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or at any other
location, which would reasonably be expected to (i) give rise to liability or
other Environmental Costs of the Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Borrower and its Restricted Subsidiaries, or (iii)
impair the fair saleable value of any real property owned by the Borrower or any
of its Restricted Subsidiaries that is part of the Collateral.

 

(c)          There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)          Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

 

(e)          Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

- 107 -

 

 

5.18         No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Borrower to the Administrative
Agent, the Other Representatives and the Lenders on or prior to the Closing Date
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Borrower’s and its Subsidiaries’
industry, contained in any such information, reports, financial statements,
exhibits or schedules, except that, in the case of such forecasts, estimates,
pro forma information, projections and statements, as of the date such
forecasts, estimates, pro forma information, projections and statements were
generated, (i) such forecasts, estimates, pro forma information, projections and
statements were based on the good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable and (b) such forecasts, estimates, pro forma information and
statements, and the assumptions on which they were based, may or may not prove
to be correct.

 

5.19         Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

5.20         Insurance. Schedule 5.20 sets forth a complete and correct listing
as of the Closing Date of all insurance that is (a) maintained by the Loan
Parties and (b) material to the business and operations of the Borrower and its
Restricted Subsidiaries taken as a whole, with the amounts insured (and any
deductibles) set forth therein.

 

5.21         Anti-Terrorism. As of the Closing Date, (a) the Borrower and its
Restricted Subsidiaries are in compliance with the Uniting and Strengthening of
America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 and (b) none of the Borrower and its Restricted
Subsidiaries is a person on the list of “Specially Designated Nationals and
Blocked Persons” or subject to the limitations and prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Asset Control regulation or
executive order, in each case, except as would not reasonably be expected to
have a Material Adverse Effect.

 

- 108 -

 

 

SECTION 6

 

Conditions Precedent

 

6.1           Conditions to Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 

(a)          Loan Documents. The Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below:

 

(i)          this Agreement, executed and delivered by a duly authorized officer
of the Borrower;

 

(ii)         the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of the Borrower and each Wholly Owned Subsidiary that is
a Domestic Subsidiary (other than any Excluded Subsidiary) of the Borrower, and
an Acknowledgement and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party; and

 

(iii)        the Intercreditor Agreement Amendment, acknowledged by a duly
authorized officer of each Loan Party;

 

provided that, clause (ii) above notwithstanding, but without limiting the
requirements set forth in Subsections 6.1(h) and (i), to the extent any
Collateral is not provided on the Closing Date and to the extent the Borrower
and its Subsidiaries have used commercially reasonable efforts to provide such
Collateral, the provisions of clause (ii) above shall be deemed to have been
satisfied and the Loan Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Subsection 7.13, if, and only if,
each Loan Party shall have executed and delivered the Guarantee and Collateral
Agreement and the Administrative Agent shall have perfected security interest in
all Collateral of the type for which perfection may be accomplished by filing a
UCC financing statement or possession of Capital Stock of Domestic Subsidiaries

 

(b)          Acquisition Agreement. The Acquisition shall be consummated
substantially concurrently with the initial funding of the Initial Term Loans in
accordance with the terms of the Acquisition Agreement, without giving effect to
any modifications, amendments, express waivers or express consents thereto that
are materially adverse to the Lenders without the reasonable consent of the Lead
Arrangers (it being understood and agreed that any reduction in the purchase
price payable in respect of the Acquisition as contemplated under the
Acquisition Agreement shall not be deemed to be materially adverse to the
Lenders but any resulting reduction in cash uses shall be allocated 100.0% to a
reduction of the principal amount of the Facility).

 

(c)          [Reserved.]

 

- 109 -

 

 

 

(d)          Outstanding Indebtedness. After giving effect to the consummation
of the Transactions, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness for borrowed money, held by third parties, except for indebtedness
incurred under the Facility, Indebtedness incurred under the Senior ABL
Facility, Indebtedness that has been redeemed, released, defeased or otherwise
discharged (or irrevocable notice for redemption thereof has been given) and any
Assumed Indebtedness and any Existing Capitalized Lease Obligations. Any
Indebtedness to be Refinanced shall have been repaid, defeased or otherwise
discharged (or irrevocable notice for redemption thereof has been given)
substantially concurrently with or prior to the satisfaction of the other
conditions precedent set forth in this Subsection 6.1 and the Administrative
Agent shall have received a customary payoff letter with respect to Indebtedness
incurred under the Existing Credit Agreement.

 

(e)          Financial Information. The Committed Lenders shall have received
(i) audited consolidated balance sheets and related statements of operations,
equity and cash flows of the Borrower and its Subsidiaries for the three Fiscal
Years ended October 30, 2011, October 31, 2010 and November 1, 2009,
(ii) unaudited consolidated balance sheets and related statements of operations,
equity and cash flows for the Borrower and its Subsidiaries for each subsequent
fiscal quarter after October 30, 2011 ended at least 45 days prior to the
Closing Date, (iii) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Acquired Business and its
subsidiaries for each fiscal quarter ended after June 30, 2011 and at least 45
days before the Closing Date and (iv) an unaudited pro forma consolidated
balance sheet and related statement of operations of the Borrower as of and for
the 12-month period ending on the last day of the most recently completed
four-quarter fiscal period ended at least 45 days prior to the Closing Date, in
each case adjusted to give effect to the Transactions as if the Transactions had
occurred as of such date (in the case of the balance sheet) or at the beginning
of such period (in the case of such statement of operations).

 

(f)          Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

 

(i)          executed legal opinion of Debevoise & Plimpton LLP, counsel to the
Borrower and the other Loan Parties;

 

(ii)         executed legal opinions of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties;

 

(iii)        executed legal opinions of Holland & Hart LLP, special Nevada
counsel to certain of the Loan Parties; and

 

(iv)        executed legal opinions of Bracewell & Guiliani LLP, special Texas
counsel to certain of the Loan Parties.

 

- 110 -

 

 

(g)          Officer’s Certificate. The Administrative Agent shall have received
a certificate from the Borrower, dated the Closing Date, substantially in the
form of Exhibit G hereto, with appropriate insertions and attachments.

 

(h)          Perfected Liens. The Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and in the
ABL/Term Loan Intercreditor Agreement); and all documents, instruments, filings,
recordations and searches reasonably necessary in connection with the perfection
and, in the case of the filings with the United States Patent and Trademark
Office and the United States Copyright Office, protection of such security
interests shall have been executed and delivered or made, or shall be delivered
or made substantially concurrently with the initial funding of the Initial Term
Loans or, in the case of UCC filings, written authorization to make such UCC
filings shall have been delivered to the Collateral Agent, and none of such
Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens or pledges, security interests or mortgages
to be released on the Closing Date; provided that with respect to any such
Collateral the security interest in which may not be perfected by filing of a
UCC financing statement or by possession of Capital Stock of Domestic
Subsidiaries, if perfection of the Collateral Agent’s security interest in such
Collateral may not be accomplished on or before the Closing Date after the
applicable Loan Party’s commercially reasonable efforts to do so, then delivery
of documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder if the
applicable Loan Party agrees to deliver or cause to be delivered such documents
and instruments, and take or cause to be taken such other actions as may be
reasonably necessary to perfect such security interests in accordance with
Subsections 7.13 and 7.14 and otherwise pursuant to arrangements to be mutually
agreed by the applicable Loan Party and the Administrative Agent acting
reasonably, but in no event later than the 91st day after the Closing Date
(unless otherwise agreed by the Administrative Agent in its sole discretion).

 

(i)          Pledged Stock; Stock Powers. The Collateral Agent shall have
received the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(j)          [Reserved].

 

(k)          Fees. (i) The Committed Lenders, Agents and the Lenders,
respectively, shall have received all fees related to the Transactions payable
to them to the extent due (which may be offset against the proceeds of the
Facility) and (ii) the Administrative Agent, for the ratable benefit of each
Lender as of the Closing Date, shall have received an initial yield payment
equal to 5.0% of the aggregate principal amount of the Initial Term Loans held
by such Lender as of the Closing Date, with such payment to be earned by, and
payable to, each such Lender on the Closing Date (which may be offset against
the proceeds of the Facility).

 

- 111 -

 

 

(l)          Secretary’s Certificate. The Administrative Agent shall have
received a certificate from each Loan Party, dated the Closing Date,
substantially in the form of Exhibit F hereto, with appropriate insertions and
attachments reasonably satisfactory in form and substance to the Administrative
Agent, executed by a Responsible Officer and the Secretary or any Assistant
Secretary or other authorized representative of such Loan Party.

 

(m)          Corporate Proceedings of the Loan Parties. The Administrative Agent
shall have received a copy of the resolutions or equivalent action, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of each Loan Party authorizing, as applicable, (i) the execution,
delivery and performance of this Agreement, any Notes and the other Loan
Documents to which it is or will be a party as of the Closing Date, (ii) the
Extensions of Credit to such Loan Party (if any) contemplated hereunder and
(iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, any Assistant Secretary or other authorized representative of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit F hereto and shall state that the resolutions or other
action thereby certified have not been amended, modified (except as any later
such resolution or other action may modify any earlier such resolution or other
action), superseded or revoked in any respect and are in full force and effect
as of the Closing Date.

 

(n)          Incumbency Certificates of the Loan Parties. The Administrative
Agent shall have received a certificate of each Loan Party, dated as of the
Closing Date, as to the incumbency and signature of the officers or other
authorized signatories of such Loan Party executing any Loan Document with
respect to such Loan Party on the Closing Date.

 

(o)          Governing Documents. The Administrative Agent shall have received
copies of the Organizational Documents of each Loan Party, in each case
certified as of the Closing Date as true, correct and complete copies (as
amended through the Closing Date) by (if applicable) the Secretary of State and
Secretary or other authorized representative of such Loan Party and a
certificate of good standing of each Loan Party in the state of organization of
such Loan Party, in so-called “long-form” if available.

 

(p)          No Acquisition Agreement Material Adverse Effect. Except as
disclosed in Section 4.8, of the Company Disclosure Letter (as defined in the
Acquisition Agreement) since June 30, 2011, there shall not have been and shall
not exist any event, occurrence, development or state of circumstances or facts
which, individually or in the aggregate, has had or could be expected to have an
Acquisition Agreement Material Adverse Effect.

 

- 112 -

 

 

(q)          Solvency. The Administrative Agent shall have received a
certificate of the chief financial officer (or other comparable officer) of the
Borrower certifying the Solvency, after giving effect to the Transactions, of
the Borrower and its Subsidiaries on a consolidated basis in substantially the
form of Exhibit H hereto.

 

(r)          [Reserved.]

 

(s)          PATRIOT Act. The Administrative Agent and the Committed Lenders
shall have received at least three days prior to the Closing Date all
documentation and other information about the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act
that has been requested in writing at least ten days prior to the Closing Date.

 

(t)          Acquisition Agreement Conditions; Specified Representations. (i)
The conditions in Section 7.3(a) and Section 7.3(b) of the Acquisition Agreement
(but only with respect to the representations that are material to the interests
of the Lenders, and only to the extent that the Borrower has the right to
terminate its obligations under the Acquisition Agreement (or otherwise decline
to consummate the Acquisition) as a result of a breach of such representations
in the Acquisition Agreement) shall have been satisfied and (ii) the Specified
Representations shall, except to the extent they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of such date.

 

(u)          Borrowing Notice. With respect to the initial Extensions of Credit,
the Administrative Agent shall have received a notice of such Borrowing as
required by Subsection 2.3 (or such notice shall have been deemed given in
accordance with Subsection 2.3).

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

6.2           Conditions to Each Extension of Credit After the Closing Date. The
agreement of each Lender to make any Extension of Credit requested to be made by
it on any date after the Closing Date is subject to the satisfaction or waiver
of the following conditions precedent:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

- 113 -

 

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

 

Each borrowing of Term Loans by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing
that the conditions contained in this Subsection 6.2 have been satisfied
(excluding, for the avoidance of doubt, the initial Extensions of Credit
hereunder).

 

SECTION 7

 

Affirmative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Term Loans and all other Term Loan Facility Obligations then due
and owing to any Lender or Agent hereunder, the Borrower shall and (except in
the case of delivery of financial information, reports and notices) shall cause
each of its respective Restricted Subsidiaries to:

 

7.1           Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)          as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each Fiscal Year of the
Borrower ending on or after the Closing Date, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such year and the
related consolidated statements of operations, changes in equity and cash flows
for such year, setting forth, in each case, in comparative form the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to (i) the Initial
Term Loan Maturity Date or Tranche B Maturity Date occurring within one year
from the date such report is delivered or (ii) any potential inability to
satisfy any financial maintenance covenant included in any Indebtedness of the
Borrower or its Subsidiaries on a future date in a future period), by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing not unacceptable to the Administrative Agent in its
reasonable judgment (it being agreed that the furnishing of the Borrower’s
annual report on Form 10-K for such year, as filed with the United States
Securities and Exchange Commission, will satisfy the Borrower’s obligation under
this Subsection 7.1(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);

 

- 114 -

 

 

(b)          as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each Fiscal Year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries for such quarter and the portion
of the Fiscal Year through the end of such quarter, setting forth, in each case,
in comparative form the figures for and as of the corresponding periods of the
previous year, certified by a Responsible Officer of the Borrower as being
fairly stated in all material respects (subject to normal year-end audit and
other adjustments) (it being agreed that the furnishing of the Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the United States
Securities and Exchange Commission, will satisfy the Borrower’s obligations
under this Subsection 7.1(b) with respect to such quarter);

 

(c)          all such financial statements delivered pursuant to Subsection
7.1(a) or (b) to (and, in the case of any financial statements delivered
pursuant to Subsection 7.1(b) shall be certified by a Responsible Officer of the
Borrower to) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries in conformity with GAAP and to be (and, in the
case of any financial statements delivered pursuant to Subsection 7.1(b) shall
be certified by a Responsible Officer of the Borrower as being) in reasonable
detail and prepared in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the
Closing Date (except as disclosed therein, and except, in the case of any
financial statements delivered pursuant to Subsection 7.1(b), for the absence of
certain notes); and

 

(d)          to the extent applicable, concurrently with any delivery of
consolidated financial statements referred to in Subsections 7.1(a) and (b)
above, related unaudited condensed consolidating financial statements and
appropriate reconciliations reflecting the material adjustments necessary (as
determined by the Borrower in good faith) to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

7.2           Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)          [Reserved].

 

(b)          concurrently with the delivery of the financial statements and
reports referred to in Subsections 7.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower (a “Compliance Certificate”) (i) stating
that, to the best of such Responsible Officer’s knowledge, each of the Borrower
and its Restricted Subsidiaries during such period has observed or performed all
of its covenants and other agreements, and satisfied every condition, contained
in this Agreement or the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default, except, in each case,
as specified in such certificate and (ii) if (A) delivered with the financial
statements required by Subsection 7.1(a) and (B) the Consolidated Total Leverage
Ratio as of the last day of the immediately preceding Fiscal Year was greater
than or equal to 2.50:1.00, set forth in reasonable detail the amount of (and
the calculations required to establish the amount of) Excess Cash Flow for the
respective Fiscal Year covered by such financial statements;

 

- 115 -

 

 

 

(c)          as soon as available, but in any event not later than the fifth
Business Day following the 90th day after the beginning of Fiscal Year 2013 of
the Borrower and each Fiscal Year thereafter, a copy of the annual business plan
by the Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries for each fiscal quarter of such Fiscal Year
prepared in reasonable detail), each such business plan to be accompanied by a
certificate signed by a Responsible Officer of the Borrower to the effect that
such Responsible Officer believes such projections to have been prepared on the
basis of reasonable assumptions at the time of preparation and delivery thereof;

 

(d)          within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
United States Securities and Exchange Commission or any successor or analogous
Governmental Authority;

 

(e)          within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the United States Securities and Exchange Commission or
any successor or analogous Governmental Authority;

 

(f)          promptly, such additional financial and other information as any
Agent or Lender may from time to time reasonably request; and

 

(g)          promptly upon reasonable request from the Administrative Agent
calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent upon receipt of a written notice from the
Borrower electing to change the Fixed GAAP Date, which calculations shall show
the calculations of the respective Fixed GAAP Terms both before and after giving
effect to the change in the Fixed GAAP Date and identify the material change(s)
in GAAP giving rise to the change in such calculations.

 

Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(d), 7.2(b), 7.2(c), 7.2(d), 7.2(e) or 7.2(g) may at the Borrower’s option be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s (or any Parent Entity’s) website on
the Internet at the website address listed on Schedule 7.2 (or such other
website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

- 116 -

 

 

7.3           Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all taxes
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings diligently conducted and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or any of its Restricted Subsidiaries, as the case may be, or except to the
extent that failure to do so, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.4           Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.2 or 8.7,
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

7.5           Maintenance of Property; Insurance. (a) (i) Keep all property
useful and necessary in the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in good working order and condition, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect; (ii) maintain with financially sound and reputable insurance
companies (or any Captive Insurance Subsidiary) insurance on, or self-insure,
all property material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure that subject to
the ABL/Term Loan Intercreditor Agreement at all times the Collateral Agent for
the benefit of the Secured Parties, shall be named as an additional insured with
respect to liability policies maintained by the Borrower and each Subsidiary
Guarantor and the Collateral Agent for the benefit of the Secured Parties, shall
be named as loss payee with respect to the property insurance maintained by the
Borrower and each Subsidiary Guarantor; provided that, unless an Event of
Default shall have occurred and be continuing, (A) the Collateral Agent shall
turn over to the Borrower any amounts received by it as an additional insured or
loss payee under any property insurance maintained by the Borrower and its
Subsidiaries, (B) the Collateral Agent agrees that the Borrower and/or its
applicable Subsidiary shall have the sole right to adjust or settle any claims
under such insurance and (C) all proceeds from a Recovery Event shall be paid to
the Borrower.

 

- 117 -

 

 

(b)  With respect to each property of the Loan Parties subject to a Mortgage:

 

(i)          If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Loan Party shall maintain or cause to be
maintained, flood insurance to the extent required by, and in compliance with,
applicable law.

 

(ii)         The applicable Loan Party promptly shall comply with and conform to
(i) all provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to such party or to such property or to the use, manner
of use, occupancy, possession, operation, maintenance, alteration or repair of
such property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The applicable Loan Party shall not use or permit the use of
such property in any manner which would reasonably be expected to result in the
cancellation of any insurance policy or would reasonably be expected to void
coverage required to be maintained with respect to such property pursuant to
clause (a) of this Subsection 7.5.

 

(iii)        If the Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon ten days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which the Borrower or any Restricted Subsidiary had
insured such property, and pay the premium or premiums therefor, and the
Borrower shall pay to the Administrative Agent on demand such premium or
premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

 

(iv)        If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $5.0 million, the
Borrower shall give prompt notice thereof to the Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any property shall be applied in the manner specified in the proviso to
Subsection 7.5(a).

 

7.6           Inspection of Property; Books and Records; Discussions. In the
case of the Borrower, keep proper books and records in a manner to allow
financial statements to be prepared in conformity with GAAP consistently applied
in respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice, and as often as may
reasonably be desired; provided that representatives of the Borrower may be
present during any such visits, discussions and inspections.

 

- 118 -

 

 

 

7.7           Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any default or event of default under any Contractual Obligation
of the Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which would reasonably be expected to have
a Material Adverse Effect;

 

(c)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of (i) any default or event of default under the
Senior ABL Facility Agreement or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case relating to Indebtedness in an aggregate principal
amount equal to or greater than $25.0 million;

 

(d)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding affecting the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

 

(e)          the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event (or similar event) with respect to any Single Employer Plan (or
Foreign Plan), a failure to make any required contribution to a Single Employer
Plan, Multiemployer Plan or Foreign Plan, the creation of any Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of the PBGC, a
Plan or a Foreign Plan or any withdrawal from, or the full or partial
termination, Reorganization or Insolvency of, any Multiemployer Plan or Foreign
Plan; (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or the Borrower or any of its Restricted Subsidiaries or any
Commonly Controlled Entity or any Multiemployer Plan which would reasonably be
expected to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
provided, however, that no such notice will be required under clause (i) or (ii)
above unless the event giving rise to such notice, when aggregated with all
other such events under clause (i) or (ii) above, would be reasonably expected
to result in a Material Adverse Effect; or (iii) the first occurrence after the
Closing Date of an Underfunding under a Single Employer Plan or Foreign Plan
that exceeds 10.0% of the value of the assets of such Single Employer Plan or
Foreign Plan, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan or Foreign Plan on the basis of the actuarial
assumptions used to determine the funding requirements of such Single Employer
Plan or Foreign Plan as of such date;

 

- 119 -

 

 

(f)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect; (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

 

(g)          any loss, damage, or destruction to a significant portion of the
Term Loan Priority Collateral, whether or not covered by insurance.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Restricted Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
proposes to take with respect thereto.

 

7.8           Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this Subsection
7.8(a), noncompliance shall not constitute a breach of this covenant, provided
that, upon learning of any actual or suspected noncompliance, the Borrower and
any such affected Restricted Subsidiary shall promptly undertake and diligently
pursue reasonable efforts, if any, to achieve compliance, and provided, further,
that in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

 

- 120 -

 

 

 

(b)  Promptly comply, in all material respects, with all orders and directives
of all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which: (x)
appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest would not reasonably be
expected to have a Material Adverse Effect.

 

7.9           After-Acquired Real Property and Fixtures; Subsidiaries. (a) With
respect to any owned real property or fixtures thereon, in each case with a
purchase price or a fair market value at the time of acquisition of at least
$2.0 million, in which any Loan Party acquires ownership rights at any time
after the Closing Date (or owned by any Subsidiary that becomes a Loan Party
after the Closing Date), promptly grant to the Collateral Agent for the benefit
of the Secured Parties, a Lien of record on all such owned real property and
fixtures pursuant to a Mortgage or otherwise, upon terms reasonably satisfactory
in form and substance to the Collateral Agent and in accordance with any
applicable requirements of any Governmental Authority (including any required
appraisals of such property under FIRREA and flood determinations under
Regulation H of the Board); provided that (i) nothing in this Subsection 7.9
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Restricted Subsidiaries or any other Person and (ii) no such Lien shall be
required to be granted as contemplated by this Subsection 7.9 on any owned real
property or fixtures the acquisition of which is, or is to be, within 180 days
of such acquisition, financed or refinanced, in whole or in part through the
incurrence of Indebtedness, until such Indebtedness is repaid in full (and not
refinanced) or, as the case may be, the Borrower determines not to proceed with
such financing or refinancing. In connection with any such grant to the
Collateral Agent, for the benefit of the Secured Parties, of a Lien of record on
any such real property pursuant to a Mortgage or otherwise in accordance with
this Subsection 7.9, the Borrower or such Restricted Subsidiary shall deliver or
cause to be delivered to the Collateral Agent corresponding UCC fixture filings
and any surveys, appraisals (including any required appraisals of such property
under FIRREA or in connection with flood determinations under Regulation H of
the Board), title insurance policies, environmental reports, legal opinions and
other documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such UCC fixture filings,
surveys, appraisals, title insurance policies, environmental reports, legal
opinions and other documents and whether the delivery of such UCC fixture
filings, surveys, appraisals, title insurance policies, environmental reports,
legal opinions and other documents would be customary in connection with such
grant of such Lien in similar circumstances).

 

- 121 -

 

 

(b)  With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) (i) created or acquired (including by reason
of any Foreign Subsidiary Holdco ceasing to constitute the same) subsequent to
the Closing Date by the Borrower or any of its Domestic Subsidiaries that are
Wholly Owned Subsidiaries (other than an Excluded Subsidiary), (ii) being
designated as a Restricted Subsidiary, (iii) ceasing to be an Immaterial
Subsidiary or other Excluded Subsidiary as provided in the applicable definition
thereof after the expiry of any applicable period referred to in such definition
or (iv) that becomes a Domestic Subsidiary as a result of a transaction pursuant
to, and permitted by, Subsection 8.2 or 8.7 (other than an Excluded Subsidiary),
promptly notify the Administrative Agent of such occurrence and, if the
Administrative Agent or the Required Lenders so request, promptly (i) execute
and deliver to the Collateral Agent for the benefit of the Secured Parties such
amendments to the Guarantee and Collateral Agreement as the Collateral Agent
shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary owned
directly by the Borrower or any of its Domestic Subsidiaries that are Wholly
Owned Subsidiaries (other than Excluded Subsidiaries), (ii) deliver to the
Collateral Agent the certificates (if any) representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the parent of such new Domestic Subsidiary and (iii) cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law (as
and to the extent provided in the Guarantee and Collateral Agreement), including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent.

 

(c)  With respect to any Foreign Subsidiary or Domestic Subsidiary that is not a
Wholly Owned Subsidiary created or acquired subsequent to the Closing Date by
the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary), the Capital
Stock of which is owned directly by the Borrower or a Domestic Subsidiary that
is a Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request, promptly (i) execute and deliver to
the Collateral Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Subsidiary that is directly owned by the Borrower or any Domestic
Subsidiary that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary)
and (ii) to the extent reasonably deemed advisable by the Collateral Agent,
deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Subsidiary
and take such other action as may be reasonably deemed by the Collateral Agent
to be necessary or desirable to perfect the Collateral Agent’s security interest
therein (provided that in either case in no event shall more than 65.0% of each
series of Capital Stock of any new Foreign Subsidiary be required to be so
pledged and, provided, further, that in either case no such pledge or security
shall be required with respect to any Subsidiary that is not a Wholly Owned
Subsidiary and a Restricted Subsidiary to the extent that the grant of such
pledge or security interest would violate the terms of any agreements under
which the Investment by the Borrower or any of its Restricted Subsidiaries was
made therein).

 

- 122 -

 

 

(d)  At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

 

(e)  Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest or lien is or will be granted pursuant
to any Loan Document or otherwise in any right, title or interest of any of the
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset, (C) no Loan Party or any Affiliate thereof shall be required to
take any action in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (D) nothing in this
Subsection 7.9 shall require that any Subsidiary grant a Lien with respect to
any property or assets in which such Subsidiary acquires ownership rights to the
extent that the Administrative Agent, in its reasonable judgment, determines
that the granting of such a Lien is impracticable.

 

7.10         Use of Proceeds. Use the proceeds of the Term Loans only for the
purposes set forth in Subsection 5.16.

 

7.11         Commercially Reasonable Efforts to Maintain Ratings. At all times,
the Borrower shall use commercially reasonable efforts to maintain ratings of
the Initial Term Loans and a corporate rating and corporate family rating, as
applicable, for the Borrower by each of S&P and Moody’s.

 

7.12         Accounting Changes. The Borrower will, for financial reporting
purposes, cause the Borrower’s and each of its Subsidiaries’ Fiscal Years to end
on the Sunday closest to October 31st of each calendar year; provided that the
Borrower may, no more than once during the term of the Facility, upon written
notice to the Administrative Agent, change the financial reporting convention
specified above to any other financial reporting convention, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

- 123 -

 

 

 

7.13         Post-Closing Security Perfection. The Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
mortgages and other security interests described in the proviso to Subsection
6.1(a) and Subsection 6.1(h) that are not so provided on the Closing Date, and
in any event to provide such perfected mortgages and other security interests
and to satisfy such other conditions within the applicable time periods set
forth on Schedule 7.13, as such time periods may be extended by the
Administrative Agent, in its sole discretion.

 

7.14         Post-Closing Matters.

 

(a)          Not later than the thirtieth day after the Closing Date (as such
period may be extended in the sole discretion of Administrative Agent), the Loan
Parties shall have filed (or caused to be filed) any filings with the United
States Patent and Trademark Office or the United States Copyright Office
necessary to give notice of the security interests purported to be created by
the Guarantee and Collateral Agreement.

 

SECTION 8

Negative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Term Loans and all other Term Loan Facility Obligations then due
and owing to any Lender or any Agent hereunder:

 

8.1           Limitation on Indebtedness. (a) The Borrower will not, and will
not permit any Restricted Subsidiary to, Incur any Indebtedness; provided,
however, that the Borrower or any Restricted Subsidiary may Incur Indebtedness
if on the date of the Incurrence of such Indebtedness, after giving effect to
the Incurrence thereof, the Consolidated Coverage Ratio would be equal to or
greater than 2.00:1.00; provided, further, that the amount of Indebtedness that
may be Incurred pursuant to this Subsection 8.1(a) by Restricted Subsidiaries
that are not Subsidiary Guarantors shall not exceed $75.0 million at any one
time outstanding.

 

(b)  Notwithstanding the foregoing Subsection 8.1(a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)          (I) Indebtedness Incurred by the Borrower and the Guarantors (a)
pursuant to this Agreement and the other Loan Documents, (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations (and Refinancing
Indebtedness in respect thereof), (d) in respect of Permitted Debt Exchange
Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Subsection 2.7 (and which does not generate any additional proceeds) and any
Refinancing Indebtedness in respect thereof and (e) constituting Rollover
Indebtedness (and Refinancing Indebtedness in respect thereof), in a maximum
principal amount for all such Indebtedness at any time outstanding not exceeding
in the aggregate the amount equal to the sum of (A) $325.0 million, plus (B) the
greater of (x) $150.0 million and (y) an amount equal to (1) the Borrowing Base
less (2) the aggregate principal amount of Indebtedness Incurred by Special
Purpose Entities that are Restricted Subsidiaries and then outstanding pursuant
to Subsection 8.1(b)(ix), plus (C) without duplication of incremental amounts
included in the definition of “Refinancing Indebtedness”, in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing, and (II) Indebtedness Incurred by the Borrower and the
Guarantors (a) pursuant to this Agreement and the other Loan Documents (for
purposes of determining the amount Incurred pursuant to clause (i) of the
definition of “Maximum Incremental Facilities Amount”, treating the unused
portion of Incremental Revolving Commitments made available in reliance on such
clause as Indebtedness Incurred on the date such Incremental Revolving
Commitments are made available pursuant to Subsection 2.6), (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations, (d) in respect of
Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange in
accordance with Subsection 2.7 (and which does not generate any additional
proceeds) and (e) constituting Rollover Indebtedness, together with Refinancing
Indebtedness in respect of the Indebtedness described in subclauses (a), (c),
(d) and (e) of this clause (II) in a maximum principal amount for all such
Indebtedness not exceeding in the aggregate the Maximum Incremental Facilities
Amount plus the aggregate amount of all fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such Refinancing
Indebtedness;

 



- 124 -

 

 





 

 

(ii)         Indebtedness (A) of any Restricted Subsidiary to the Borrower, or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that in the case of this Subsection 8.1(b)(ii), any subsequent issuance
or transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

 

(iii)        Indebtedness represented by (A) any Indebtedness (other than the
Indebtedness described in Subsections 8.1(b)(i) and (ii)) outstanding on the
Closing Date and set forth on Schedule 8.1 and (B) any Refinancing Indebtedness
Incurred in respect of any Indebtedness described in this Subsection 8.1(b)(iii)
or Subsection 8.1(a);

 

(iv)        Purchase Money Obligations, Capitalized Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of $25.0
million and 3.6% of Consolidated Total Assets;

 

(v)         Indebtedness consisting of accommodation guarantees for the benefit
of trade creditors of the Borrower or any of its Restricted Subsidiaries;

 

(vi)        (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this Subsection
8.1), or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1);

 

- 125 -

 

 

(vii)       Indebtedness of the Borrower or any Restricted Subsidiary (A)
arising from the honoring of a check, draft or similar instrument of such Person
drawn against insufficient funds, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence, or (B) consisting of
guarantees, indemnities, obligations in respect of earnouts or other purchase
price adjustments, or similar obligations, Incurred in connection with the
acquisition or disposition of any business, assets or Person;

 

(viii)      Indebtedness of the Borrower or any Restricted Subsidiary in respect
of (A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
or (B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business, or (C)
Hedging Obligations, entered into for bona fide hedging purposes, or (D)
Management Guarantees or Management Indebtedness, or (E) the financing of
insurance premiums in the ordinary course of business, or (F) take-or-pay
obligations under supply arrangements incurred in the ordinary course of
business, or (G) netting, overdraft protection and other arrangements arising
under standard business terms of any bank at which the Borrower or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, or (H) Bank Products Obligations;

 

(ix)         Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien
on all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as, Incurred at such time
(or at the time initially Incurred) under one or more of the other provisions of
this Subsection 8.1 for so long as such Indebtedness shall be so recourse; and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);

 

- 126 -

 

 

(x)          Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary; or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 4.00:1.00 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto; and any Refinancing Indebtedness with respect to any such
Indebtedness;

 

(xi)         Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xii)        Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

 

(xiii)       Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $75.0 million and 10.0% of Consolidated Total Assets; and

 

(xiv)      Indebtedness of the Borrower or any Restricted Subsidiary Incurred as
consideration in connection with any acquisition of assets (including Capital
Stock), business or Person, or any merger or consolidation of any Person with or
into the Borrower or any Restricted Subsidiary, and any Refinancing Indebtedness
with respect thereto, in an aggregate principal amount at any time outstanding
not exceeding $15.0 million.

 

- 127 -

 

 

(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness incurred pursuant to Subsection 8.1(b) meets the
criteria of more than one of the types of Indebtedness described in Subsection
8.1(b), the Borrower, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of such clauses of Subsection 8.1(b) (including in part under one such
clause and in part under another such clause); provided that (if the Borrower
shall so determine) any Indebtedness Incurred pursuant to Subsection
8.1(b)(xiii) shall cease to be deemed Incurred or outstanding for purposes of
such clause but shall be deemed Incurred for the purposes of Subsection 8.1(a)
from and after the first date on which the Borrower or any Restricted Subsidiary
could have Incurred such Indebtedness under Subsection 8.1(a) without reliance
on such clause; (iii) in the event that Indebtedness could be Incurred in part
under paragraph (a) above, the Borrower, in its sole discretion, may classify a
portion of such Indebtedness as having been Incurred under paragraph (a) above
and the remainder of such Indebtedness as having been Incurred under paragraph
(b) above; (iv) the amount of Indebtedness issued at a price that is less than
the principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP; and (v) the principal amount
of Indebtedness outstanding under any subclause of Subsection 8.1(b) shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness. Notwithstanding anything
herein to the contrary, Indebtedness Incurred by the Borrower on the Closing
Date under this Agreement or the Senior ABL Facility Agreement shall be
classified as Incurred under paragraph (b)(i) of this covenant, and not under
paragraph (a) of this covenant.

 

(d)          For purposes of determining compliance with any dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving or deferred draw
Indebtedness, provided that (x) the dollar equivalent principal amount of any
such Indebtedness outstanding on the Closing Date shall be calculated based on
the relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable dollar denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses Incurred in connection with such refinancing and (z)
the dollar equivalent principal amount of Indebtedness denominated in a foreign
currency and Incurred pursuant to this Agreement or any Senior ABL Facility
shall be calculated based on the relevant currency exchange rate in effect on,
at the Borrower’s option, (A) the Closing Date, (B) any date on which any of the
respective commitments under this Agreement or the applicable Senior ABL
Facility shall be reallocated between or among facilities or subfacilities
thereunder, or on which such rate is otherwise calculated for any purpose
thereunder, or (C) the date of such Incurrence. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

- 128 -

 

 

8.2           Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to (i)
declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Borrower is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock) and (y) dividends or distributions payable to the Borrower or any
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to other holders of its Capital Stock on no more
than a pro rata basis, measured by value), (ii) purchase, redeem, retire or
otherwise acquire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than any acquisition
of Capital Stock deemed to occur upon the exercise of options if such Capital
Stock represents a portion of the exercise price thereof), (iii) voluntarily
purchase, repurchase, redeem, defease or otherwise voluntarily acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value), or (iv)
make any Investment (other than a Permitted Investment) in any Person (any such
dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Investment being herein referred to as a
“Restricted Payment”), if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment and after giving effect thereto:

 

(1)         an Event of Default under Subsection 9.1(a), (c), (e), (f), (h),
(i), (j) or (k), or another Event of Default known to the Borrower, shall have
occurred and be continuing (or would result therefrom);

 

(2)         the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to Subsection 8.1(a); or

 

(3)         the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

(A)         50.0% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on the first day of the fiscal
quarter of the Borrower in which the Closing Date occurs to the end of the most
recent fiscal quarter ending prior to the date of such Restricted Payment for
which consolidated financial statements of the Borrower are available (or, in
case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

 

(B)         the aggregate Net Cash Proceeds and the fair value (as determined in
good faith by the Borrower) of property or assets received (x) by the Borrower
as capital contributions to the Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary) of its Capital Stock
(other than Disqualified Stock) after the Closing Date (other than Excluded
Contributions and Contribution Amounts) or (y) by the Borrower or any Restricted
Subsidiary from the Incurrence by the Borrower or any Restricted Subsidiary
after the Closing Date of Indebtedness that shall have been converted into or
exchanged for Capital Stock of the Borrower (other than Disqualified Stock) or
Capital Stock of any Parent Entity, plus the amount of any cash and the fair
value (as determined in good faith by the Borrower) of any property or assets,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange;

 

- 129 -

 

 

(C)         (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, including dividends or other
distributions related to dividends or other distributions made pursuant to
Subsection 8.2(b)(ix), plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”); and

 

(D)         in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by the Borrower) of any property or assets received
by the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.

 

(b)          The provisions of Subsection 8.2(a) do not prohibit any of the
following (each, a “Permitted Payment”):

 

(i)          (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”) or any Junior Debt made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Capital Stock of the Borrower (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the
Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided, that the Net Cash Proceeds from such issuance, sale or
capital contribution shall be excluded in subsequent calculations under
Subsection 8.2(a)(3)(B); and (y) if immediately prior to such acquisition or
retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to Subsection 8.2(b)(xi), dividends on such Refunding Capital Stock in
an aggregate amount per annum not exceeding the aggregate amount per annum of
dividends so permitted on such Treasury Capital Stock;

 

(ii)         any dividend paid or the consummation of any redemption within 60
days after the date of declaration thereof or of giving of any notice of
redemption, as applicable, if at such date of declaration or the giving of such
notice, such dividend or redemption would have complied with Subsection 8.2(a);

 

(iii)        Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

- 130 -

 

 

(iv)        loans, advances, dividends or distributions by the Borrower to any
Parent Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the Borrower to repurchase or otherwise acquire Capital
Stock of any Parent Entity or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
Entity retaining any Capital Stock, option, warrant or other right in respect of
tax withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x)(1) $10.0 million, plus (2) $5.0 million multiplied by the number of calendar
years that have commenced since the Closing Date, plus (y) the Net Cash Proceeds
received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
Entity and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under Subsection
8.2(a)(3)(A); provided that any cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary by any Management Investor in connection
with any repurchase or other acquisition of Capital Stock (including any
options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this covenant
or any other provision of this Agreement;

 

(v)         the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to pay, dividends on the
common stock or equity of the Borrower or any Parent Entity following a public
offering of such common stock or equity in an amount not to exceed in any Fiscal
Year 6.0% of the aggregate gross proceeds received by the Borrower (whether
directly, or indirectly through a contribution to common equity capital) in or
from such public offering;

 

(vi)        Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $35.0 million and 5.0% of
Consolidated Total Assets;

 

(vii)       loans, advances, dividends or distributions to any Parent Entity or
other payments by the Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent Entity to satisfy obligations under the 2009 Transaction
Documents, (B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit
any Parent Entity to pay (but without duplication) any Parent Expenses or any
Related Taxes;

 

(viii)      payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to make payments, to holders
of Capital Stock of the Borrower or any Parent Entity in lieu of issuance of
fractional shares of such Capital Stock;

 

(ix)         dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

- 131 -

 

 

(x)          any Restricted Payment pursuant to or in connection with the
Transactions or the 2009 Transactions;

 

(xi)         the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;

 

(xii)        any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of any Junior Debt (v) made by exchange for, or out of
the proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of the Borrower, or a
Guarantor, as the case may be, Incurred in compliance with Subsection 8.1, so
long as such new Indebtedness satisfies all requirements for “Refinancing
Indebtedness” set forth in the definition thereof applicable to a refinancing of
such Junior Debt, (w) from Net Available Cash or any equivalent amount to the
extent permitted by Subsection 8.4, (x) from declined amounts as contemplated by
Subsection 4.4(d), (y) following the occurrence of a Change of Control (or other
similar event described therein as a “change of control”), but only if the
Borrower shall have complied with Subsection 8.8(a) prior to purchasing,
redeeming, repurchasing, defeasing, acquiring or retiring such Junior Debt or
(z) constituting Acquired Indebtedness; and

 

(xiii)       Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding the greater of $35.0 million and 5.0% of
Consolidated Total Assets;

 

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in the case of Subsection
8.2(b)(iv), at the time of any calculation of the amount of Restricted Payments,
the net amount of Permitted Payments that have then actually been made under
Subsection 8.2(b)(iv) that is in excess of 50.0% of the total amount of
Permitted Payments then permitted under Subsection 8.2(b)(iv) shall be included
in such calculation of the amount of Restricted Payments, (C) in all cases other
than pursuant to clauses (A) and (B) immediately above, the net amount of any
such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments, and (D) solely with respect to Subsection
8.2(b)(vi), no Event of Default under Subsection 9.1(a), (c), (e), (f), (h),
(i), (j) or (k) or other Event of Default known to the Borrower shall have
occurred and be continuing at the time of any such Permitted Payment after
giving effect thereto. The Borrower, in its sole discretion, may classify any
Investment or other Restricted Payment as being made in part under one of the
clauses or subclauses of this Subsection 8.2(b) (or, in the case of any
Investment, the clauses or subclauses of Permitted Investments) and in part
under one or more other such provisions (or, as applicable, clauses or
subclauses).

 

- 132 -

 

 

8.3           Limitation on Restrictive Agreements. The Borrower will not, and
will not permit any Restricted Subsidiary to, create or otherwise cause to exist
or become effective any consensual encumbrance or restriction on (i) the ability
of the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Loan Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

 

(a)          pursuant to an agreement or instrument in effect at or entered into
on the Closing Date, this Agreement and the other Loan Documents, the ABL
Facility Documents, the ABL/Term Loan Intercreditor Agreement and, on and after
the execution and delivery thereof, any Junior Lien Intercreditor Agreement, any
Other Intercreditor Agreement, any Permitted Debt Exchange Notes (and any
related documents) and any Additional Obligations Documents;

 

(b)          pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this Subsection
8.3(b), if a Person other than the Borrower is the Successor Borrower with
respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Borrower;

 

(c)          pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

 

- 133 -

 

 

(d)          (i) pursuant to any agreement or instrument that restricts in a
customary manner the assignment or transfer thereof, or the subletting,
assignment or transfer of any property or asset subject thereto, (ii) by virtue
of any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, (iii) contained in mortgages, pledges or
other security agreements securing Indebtedness or other obligations of the
Borrower or a Restricted Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (iv) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary, (v) pursuant
to Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits or net worth or
inventory imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements or in shareholder, partnership, limited liability company and
other similar agreements in respect of non-wholly owned Restricted Subsidiaries,
(viii) that arises or is agreed to in the ordinary course of business and does
not detract from the value of property or assets of the Borrower or any
Restricted Subsidiary in any manner material to the Borrower or such Restricted
Subsidiary, or (ix) pursuant to Hedging Obligations or Bank Products
Obligations;

 

(e)          with respect to any agreement for the direct or indirect
disposition of Capital Stock of any Person, property or assets, imposing
restrictions with respect to such Person, Capital Stock, property or assets
pending the closing of such disposition;

 

(f)          by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

 

(g)          pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (1) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
create and maintain the Liens on the Term Loan Priority Collateral pursuant to
the Security Documents and make principal or interest payments on the Term Loans
or (2) such encumbrance or restriction applies only if a default occurs in
respect of a payment or financial covenant relating to such Indebtedness, (ii)
relating to any sale of receivables by or Indebtedness of a Foreign Subsidiary
or (iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity;

 

- 134 -

 

 

(h)          any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

 

(i)          any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Subsection 8.6 (in
which case any restriction shall only be effective against the assets subject to
such Lien, except as may be otherwise permitted under this Subsection 8.3).

 

8.4           Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

 

(i)          the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value may be determined
(and shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of $25.0
million) in good faith by the Borrower, whose determination shall be conclusive
(including as to the value of all noncash consideration);

 

(ii)         in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $25.0 million or more, at least
75.0% of the consideration therefor (excluding, in the case of an Asset
Disposition (or series of related Asset Dispositions), any consideration by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash; and

 

(iii)        to the extent required by Subsection 8.4(b), an amount equal to
100.0% of the Net Available Cash from such Asset Disposition is applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as provided therein.

 

(b)          In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event in
respect of Collateral shall occur, an amount equal to 100.0% of the Net
Available Cash from such Asset Disposition or Recovery Event shall be applied by
the Borrower (or any Restricted Subsidiary, as the case may be) as follows:

 

- 135 -

 

 

(i)          first, either (x) if the Borrower or such Restricted Subsidiary
elects, to the extent such Asset Disposition or Recovery Event is an Asset
Disposition or Recovery Event of assets that constitute ABL Priority Collateral,
to purchase, redeem, repay or prepay, to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, Indebtedness under the
Senior ABL Facility or (in the case of letters of credit, bankers’ acceptances
or other similar instruments issued thereunder) cash collateralize any such
Indebtedness within the time period required by such Indebtedness after the
later of the date of such Asset Disposition or Recovery Event, as the case may
be, and the date of receipt of such Net Available Cash or (y) to the extent the
Borrower or such Restricted Subsidiary elects (by delivery of an officer’s
certificate by a Responsible Officer to the Administrative Agent) to invest in
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary with an amount equal to Net Available Cash received by the
Borrower or another Restricted Subsidiary) within 365 days after the later of
the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (such period the “Reinvestment
Period”) or, if such investment in Additional Assets is a project authorized by
the Board of Directors that will take longer than such 365 days to complete and
is subject to a binding written commitment entered into during the Reinvestment
Period, an additional 180 days after the last day of the Reinvestment Period (it
being understood and agreed that if no such investment is made within the
Reinvestment Period as extended by this proviso, the Borrower shall make the
prepayments required by Subsection 8.4(b)(ii) on the earlier to occur of (I) the
last day of such Reinvestment Period as extended by this proviso and (II) the
date the Borrower elects not to pursue such investment);

 

(ii)         second, (1) if no application of Net Available Cash election is
made pursuant to preceding clause (i) with respect to such Asset Disposition or
Recovery Event or (2) if such election is made to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), (x) to the extent such Asset Disposition or Recovery
Event is an Asset Disposition or Recovery Event of assets that constitute
Collateral, to purchase, redeem, repay or prepay, in accordance with Subsection
4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or instruments
governing the relevant Indebtedness described in clause (B) below, as
applicable, (A) the Term Loans and (B) to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, any Permitted Debt
Exchange Notes, Rollover Indebtedness, Additional Obligations and any
Refinancing Indebtedness in respect of the foregoing with, in each case, a Lien
on the Collateral ranking pari passu with the Liens securing the Term Loan
Facility Obligations on a pro rata basis with the Term Loans and (y) to the
extent such Asset Disposition is an Asset Disposition of assets that do not
constitute Collateral, to purchase, redeem, repay or prepay, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing any relevant Indebtedness permitted under Subsection 8.1,
as applicable, (A) the Term Loans and (B) to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, any other Indebtedness
(other than Indebtedness subordinated in right of payment to the Term Loan
Facility Obligations) on a pro rata basis with the Term Loans; and

 

- 136 -

 

 

(iii)        third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections 8.4 (b)(i)
and (ii) above, to fund (to the extent consistent with any other applicable
provision of this Agreement) any general corporate purpose (including but not
limited to the repurchase, repayment or other acquisition or retirement of
Junior Debt);

 

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

 

(c)          Notwithstanding the foregoing provisions of this Subsection 8.4,
the Borrower and the Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events in respect of Collateral or equivalent amount
that is not applied in accordance with this Subsection 8.4 exceeds $15.0
million, in which case the Borrower and its Subsidiaries shall apply all such
Net Available Cash from such Asset Dispositions and Recovery Events or
equivalent amount in accordance with Subsection 8.4(b) or (y) the terms of any
Permitted Debt Exchange Notes, Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing with, in each case, a Lien on the
Collateral ranking pari passu with the Liens securing the Term Loan Facility
Obligations would require Net Available Cash from such Asset Sales and Recovery
Events or the equivalent amount to be applied to purchase, redeem, repay or
prepay such Indebtedness prior to reaching such $15.0 million threshold.

 

(d)          For the purposes of Subsection 8.4(a)(ii), the following are deemed
to be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (7), not to exceed an aggregate amount at any time
outstanding equal to the greater of $35.0 million and 5.0% of Consolidated Total
Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

- 137 -

 

 

8.5           Limitations on Transactions with Affiliates. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate consideration in excess of $10.0 million
unless (i) the terms of such Affiliate Transaction are not materially less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than those that could be obtained at the time in a transaction with a Person who
is not such an Affiliate and (ii) if such Affiliate Transaction involves
aggregate consideration in excess of $20.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors. For
purposes of this Subsection 8.5(a), any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Subsection 8.5(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

 

(b)          The provisions of Subsection 8.5(a) will not apply to:

 

(i)          any Restricted Payment Transaction,

 

(ii)         (1) the entering into, maintaining or performance of any employment
or consulting contract, collective bargaining agreement, benefit plan, program
or arrangement, related trust agreement or any other similar arrangement for or
with any current or former employee, officer or director or consultant of or to
the Borrower, any Restricted Subsidiary or any Parent Entity heretofore or
hereafter entered into in the ordinary course of business, including vacation,
health, insurance, deferred compensation, severance, retirement, savings or
other similar plans, programs or arrangements, (2) payments, compensation,
performance of indemnification or contribution obligations, or the making or
cancellation of loans in the ordinary course of business to any such employees,
officers, directors or consultants, (3) any issuance, grant or award of stock,
options, other equity related interests or other equity securities, to any such
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent
Entity (as determined in good faith by the Borrower, such Subsidiary or such
Parent Entity), or (5) Management Advances and payments in respect thereof (or
in reimbursement of any expenses referred to in the definition of such term),

 

(iii)        any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

(iv)        any transaction arising out of agreements or instruments in
existence on the Closing Date and set forth on Schedule 8.5 (other than any 2009
Transaction Documents referred to in Subsection 8.5(b)(vii)), and any payments
made pursuant thereto,

 

(v)         any transaction in the ordinary course of business on terms that are
fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

- 138 -

 

 

(vi)        any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)       (1) the execution, delivery and performance of any Tax Sharing
Agreement and any 2009 Transaction Document, and (2) payments to CD&R or any of
its Affiliates (x) for any management consulting, financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities as may be approved by a majority of the Disinterested Directors, (y)
in connection with any acquisition, disposition, merger, recapitalization or
similar transactions, which payments are made pursuant to the 2009 Transaction
Documents or are approved by a majority of the Board of Directors in good faith,
and (z) of all out-of-pocket expenses incurred in connection with such services
or activities,

 

(viii)      the Transactions, the 2009 Transactions, all transactions in
connection therewith (including but not limited to the financing thereof), and
all fees and expenses paid or payable in connection with the Transactions or the
2009 Transactions, including the fees and out-of-pocket expenses of CD&R and its
Affiliates,

 

(ix)         any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or any capital contribution to the Borrower, and

 

(x)          any investment by any CD&R Investor in securities of the Borrower
or any of its Restricted Subsidiaries so long as (i) such securities are being
offered generally to other investors on the same or more favorable terms and
(ii) such investment by all CD&R Investors constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities.

 

8.6           Limitation on Liens. (a) The Borrower shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, create or permit to
exist any Lien (other than Permitted Liens) on any of its property or assets
(including Capital Stock of any other Person), whether owned on the Closing Date
or thereafter acquired, securing any Indebtedness (the “Initial Lien”) unless,
in the case of Initial Liens on any asset or property other than Collateral, the
Term Loan Facility Obligations are equally and ratably secured with (or on a
senior basis to, in the case such Initial Lien secures any Junior Debt) the
obligations secured by such Initial Lien for so long as such obligations are so
secured. Any such Lien created in favor of the Term Loan Facility Obligations
pursuant to the subclause in the preceding sentence requiring an equal and
ratable (or senior, as applicable) Lien for the benefit of the Term Loan
Facility Obligations will be automatically and unconditionally released and
discharged upon (i) the release and discharge of the Initial Lien to which it
relates, (ii) in the case of any such Lien in favor of any Subsidiary Guaranty,
upon the termination and discharge of such Subsidiary Guaranty in accordance
with the terms thereof, hereof and of the ABL/Term Loan Intercreditor Agreement,
any Junior Intercreditor Agreement and any Other Intercreditor Agreement, in
each case, to the extent applicable, or (iii) any sale, exchange or transfer
(other than a transfer constituting a transfer of all or substantially all of
the assets of the Borrower that is governed by the provisions of Subsection 8.7)
to any Person not an Affiliate of the Borrower of the property or assets secured
by such Initial Lien, or of all of the Capital Stock held by the Borrower or any
Restricted Subsidiary in, or all or substantially all the assets of, any
Restricted Subsidiary creating such Initial Lien.

 

- 139 -

 

 

8.7           Limitation on Fundamental Changes. (a) The Borrower will not
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person, unless:

 

(i)          the resulting, surviving or transferee Person (the “Successor
Borrower”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Borrower (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)         immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)        immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Borrower with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Borrower with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

 

(iv)        each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 

(v)         each Subsidiary Guarantor (other than (x) any Subsidiary that will
be released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

 

(vi)        each mortgagor of a Mortgaged Fee Property (other than (x) any
Subsidiary that will be released from its grant or pledge of Collateral under
the Guarantee and Collateral Agreement in connection with such transaction and
(y) any party to any such consolidation or merger) shall have affirmed that its
obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (iv); and

 

- 140 -

 

 

(vii)       the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Subsection 8.7(a), provided that (x) in giving such opinion
such counsel may rely on such certificate of a Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this Subsection 8.7(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in Subsection 8.7(d).

 

(b)          Any Indebtedness that becomes an obligation of the Borrower, any
Successor Borrower or any Restricted Subsidiary (or that is deemed to be
Incurred by any Restricted Subsidiary that becomes a Restricted Subsidiary) as a
result of any such transaction undertaken in compliance with this Subsection
8.7, and any Refinancing Indebtedness with respect thereto, shall be deemed to
have been Incurred in compliance with Subsection 8.1.

 

(c)          Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and thereafter
the predecessor Borrower shall be relieved of all obligations and covenants
under the Loan Documents, except that the predecessor Borrower in the case of a
lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans.

 

(d)          Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary of the Borrower so
long as all assets of the Borrower and the Restricted Subsidiaries immediately
prior to such transaction (other than Capital Stock of such Restricted
Subsidiary) are owned by such Restricted Subsidiary and its Restricted
Subsidiaries immediately after the consummation thereof. Subsection 8.7(a) will
not apply to any transaction in which any Restricted Subsidiary consolidates
with, merges into or transfers all or part of its assets to the Borrower.

 

(e)          Any Successor Borrower, if not the Borrower, will provide the
information contemplated by Subsection 11.18 to any Lender upon request
therefor.

 

8.8           Change of Control; Limitation on Amendments. The Borrower shall
not and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

(a)          In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless the Borrower shall have (i) made payment in full of the
Term Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder and under any Note or (ii) made an offer to pay
the Term Loans and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and under any Note and shall have made payment in
full thereof to each such Lender or the Administrative Agent which has accepted
such offer. For so long as the Borrower shall have complied with the terms of
this Subsection 8.8(a), any Event of Default arising under Subsection 9(k) by
reason of such Change of Control shall be deemed not to have occurred or be
continuing.

 

- 141 -

 

 

(b)          If an Event of Default under Subsection 9.1(a) or (f) is
continuing, amend, supplement, waive or otherwise modify any of the provisions
of any indenture, instrument or agreement evidencing Subordinated Obligations or
Guarantor Subordinated Obligations in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Tranche B Maturity Date or provides
for a shorter weighted average life to maturity than the Tranche B Term Loans;
provided that, notwithstanding the foregoing, the provisions of this Subsection
8.8(b) shall not restrict or prohibit any refinancing of Indebtedness (in whole
or in part) permitted pursuant to Subsection 8.1.

 

(c)          Amend, supplement, waive or otherwise modify the terms of any
Permitted Debt Exchange Notes, any Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing or any indenture or agreement pursuant
to which such Permitted Debt Exchange Notes, Additional Obligations or
Refinancing Indebtedness have been issued or incurred in any manner inconsistent
with the requirements of the definition of “Refinancing Indebtedness”, assuming
for purposes of this Subsection 8.8(c) that such amendment, supplement, waiver
or modification, mutatis mutandis, is a refinancing of such Additional
Obligations, Permitted Debt Exchange Notes or Refinancing Indebtedness, as
applicable.

 

8.9           Limitation on Lines of Business. The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into any business, either directly or through any Restricted Subsidiary, except
for those businesses of the same general type as those in which the Borrower and
its Restricted Subsidiaries are engaged in on the Closing Date or which are
reasonably related thereto and any business related thereto.

 

SECTION 9

Events of Default

 

9.1           Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default:

 

(a)          The Borrower shall fail to pay any principal of any Term Loan when
due in accordance with the terms hereof (whether at stated maturity, by
mandatory prepayment or otherwise); or the Borrower shall fail to pay any
interest on any Term Loan, or any other amount payable hereunder, within five
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

- 142 -

 

 

(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; provided that the failure of
any representation or warranty (other than the representations and warranties
referenced in Subsection 6.1(t)(ii) and the representation contained in the
Officer’s Certificate delivered pursuant to Subsection 6.1(g) with respect to
the satisfaction of the condition set forth in Subsection 6.1(t)(i)) to be true
and correct on the Closing Date will not constitute an Event of Default for the
purposes of exercising any remedy under Subsection 9.2 of this Agreement or for
the purpose of determining any right to exercise enforcement rights under any
Loan Document; or

 

(c)          Any Loan Party shall default in the payment, observance or
performance of any term, covenant or agreement contained in Section 8; or

 

(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in clauses (a) through (c) of this Subsection 9.1), and
such default shall continue unremedied for a period of 30 days after the earlier
of (A) the date on which a Responsible Officer of the Borrower becomes aware of
such failure and (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent or the Required Lenders; or

 

(e)          Any Loan Party or any of its Restricted Subsidiaries shall (i)
default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Term Loans) in excess of $25.0 million or (y) in the payment of
any Guarantee Obligation in excess of $25.0 million, beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Term Loans) or Guarantee Obligation referred to in clause (i)
above or contained in any instrument or agreement evidencing, securing or
relating thereto (other than a failure to provide notice of a default or an
event of default under such instrument or agreement or default in the observance
of or compliance with any financial maintenance covenant), or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity or such Guarantee Obligation to
become payable (an “Acceleration”), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and such default shall
not have been remedied or waived by or on behalf of such holder or holders and,
in the case of any such Indebtedness under the Senior ABL Facility or, in the
case of clause (y) below, any instrument or agreement relating to Indebtedness
or Guarantee Obligations referred to in clause (i) above containing or otherwise
requiring observance or compliance with any financial maintenance covenant only,
either (x) such default (if other than a default in the observance or
performance of a financial maintenance covenant) remains unremedied and not
waived by or on behalf of such holders of such Indebtedness for a period of 60
days or (y) such Indebtedness under the Senior ABL Facility or (with respect to
observance or compliance with respect to any financial maintenance covenant
only) such other instrument or agreement containing or otherwise requiring
observance or compliance with any financial maintenance covenant shall have been
Accelerated and such Acceleration shall not have been rescinded (provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder); or

 

- 143 -

 

 

(f)          If (i) the Borrower or any Material Subsidiaries of the Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiaries
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiaries of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 60 days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiaries of the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Material Subsidiaries of the Borrower shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Material Subsidiaries of the Borrower
shall be generally unable to, or shall admit in writing its general inability
to, pay its debts as they become due; or

 

(g)          (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could be
reasonably expected to result in a Material Adverse Effect; or

 

- 144 -

 

 

(h)          One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $25.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(i)          (i) Any of the Security Documents shall cease for any reason to be
in full force and effect (other than pursuant to the terms hereof or thereof),
or any Loan Party which is a party to any such Security Document shall so assert
in writing or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Term Loan Priority Collateral (other
than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document) and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 20 days; or

 

(j)          Any Loan Party shall assert in writing that any of the ABL/Term
Loan Intercreditor Agreement, any Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

(k)          A Change of Control shall have occurred.

 

9.2           Remedies Upon an Event of Default. (a) If any Event of Default
occurs and is continuing, then, and in any such event, (A) if such event is an
Event of Default specified in clause (i) or (ii) of Subsection 9.1(f) with
respect to the Borrower, automatically the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

 

- 145 -

 

 

(b)          Except as expressly provided above in this Section 9, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

 

SECTION 10

The Agents and the Other Representatives

 

10.1         Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Other Representatives
shall not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.

 

(b)          Each of the Agents may perform any of their respective duties under
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)          Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
10.9, the provisions of this Section 10 are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

- 146 -

 

 

10.2         The Administrative Agent and Affiliates. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

10.3         Action by an Agent. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

10.4         Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

(i)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)        shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

(b)          No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Subsection 11.1) or (y) in the absence of its own gross negligence
or willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice describing such Default is given to such Agent
by the Borrower or a Lender.

 

- 147 -

 

 

(c)          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term as used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(d)          Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.

 

10.5         Acknowledgement and Representations by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of the Borrower or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender. Each Lender further represents and warrants to the
Agents, the Other Representatives and each of the Loan Parties that it has had
the opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties, it has made its own decision to make its
Loans hereunder and enter into this Agreement and it will make its own decisions
in taking or not taking any action under this Agreement and the other Loan
Documents and, except as expressly provided in this Agreement, neither the
Agents nor any Other Representative shall have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. Each Lender represents to each other party hereto that it is a
bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business,
that it is participating hereunder as a Lender for such commercial purposes, and
that it has the knowledge and experience to be and is capable of evaluating the
merits and risks of being a Lender hereunder. Each Lender acknowledges and
agrees to comply with the provisions of Subsection 11.6 applicable to the
Lenders hereunder.

 

- 148 -

 

 

10.6         Indemnity; Reimbursement by Lenders. (a) To the extent that the
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or the Collateral Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay ratably according to their respective outstanding Term Loans on
the date on which the applicable unreimbursed expense or indemnity payment is
sought under this Subsection 10.6 such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent (or any sub-agent thereof) in connection with such
capacity. The obligations of the Lenders under this Subsection 10.6 are subject
to the provisions of Subsection 4.8.

 

(b)          Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)          All amounts due under this Subsection 10.6 shall be payable not
later than three Business Days after demand therefor. The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7         Right to Request and Act on Instructions; Reliance. (a) Each Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents an Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, the requesting Agent shall be absolutely
entitled as between itself and the Lenders to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Lender for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of an Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), an Agent shall have no obligation to any Lender to take
any action if it believes, in good faith, that such action would violate
applicable law or exposes an Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Subsection 10.6.

 

- 149 -

 

 

(b)          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 

10.8         Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents and the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement for the benefit of
the Lenders and the other Secured Parties, (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Security Documents and the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement and any Other Intercreditor
Agreement or other intercreditor agreements in connection with the incurrence by
any Loan Party or any Subsidiary thereof of Additional Indebtedness (each an
“Intercreditor Agreement Supplement”) to permit such Additional Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the Borrower or relevant Subsidiary, to the extent such priority is permitted
by the Loan Documents) and (z) any Incremental Commitment Amendment as provided
in Subsection 2.6, any Increase Supplement as provided in Subsection 2.6, any
Lender Joinder Agreement as provided in Subsection 2.6, any agreement required
in connection with a Permitted Debt Exchange Offer pursuant to Subsection 2.7
and any Extension Amendment as provided in Subsection 2.8. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Other
Intercreditor Agreement, any Intercreditor Agreement Supplement, any Incremental
Commitment Amendment, any Increase Supplement, any Lender Joinder Agreement or
any agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Term Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent. The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 

- 150 -

 

 

(b)          The Lenders hereby authorize each Agent, in each case at its option
and in its discretion, (A) to release any Lien granted to or held by such Agent
upon any Collateral (i) upon termination of the Initial Term Loan Commitments
and payment and satisfaction of all of the Term Loan Facility Obligations under
the Loan Documents at any time arising under or in respect of this Agreement or
the Loan Documents or the transactions contemplated hereby or thereby that are
then due and unpaid, (ii) constituting property being sold or otherwise disposed
of (to Persons other than a Loan Party) upon the sale or other disposition
thereof, (iii) owned by any Subsidiary Guarantor designated as an Excluded
Subsidiary or constituting Equity Interests of an Unrestricted Subsidiary, (iv)
if approved, authorized or ratified in writing by the Required Lenders (or such
greater amount, to the extent required by Subsection 11.1) or (v) as otherwise
may be expressly provided in the relevant Security Documents and (B) to
subordinate any Lien on any Excluded Assets or any other property granted to or
held by such Agent, as the case may be under any Loan Document to the holder of
any Permitted Lien described in clause (c), (d), (e), (f), (h), (j), (l) or (p)
(other than clause (6) therof) or clause (o) (with respect to such Liens
described in clause (h) or (l)) of the definition thereof. Upon request by any
Agent, at any time, the Lenders will confirm in writing any Agent’s authority to
release particular types or items of Collateral pursuant to this
Subsection 10.8.

 

(c)          The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17. Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

 

(d)          No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

 

- 151 -

 

 

(e)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)          The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree.

 

10.9         Successor Agent. Subject to the appointment of a successor as set
forth herein, (i) the Administrative Agent or the Collateral Agent may be
removed by the Borrower or the Required Lenders if the Administrative Agent, the
Collateral Agent or a controlling affiliate of the Administrative Agent or the
Collateral Agent is a Defaulting Lender and (ii) the Administrative Agent and
the Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Administrative Agent,
the Lenders and the Borrower, as applicable. If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
consolidated combined capital and surplus of at least $5.0 billion. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”,
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Term Loans. After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 10 (including
Subsection 10.9) shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.

 

10.10         [Reserved].

 

- 152 -

 

 

10.11         Withholding Tax. To the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding tax, and in no event shall such Agent be required to
be responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such issuing lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Subsection
10.11. The agreements in this Subsection 10.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Term Loan Facility Obligations.

 

10.12         Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans, such Lender shall be
deemed to have concurrently resigned as such Other Representative.

 

10.13         [Reserved].

 

- 153 -

 

 

10.14         Application of Proceeds. The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows: subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement or any Intercreditor
Agreement Supplement, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of amounts then due and
outstanding under any of the Loan Documents shall, except as otherwise expressly
provided herein, be applied as follows: first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans then
outstanding; fourth, to pay principal of Loans then outstanding and obligations
under Interest Rate Agreements, Currency Agreements, Commodity Agreements and
Bank Product Agreements permitted hereunder and secured by the Guarantee and
Collateral Agreement, ratably among the applicable Secured Parties in proportion
to the respective amounts described in this clause “fourth” payable to them, and
fifth, to pay the surplus, if any, to whomever may be lawfully entitled to
receive such surplus. To the extent any amounts available for distribution
pursuant to clause “third” or “fourth” above are insufficient to pay all
obligations described therein in full, such moneys shall be allocated pro rata
among the applicable Secured Parties in proportion to the respective amounts
described in the applicable clause at such time. This Subsection 10.14 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendment) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Subsections 2.6 and 2.8, as
applicable.

 

SECTION 11

Miscellaneous

 

11.1         Amendments and Waivers. (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(d) and (f) may be effected without the consent of
the Required Lenders to the extent provided therein; provided further, that no
such waiver and no such amendment, supplement or modification shall:

 

(i)          (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or of any scheduled installment thereof (including
extending the applicable Maturity Date), (B) reduce the stated rate of any
interest, commission or fee payable hereunder (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), (C)
extend the scheduled date of any payment of any Lenders’ Loans, (D) change the
currency in which any Loan is payable, in each case without the consent of each
Lender directly and adversely affected thereby or (E) increase any Lender’s
Initial Term Loan Commitment or Incremental Commitment (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory repayment of the Loans of all Lenders shall not
constitute an extension of the scheduled date of maturity, any scheduled
installment, or the scheduled date of payment of the Loans of any Lender or an
increase in the Initial Term Loan Commitment or Incremental Commitment of any
Lender);

 

- 154 -

 

 

(ii)         amend, modify or waive any provision of this Subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders,” or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Subsection 8.7 or 11.6(a)), in each case without the written consent
of all the Lenders;

 

(iii)        release Guarantors accounting for all or substantially all of the
value of the Guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement, or, in the aggregate (in a single transaction or a series
of related transactions), all or substantially all of the Collateral without the
consent of all of the Lenders, except as expressly permitted hereby or by any
Security Document (as such documents are in effect on the date hereof or, if
later, the date of execution and delivery thereof in accordance with the terms
hereof);

 

(iv)        require any Lender to make Loans having an Interest Period of longer
than six (6) months or shorter than one month without the consent of such
Lender;

 

(v)         amend, modify or waive any provision of Section 10 without the
written consent of the then Agents;

 

(vi)        amend, modify or waive any provision of Subsection 10.1(a), 10.5 or
10.12 without the written consent of any Other Representative directly and
adversely affected thereby;

 

(vii)       [reserved];

 

(viii)      [reserved]; or

 

(ix)         amend, modify or waive the order of application of payments set
forth in Subsection 4.4(c), 4.8(a), 10.14 or 11.7, in each case without the
consent of all the Lenders;

 

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $5.0 million in any
Fiscal Year without the consent of any Lender.

 

(b)          Any waiver and any amendment, supplement or modification pursuant
to this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)          [Reserved].

 

- 155 -

 

 

(d)          Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended (i) to cure any ambiguity,
mistake, omission, defect, or inconsistency with the consent of the Borrower and
the Administrative Agent, (ii) in accordance with Subsection 2.6 to incorporate
the terms of any Incremental Commitments (including to add a new revolving
facility or letter of credit facility under this Agreement with respect to any
Incremental Revolving Commitment or Incremental Letter of Credit Commitment)
with the written consent of the Borrower and Lenders providing such Incremental
Commitments, (iii) in accordance with Subsection 2.8 to effectuate an Extension
with the written consent of the Borrower and the Extending Lenders, (iv) in
accordance with Subsection 7.12, to change the financial reporting convention
and (v) with the consent of the Borrower and the Administrative Agent (in each
case such consent not to be unreasonably withheld or delayed), in the event any
mandatory prepayment or redemption provision in respect of asset sales, casualty
or condemnation events or excess cash flow included or to be included in any
Indebtedness constituting Additional Obligations or that would constitute
Additional Obligations would result in such Indebtedness being prepaid or
redeemed on a more than ratable basis with the Term Loans in respect of such
asset sale, casualty or condemnation event or excess cash flow prepayment, to
provide for mandatory prepayments of the Term Loans such that, after giving
effect thereto, the prepayments and redemptions made in respect of such
Indebtedness are not on more than a ratable basis. Without limiting the
generality of the foregoing, any provision of this Agreement and the other Loan
Documents, including Subsection 4.4, 4.8 or 10.14 hereof, may be amended as set
forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment or any Extension Amendment, as the case may be, to provide
for non-pro rata borrowings and payments of any amounts hereunder as between any
Tranches, including the Term Loans, any Incremental Commitments or Incremental
Loans and any Extended Term Tranche, or to provide for the inclusion, as
appropriate, of the Lenders of any Extended Term Tranche or Incremental
Commitments or Incremental Loans in any required vote or action of the Required
Lenders or of the Lenders of each Tranche hereunder. The Administrative Agent
hereby agrees (if requested by the Borrower) to execute any amendment referred
to in this clause (d) or an acknowledgement thereof.

 

(e)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) or amended and restated with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility hereunder
and (z) to provide class protection for any additional credit facilities.

 

(f)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

- 156 -

 

 

(g)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) so long as no Event of Default under Subsection 9.1(a) or (f)
then exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, prepay the Loans and, if
applicable, terminate the commitments of such Non-Consenting Lender, in whole or
in part, subject to Subsection 4.12, without premium or penalty. In connection
with any such replacement under this Subsection 11.1(g), if the Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to the Non-Consenting Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender, and the Administrative Agent shall record such
assignment in the Register.

 

11.2         Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, or, in the case of delivery by a nationally recognized overnight
courier, when received, addressed as follows in the case of the Borrower, the
Administrative Agent and the Collateral Agent, and as set forth in Schedule A in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

- 157 -

 

 

 

The Borrower

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: Chief Financial Officer

Facsimile: (281) 897-7837

Telephone No.: (281) 897-7658 

    With copies (which shall not constitute notice) to: Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  David A. Brittenham, Esq.
Facsimile:  (212) 521-7347
Telephone: (212) 909-6000     The Administrative Agent/the Collateral Agent:
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention:  Sean Portrait – Agency Manager
Facsimile:  (212) 322-2291
Email: agency.loanops@credit-suisse.com     With copies (which shall not
constitute notice) to: Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:  Joseph P. Hadley
Facsimile:  (212) 701-5007
Telephone:  (212) 450-4007

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)          Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of a Loan Party.

 

(c)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tif”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

- 158 -

 

 

(d)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes (with
the Borrower’s consent), (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the posting thereof.

 

11.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4         Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

- 159 -

 

 

11.5         Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Initial Term Loan Commitments) contemplated
hereby and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) the reasonable fees and disbursements of Davis Polk
and Wardwell LLP, and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention (other than during the
continuance of an Event of Default) is approved by the Borrower, (b) to pay or
reimburse each Lender, each Lead Arranger and the Agents for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
fees and disbursements of counsel to the Agents and the Lenders, (c) to pay,
indemnify, or reimburse each Lender, each Lead Arranger and the Agents for, and
hold each Lender, each Lead Arranger and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, any stamp, documentary, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution, delivery or enforcement of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify or reimburse each Lender, each Lead Arranger, each Agent (and
any sub-agent thereof) and each Related Party of any of the foregoing Persons
(each, an “Indemnitee”) for, and hold each Indemnitee harmless from and against,
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Restricted Subsidiaries or any of the property of the Borrower or any of its
Restricted Subsidiaries, of any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to any Lead Arranger, any Other Representative, any Agent
(or any sub-agent thereof) or any Lender (or any Related Party of any such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender )
with respect to Indemnified Liabilities arising from (i) the gross negligence,
bad faith or willful misconduct of any such Lead Arranger, Other Representative,
Agent (or any sub-agent thereof) or Lender (or any Related Party of any such
Lead Arranger, Other Representative, Agent (or any sub-agent thereof) or
Lender), as the case may be, as determined by a court of competent jurisdiction
in a final and non-appealable decision, (ii) a material breach of the Loan
Documents by any such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender (or any Related Party of any such Lead Arranger,
Other Representative, Agent (or any sub-agent thereof) or Lender), as the case
may be, as determined by a court of competent jurisdiction in a final and
non-appealable decision or (iii) claims against such Indemnitee or any Related
Party brought by any other Indemnitee that do not involve claims against any
Lead Arranger or Agent in its capacity as such. Neither the Borrower nor any
Indemnitee shall be liable for any indirect, special, punitive or consequential
damages hereunder; provided that nothing contained in this sentence shall limit
the Borrower’s indemnity or reimbursement obligations under this Subsection 11.5
to the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnitee is
entitled to indemnification hereunder. All amounts due under this Subsection
11.5 shall be payable not later than 30 days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
Subsection 11.5 shall be submitted to the address of the Borrower set forth in
Subsection 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in Subsections 11.5(b) and (c)
above, the Borrower shall have no obligation under this Subsection 11.5 to any
Indemnitee with respect to any tax, levy, impost, duty, charge, fee, deduction
or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority. The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

- 160 -

 

 

11.6         Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than in accordance with Subsection 8.7, the Borrower shall
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Subsection 11.6.

 

(b)          (i)Subject to the conditions set forth in Subsection 11.6(b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Lender or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Term Loans, pursuant to an Assignment and Acceptance) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)         the Borrower, provided that no consent of the Borrower shall be
required for an assignment (x) to a Lender, an Affiliate of a Lender, or an
Approved Fund (as defined below); provided, that if any Lender assigns all or a
portion of its rights and obligations under this Agreement to one of its
Affiliates in connection with or in contemplation of the sale or other
disposition of its interest in such Affiliate, the Borrower’s prior written
consent shall be required for such assignment, and, (y) if an Event of Default
under Subsection 9.1(a) or (f) with respect to the Borrower has occurred and is
continuing, to any other Person; and

 

(B)         the Administrative Agent (such consent not to be unreasonably
withheld); provided that no consent of the Administrative Agent shall be
required for an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Initial Term Loan Commitments, Incremental Commitments or
Loans under any Facility, the amount of the Initial Term Loan Commitments,
Incremental Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
amount of an integral multiple of $1.0 million unless the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Subsection 9.1(a) or (f)
with respect to the Borrower has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

- 161 -

 

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(D)         any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i);
and

 

(E)         any Term Loans acquired by the Borrower or any Subsidiary shall be
retired and cancelled promptly upon acquisition thereof.

 

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender, except to the extent the
Borrower has consented to such assignment.

 

(iii)        Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5, and bound by its continuing obligations under Subsection 11.16). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Subsection 11.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Subsection 11.6.

 

- 162 -

 

 

(iv)        The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Initial
Term Loan Commitments or Incremental Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)         Each Lender that sells a participation shall, acting for itself and,
solely for this purpose, as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and a Lender shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

 

(vi)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Subsection 11.6(b)
and any written consent to such assignment required by Subsection 11.6(b), the
Administrative Agent shall accept such Assignment and Acceptance, record the
information contained therein in the Register and give prompt notice of such
assignment and recordation to the Borrower. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (vi).

 

(vii)       On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower marked “cancelled”.

 

- 163 -

 

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, Incremental Commitments
and Initial Term Loan Commitments pursuant to the Settlement Service.
Assignments and assumptions of Loans, Incremental Commitments and Initial Term
Loan Commitments shall be effected by the provisions otherwise set forth herein
until the Administrative Agent notifies the Lenders of the Settlement Service as
set forth herein. The Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans, Incremental Commitments and
Initial Term Loan Commitments shall be effected by the provisions otherwise set
forth herein. Notwithstanding the foregoing, it is understood and agreed that
the Administrative Agent shall have the right, but not the obligation, to
effectuate assignments of Loans, Incremental Commitments and Initial Term Loan
Commitments via the Clearpar electronic settlement system pursuant to procedures
consistent with this Subsection 11.6(b).

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or (f) has occurred
and is continuing or the Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

- 164 -

 

 

 





 

(c)          (i)Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to any Disqualified Lender or a natural person) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Initial Term
Loan Commitments, Incremental Commitments and the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, (D) the Borrower, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the second
proviso to the second sentence of Subsection 11.1(a) and (2) directly affects
such Participant. Subject to Subsection 11.6(c)(ii), the Borrower agrees that
each Participant shall be entitled to the benefits of (and shall have the
related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Subsection 11.6(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Subsection 11.7(b) as though it were a
Lender, provided that such Participant shall be subject to Subsection 11.7(a) as
though it were a Lender. Notwithstanding the foregoing, no Lender shall be
permitted to sell participations under this Agreement to any Disqualified
Lender.

 

(ii)         No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

 

(d)          Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Subsection 11.6 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)          No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

- 165 -

 

 

(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). The Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 

(g)          If the Borrower wishes to replace the Loans under any Facility with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders under such Facility, instead of prepaying the Loans to be
replaced, to (i) require the Lenders under such Facility to assign such Loans to
the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Subsection 11.1. Pursuant to any such assignment, all Loans to
be replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if such Loans were being
optionally prepaid by the Borrower), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Subsection 4.12. By
receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans under such Facility pursuant
to the terms of the form of the Assignment and Acceptance, the Administrative
Agent shall record such assignment in the Register and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this clause (g) are intended to facilitate the maintenance of the perfection
and priority of existing security interests in the Collateral during any such
replacement.

 

(h)          (i)Notwithstanding anything to the contrary in this Agreement, with
respect to any assignment to or by an Affiliated Lender that is not an
Affiliated Debt Fund:

 

(1)         such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) and
the Administrative Agent shall record such assignment in the Register;

 

(2)         at the time of such assignment after giving affect to such
assignment, the aggregate principal amount of all Term Loans held (or
participated in) by Affiliated Lenders (including Affiliated Debt Funds) shall
not exceed 25.0% of the aggregate principal amount of all Term Loans outstanding
under this Agreement;

 

- 166 -

 

 

(3)         any such Term Loans acquired by an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower, whether through a
Parent or otherwise, and exchanged for debt or equity securities of the Borrower
or such Parent that are otherwise permitted to be issued at such time pursuant
to the terms of this Agreement, so long as any Term Loans so acquired by the
Borrower shall be retired and cancelled promptly upon the acquisition thereof;

 

(4)         no Incremental Revolving Commitments (or related Obligations) may be
assigned to any Affiliated Lender that is not an Affiliated Debt Fund; and

 

(5)         each Lender making such assignment to such Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) such
Affiliated Lender then may have, and later may come into possession of Excluded
Information, (2) such Lender has independently and, without reliance on the
Affiliated Lender, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to enter into such assignment notwithstanding such Lender’s lack
of knowledge of the Excluded Information and (3) none of the Borrower, its
Subsidiaries, the Administrative Agent, or any of their respective Affiliates
shall have any liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against the Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender entering into such an
assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

(ii)         Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

 

- 167 -

 

 

(iii)        Notwithstanding anything in Subsection 11.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that no amendment, modification, waiver, consent or other
action with respect to any Loan Document shall deprive such Affiliated Lender of
its ratable share of any payments of Term Loans of any class to which such
Affiliated Lender is entitled under the Loan Documents without such Affiliated
Lender providing its consent; provided, further, that such Affiliated Lender
shall have the right to approve any amendment, modification, waiver or consent
that (x) disproportionately and adversely affects such Affiliated Lender or
affects such Affiliated Lender differently than other Lenders or (y) is of the
type described in Subsections 11.1(a)(i) through (ix) (other than subclauses (v)
and (vi)); and in furtherance of the foregoing, (x) the Affiliated Lender agrees
to execute and deliver to the Administrative Agent any instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Subsection 11.6(h)(iii);
provided that if the Affiliated Lender fails to promptly execute such instrument
such failure shall in no way prejudice any of the Administrative Agent’s rights
under this Subsection 11.6(h)(iii) and (y) the Administrative Agent is hereby
appointed (such appointment being coupled with an interest) by such Affiliated
Lender as such Affiliated Lender’s attorney-in-fact, with full authority in the
place and stead of such Affiliated Lender and in the name of such Affiliated
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Subsection
11.6(h)(iii).

 

(iv)        Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption agreement shall provide a confirmation that, if any of
the Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Term Loans held by such Affiliated Lender (and any Claim
with respect thereto) shall be deemed to be voted in accordance with Subsection
11.6(h)(iii) above, so long as such Affiliate Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Lenders. For the avoidance of doubt, the Lenders and each
Affiliated Lender that is not an Affiliated Debt Fund agree and acknowledge that
the provisions set forth in this Subsection 11.6(h)(iv) and the related
provisions set forth in each Affiliated Lender Assignment and Assumption
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the United States Bankruptcy Code, and, as such,
it is their intention that this Subsection 11.6(h)(iv) would be enforceable for
all purposes in any case where the Borrower or any Restricted Subsidiary has
filed for protection under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors applicable to the Borrower or such
Restricted Subsidiary, as applicable. Each Affiliated Lender that is not an
Affiliated Debt Fund hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Term
Loans and participations therein and not in respect of any other claim or status
such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iv).

 

- 168 -

 

 

(i)          Notwithstanding anything to the contrary in this Agreement,
Subsection 11.1 or the definition of “Required Lenders” (x) with respect to any
assignment or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by Affiliated
Lenders (including Affiliated Debt Funds), combined, may not account for more
than 50.0% of the Term Loans of consenting Lenders included in determining
whether the Required Lenders have consented to any action pursuant to Subsection
11.1. Notwithstanding anything to the contrary in this Agreement, with respect
to any assignment to or by an Affiliated Debt Fund, at the time of such
assignment after giving affect to such assignment, the aggregate principal
amount of all Term Loans held (or participated in) by Affiliated Lenders
(including Affiliated Debt Funds) shall not exceed 25.0% of the aggregate
principal amount of all Term Loans outstanding under this Agreement.

 

(j)          Notwithstanding the foregoing provisions of this Subsection 11.6,
nothing in this Subsection 11.6 is intended to or should be construed to limit
the Borrower’s right to prepay the Term Loans as provided hereunder, including
under Subsection 4.4.

 

11.7         Adjustments; Set-off; Calculations; Computations. (a) If any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.7, 2.8, 4.4, 4.9, 4.10, 4.11, 4.12, 4.13(d), 11.1(g) or
11.6)), in a greater proportion than any such payment to or collateral received
by any other Lender, if any, in respect of such other Lender’s Loans owing to
it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders an interest (by participation, assignment or otherwise) in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

- 169 -

 

 

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

11.8         Judgment. (a) If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)          The term “rate of exchange” in this Subsection 11.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

- 170 -

 

 

11.9         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

11.10         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11         Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12         Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13         Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) any Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Term Loan Facility Obligations
(in which case any party shall be entitled to assert any claim or defense,
including any claim or defense that this Subsection 11.13 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction.

 

- 171 -

 

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 11.13 any consequential or punitive damages.

 

11.14         Acknowledgements. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders.

 

11.15         Waiver Of Jury Trial. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

- 172 -

 

 

11.16         Confidentiality. (a) Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of the Borrower
or any of their respective Subsidiaries pursuant to or in connection with the
Loan Documents or (b) obtained by such Lender based on a review of the books and
records of the Borrower or any of their respective Subsidiaries; provided that
nothing herein shall prevent any Lender from disclosing any such information (i)
to any Agent, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations which agrees to comply with the
provisions of this Subsection 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), in respect to any electronic information (whether posted or otherwise
distributed on any Platform)) for the benefit of the Borrower (it being
understood that each relevant Lender shall be solely responsible for obtaining
such instrument (or such electronically recorded agreement)), (iii) to its
Affiliates and the employees, officers, partners, directors, agents, attorneys,
accountants and other professional advisors of it and its Affiliates, provided
that such Lender shall inform each such Person of the agreement under this
Subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this Subsection 11.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that, other than with respect to any disclosure to
any bank regulatory authority, such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Agreement, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement, any Affiliate of any Lender party
thereto) may be a party subject to the proviso in clause (iv) above, and (ix)
if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to the Borrower being
violated. In addition, the Administrative Agent may disclose (i) the existence
of this Agreement, the global amount, currency and maturity date of any Facility
hereunder, and the legal name, country of domicile and jurisdiction of
organization of the Borrower, to (i) the CUSIP Bureau and other similar market
data collectors or service providers to the lending industry, provided that
either such information shall have been previously made publicly available by
the Borrower, or the Administrative Agent shall have obtained the written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), prior to making such disclosure, and (ii) information about this
Agreement to service providers to the Administrative Agent to the extent
customary in connection with the administration and management of this
Agreement, the other Loan Documents, the Initial Term Loan Commitments, the
Incremental Commitments, and the Loans, provided that any such Person is advised
of and agrees to be bound by the provisions of this Subsection 11.16 and the
Administrative Agent takes reasonable actions to cause such Person to comply
herewith. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this Subsection
11.16 shall survive with respect to each Agent and Lender until the second
anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

 

- 173 -

 

 

(b)          Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

 

11.17         Incremental Indebtedness; Rollover Indebtedness; Additional
Indebtedness. In connection with the Incurrence by any Loan Party or any
Subsidiary thereof of any Incremental Indebtedness, Rollover Indebtedness or
Additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver the ABL/Term Loan Intercreditor Agreement,
any Junior Lien Intercreditor Agreement, or any Other Intercreditor Agreement or
any Intercreditor Agreement Supplement and amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages and UCC fixture filings), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Incremental Indebtedness, Rollover
Indebtedness or Additional Indebtedness to become a valid, perfected lien (with
such priority as may be designated by the relevant Loan Party or Subsidiary, to
the extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

 

11.18         USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower, which
information includes the name of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act,
and the Borrower agrees to provide such information from time to time to any
Lender.

 

11.19         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or Affiliated Lender Assignment and Assumption or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

- 174 -

 

 

11.20         Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Loan Party for liquidation or reorganization, should any
Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the obligations of the
Borrower under the Loan Documents, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the obligations, whether as a fraudulent preference,
reviewable transaction or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations of the Borrower
hereunder shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

11.21         OID. The Initial Term Loans are being issued with original issue
discount (“OID”) for U.S. federal income tax purposes. For information about the
issue price, the amount of OID (as defined in the preceding sentence), the issue
date and the yield to maturity with respect to the Initial Term Loans, please
contact the Chief Financial Officer at (281) 897-7658.

 

[SIGNATURE PAGES FOLLOW]

 

- 175 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  NCI BUILDING SYSTEMS, INC.         By:       Name:     Title:

 

[Signature Page Term Loan Credit Agreement]

 

 

 

 

  AGENT AND LENDERS:       CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as
Administrative Agent and Collateral Agent         By:       Name:     Title:    
    By:       Name:     Title:

 

[Signature Page Term Loan Credit Agreement]

 

 

 

 

  [___________________],     as Lender         By:       Name:     Title:      
  By:       Name:     Title:

 

[Signature Page Term Loan Credit Agreement]

 

 

 

 

  [____________],     as Lender         By:     Name:   Title:         By:    
Name:   Title:

 

[Signature Page Term Loan Credit Agreement]

 

 

